     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 1 of 155



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

JOHN WAITE, an individual; EARLE           Case No. 1:19-cv-01091-LAK
R. ELY, JR. p/k/a JOE ELY, an
individual; KASIM SULTON, an               CLASS ACTION SECOND
individual; SUSAN STRAW HARRIS             AMENDED COMPLAINT FOR:
p/k/a SYD STRAW, an individual;
LEONARD GRAVES PHILLIPS, an                  (1) COPYRIGHT
individual; STAN SOBOL a/k/a STAN                INFRINGEMENT; AND
LEE, an individual, ISRAEL
CABALLERO, an individual; STEVE              (2) DECLARATORY RELIEF
WYNN, an individual; DENNIS
MEHAFFEY p/k/a DENNIS DUCK, an
individual; and DAVID PELLISH p/k/a        DEMAND FOR TRIAL BY JURY
DAVE PROVOST, an individual, on
behalf of themselves and all others
similarly situated,
                             Plaintiffs,
        v.
UMG RECORDINGS, INC., a
Delaware corporation doing business as
Universal Music Group; CAPITOL
RECORDS, LLC, a Delaware limited
liability company; and DOES 1 through
10,
                           Defendants.
       Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 2 of 155




       Plaintiffs JOHN WAITE, an individual (“Waite”), and EARLE R. ELY, JR.
p/k/a JOE ELY (“Ely”), an individual, KASIM SULTON (“Sulton”), an individual,
and SUSAN STRAW HARRIS p/k/a SYD STRAW (“Straw”), an individual,
LEONARD GRAVES PHILLIPS (“Phillips”), an individual, STAN SOBOL a/k/a
STAN LEE (“Lee”), an individual, ISRAEL CABALLERO (“Caballero”), an
individual, STEVE WYNN (“Wynn”), an individual, DENNIS MEHAFFEY p/k/a
DENNIS DUCK (“Mehaffey”), an individual, and DAVID PELLISH p/k/a DAVE
PROVOST (“Pellish”), an individual, (collectively, “Plaintiffs”) on behalf of
themselves and all other similarly situated authors of sound recordings (“sound
recordings”) who have served Notices of Termination pursuant to § 203 of the
Copyright Act of 1976 upon Defendants UMG Recordings, Inc. (also known as and
doing business as “Universal Music Group” and “UMG”) and Defendant Capitol
Records, LLC ( “Capitol”) and DOES 1-10 (collectively “Defendants”), allege as
follows for their Second Amended Complaint.1
                               NATURE OF THE ACTION
       1.      This class action lawsuit filed on behalf of Plaintiffs and two classes of
similarly situated recording artists and other authors – a class of artist victims of
Defendants’ ongoing, willful copyright infringement and a class of artists who seek
immediate declaratory relief – seeks to protect and vindicate the § 203 termination
rights granted by Congress under the Copyright Act of 1976 that Defendants
routinely seek to thwart through an integrated and systematic corporate scheme to
reject valid termination notices in the hopes that the artists will surrender to, or
otherwise acquiesce in, Defendants’ continued and unlawful commercial


1
        Plaintiffs hereby amend their First Amended Complaint reserving their appellate rights
with respect to the dismissal of certain claims alleged on behalf of John Waite and Joe Ely and to
clarify that Plaintiffs continue to assert claims on behalf of John Waite and Joe Ely to the extent
that the grants were made by them personally and not by third parties. Plaintiffs also reserve the
appellate rights of Susan Straw Harris with regard to the claim for declaratory relief.


                                                2
         Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 3 of 155




exploitation of their valuable works.
         2.   Since the first Copyright Act was enacted in 1790, that Act, and the
several successive copyright statutes have always had a feature which allows a
second chance for authors (or their heirs) to reclaim copyrights from unwise grants
made by authors early on in their careers, close to the creation of the works. While
the particular features of those laws, and the length of the terms and statutory scheme
of the terminations involved, have changed and evolved, the strong “second chance”
concept has remained. In fact, the very first act, the Copyright Act of 1790, borrowed
that concept from the English Statute of Anne, enacted in 1709, the first copyright
law. The theme continued in the Copyright Acts of 1831, 1870, and 1909.
         3.   Likewise, § 203 of the Copyright Act of 1976 modified the Act of 1909
substantially yet continued the “second chance” policy with full force. According to
the Congressional Record, the purpose of the statute was to protect authors and their
heirs from “the unequal bargaining position of authors” in dealing with unpublished
works, because of “the impossibility of [an author] determining [his or her] work’s
prior value until it has been exploited.” H.R.Rep. No. 94-1476, at 124 (1976).
Section 203 provides that authors (a term that includes both songwriters and
recording artists) may terminate grants of copyright ownership thirty-five (35) years
after the initial grant, generally computed from the date of the publication of those
works subject to the grant.
         4.   While the Copyright Act confers upon authors this valuable “second
chance,” the authors of sound recordings have faced stubborn and unfounded
disregard of their federal legal rights by Defendants and, in many instances, willful
copyright infringement. In fact, Defendants have repeatedly and systematically
sought to eviscerate the important protections granted by this federal termination
right.
         5.   Plaintiffs Waite, Ely, Sulton, Straw, Phillips, Lee, Caballero, Wynn,
Mehaffey, and Pellish, and hundreds of other recording artists (or their successors),


                                          3
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 4 of 155




have served Notices of Termination upon Defendants pursuant to the provisions set
forth in 17 U.S.C. § 203, but Defendants have routinely, uniformly and
systematically refused to honor them.
      6.       These refusals are made, in every instance, on similar grounds, the first
and foremost of which is Defendants’ position that the sound recordings created by
recording artists under contract with Defendants (or their affiliated or predecessor
companies) are “works made for hire,” and, therefore, not part of the subject matter
of § 203. Defendants claim that the recordings are “works made for hire” solely
because of certain contractual language that is found in every one of Defendants’
recording agreements.
      7.       Through this artifice, Defendants seek to intimidate and bully the
recording artists – most of whom now are well over 60 years of age – from enforcing
their federal legal rights that supersede Defendants’ sharp commercial practices.
      8.       As a result of Defendants’ policy and practices, Defendants have
refused to acknowledge that any recording artist (or their successors) has the right
to terminate and take over control of the sound recordings or enter into an agreement
with a different label for the exploitation of recordings after the effective date of
termination.
      9.       Overwhelmingly, Defendants have continued to exploit the recordings
after the effective date set forth on each Notice of Termination, thereby engaging in
willful copyright infringement of the United States copyright in those recordings.
      10.      As a result of Defendants’ actions, Defendants have effectively stymied
any chance that the Plaintiffs or the members of the Classes have of entering into a
new agreement with a third party, or even exploiting the recordings themselves, as
is their right under the law. In doing so, Defendants’ actions have negatively
impacted and/or effectively destroyed the very salability and commercial value (to
Plaintiffs) of the post-termination rights in the recordings that the Copyright Act
expressly guarantees.


                                            4
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 5 of 155




       11.    On account of Defendants’ repeated, methodical, and willful copyright
infringement, Plaintiffs (except Straw) seek recovery of actual and/or statutory
damages on behalf of themselves and the members of Class A (as hereinafter defined
below). Plaintiff Straw seeks immediate declaratory relief on behalf of Class B (as
hereinafter defined below) to vindicate the rights of the recording artists for whom
the effective date of the termination in the Notices of Termination will not occur
prior to class certification.
       12.    Plaintiffs further seek permanent injunctive relief restraining
Defendants, their affiliates and all those acting in concert with them, from engaging
in this systematic scheme to eviscerate and thwart all class members’ valid
termination rights. Therefore, Plaintiffs bring this class action for copyright
infringement, declaratory relief, and injunctive relief, on behalf of themselves and
all similarly situated recording artists (or their successors) who have sent Notices of
Termination to Defendants with an effective date of termination on or after
January 1, 2013, as more precisely described in ¶47, below.

                                   THE PARTIES

       13.    Plaintiff Waite is an adult individual who is a resident of Santa Monica,
California. Waite is a British singer and songwriter, who began his career in the early
1970s as a member of the musical group The Babys. In 1983, he began a solo career
and released several successful albums.
       14.    Plaintiff Ely is an adult individual who is a resident of Austin, Texas.
Ely, an American artist, has had a long career in music as a singer, songwriter, and
guitarist. Since releasing his first solo album in 1977, he has recorded a total of
eighteen studio albums on several labels, including MCA, which is a predecessor to
UMG/Capitol. Ely has also been a performer on numerous albums by other
recording artists, including The Clash and Rosie Flores.


                                           5
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 6 of 155




      15.      Plaintiff Sulton is an adult individual who is an American bass guitarist,
keyboardist and vocalist, and is best known for his work with Todd Rundgren’s
band, Utopia. Sulton has been a frequent collaborator, bassist and singer on many of
Todd Rundgren's projects and solo tours, as well as a bassist and touring musician
with the performer known as Meatloaf.
      16.      Plaintiff Straw is an adult individual who is an American singer and
songwriter. She was a member of the band called Golden Palominos, and has
contributed vocals to recordings by Rickie Lee Jones, Leo Kottke, and Dave Alvin.
      17.      Plaintiff Phillips is an adult individual who is the lead vocalist for the
California punk rock band called The Dickies.
      18.      Plaintiff Lee is an adult individual who is the guitarist and vocalist for
The Dickies.
      19.      Plaintiff Caballero is an adult individual who is the brother, and the
statutory successor-in-interest to Carlos Caballero p/k/a Karlos Kaballero.
Kaballero was the original drummer of The Dickies, and died in 2009.
      20.      Plaintiff Wynn is an adult individual who is the lead vocalist and a
guitarist for the rock band called The Dream Syndicate.
      21.      Plaintiff Mehaffey is an adult individual who is the drummer for The
Dream Syndicate.
      22.      Plaintiff Pellish is an adult individual who was bass player for The
Dream Syndicate in 1984.
      23.      Wynn, Mehaffey, and Pellish constitute a majority of the authors of The
Dream Syndicate works at issue, and have standing to assert their claims, pursuant
to 17 U.S.C. § 203(b)(3).
      24.      Defendant UMG RECORDINGS, INC. is an American global music
corporation organized under Delaware law. It is also known as and does business
interchangeably as “UMG” and “Universal Music Group” (referred to herein as

                                            6
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 7 of 155




“UMG,” “Universal Music Group” and/or “UMG/Universal Group”).                  It is a
subsidiary of Vivendi Universal S.A. (“Vivendi”), with its principal place of
business and global corporate headquarters located at 2220 Colorado Avenue, Santa
Monica, California. UMG also maintains U.S. headquarters at 1755 Broadway, New
York City, New York offices, where Island Records, Def Jam Recordings, Republic
Records, Decca Label Group, Spinefarm Records, Geffen Records, and other of
UMG’s labels are headquartered.
      25.    In corporate filings with the State of California, where it is registered
as a foreign corporation, UMG describes its business as “manag[ing] recorded music
assets.”
      26.    UMG utilizes the trade names “UMG” and “Universal Music Group”
for its various corporate music-based operations. It is also the successor-in-interest
to several other companies and/or brands within the Universal Music Group,
including, but not limited to, Chrysalis, PolyGram Records, Inc., A & M, Capitol,
EMI, Motown, Def Jam, Geffen, and all of the companies to which UMG/Universal
Music Group succeeded by merger, acquisition, business combination, restructuring
or operation of law.
      27.    Vivendi is a French mass media conglomerate headquartered in Paris,
France. According to its website, music is its most important asset through
UMG/Universal Music Group, with 2019 year-end revenues of €7.19 billion. (See
www.vivendi.com.) Vivendi recently valued Universal Music Group at
approximately $30 billion when it sold a 10% stake in Universal Music to Tencent
Holdings Limited for $3 billion in January 2020. Such an astronomical valuation is
built upon the actual and projected revenue streams generated by the sound
recordings of musical artists like the Plaintiffs and the Plaintiff class members. Such
massive revenues have incentivized corporate management to vigorously reject the
Plaintiffs and the Plaintiff class members’ lawful attempts to reclaim their rights.

                                          7
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 8 of 155




      28.       UMG is considered one of the “Big Three” record labels, along
with Sony Music and Warner Music Group. UMG is one of the world’s largest
recorded music and music publishing companies, and includes record labels such as
Capitol, Motown, Def Jam and Geffen. UMG is successor to, and was formerly
named, PolyGram Records, Inc.
      29.       UMG is a record label, as well as a global music conglomerate, and has
released music under the Universal and Mercury imprints and is the successor-in-
interest to many record labels, including EMI, Capitol, Geffen, A&M, and Chrysalis
imprints, among many others. In fact, UMG holds itself out to the public and musical
artists as owning and controlling these record labels, including on its public website
www.universalmusic.com.
      30.       Moreover, according to the Universal Music Group website terms and
conditions, “all notices not related to these Site Terms and Conditions should be sent
to: UMG Recordings, Inc. c/o Legal Dept. 2220 Colorado Ave, Santa Monica, CA
90404.” Defendants provide this instruction and directive with respect to all the
labels and brands identified on the Universal Music Group website, including with
respect to UMG, Capitol and the other labels and brands under the Universal Music
Group “umbrella” and within the UMG/Universal Music conglomerate.
      31.       In fact, when UMG responded after receipt of the Notices of
Termination, UMG representatives responded on behalf of UMG and its label via
correspondence on UMG letterhead regardless of the identity of the underlying
record label.
      32.       Defendant Capitol Records, LLC (“Capitol”) is a Delaware limited
liability company, and which has its principal place of business and global corporate
headquarters located in Santa Monica, California, at the same address as the UMG
entities. Capitol also maintains offices at 1755 Broadway, New York City, within
this judicial district. Capitol originally incorporated in Delaware under the name

                                            8
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 9 of 155




Capitol Records, Inc., and later converted to a limited liability company. In corporate
filings with the State of California, it states that its type of business is “Recorded
music.”
      33.    Capitol utilizes the trade name “Capitol Records” for its operations, and
also is the successor-in-interest to several other companies within the Universal
Music Group, including, but not limited to, Chrysalis Records, Inc., EMI America
Records, Inc., Virgin Records America, Inc., and Capitol Records, Inc. As used
herein, the term “Capitol” includes both Capitol Records, LLC and all of the
companies to which Capitol succeeded by operation of law, acquisition, business
combination, restructuring or merger.
      34.    In the corporate structure of the conglomerate known as the Universal
Music Group, UMG functions as the corporate agent of the other business entities
that are part of the Universal Music Group. UMG, through its business and legal
personnel, oversees and conducts the integrated business operations servicing the
relationships with the Plaintiffs and the class members, including accounting for
revenues generated through digital and physical sales of sound recordings,
negotiating transactions and commercially exploiting the sound recordings created
by Plaintiffs and the class members.
      35.    UMG and Capitol have the same business address in Santa Monica,
California, so any correspondence sent to the Universal Music Group is directed,
without exception, to personnel who perform legal and business affairs functions for
both UMG and Capitol. UMG and Capitol share the same office space, the have
substantially the same personnel, and, notably, the same in-house attorneys and
business affairs staff. Put simply, notwithstanding the myriad and complex
interrelationships of brands, labels, divisions and affiliates, the core servicing and
music exploitation business is conducted under the trade name of Universal Music
Group and/or UMG for them all through a centralized, administrative servicing and

                                          9
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 10 of 155




recordkeeping function.
      36.    Further, consistent with the instructions on the Universal Music
website, the Plaintiff recording artists and the class members sent their Notices of
Termination to Defendants’ business address located at 2220 Colorado Avenue in
Santa Monica, California, addressed to “Universal Music Group.” Universal Music
Group and/or UMG function as corporate agent for, specifically, Capitol, and the
Notices were received, read, and analyzed by the same business affairs staff for any
matter involving either UMG or Capitol.
      37.    The legal and business affairs staff of UMG has full and complete
access to all relevant and pertinent documents and information relating to both UMG
and Capitol, including decades-old recording agreements, correspondence, royalty
statements, financial analysis, sales information, catalogue database information, so-
called “metadata” for all releases (including various identification codes utilized in
the music industry for tracking digital performances and sales), release dates and
dates of publication, and revenue information of all kinds and nature.
      38.    This access to documents and information extends not only to UMG
and Capitol, but the corporations and entities that have been subsumed or merged
into Capitol, including, but not limited to, Chrysalis Records, Inc., EMI America
Records, Inc., Virgin Records America, Inc., and Capitol Records, Inc.
      39.    On account of this unquestionably close relationship between UMG
and Capitol, Notices of Termination sent to the Universal Music Group were valid
for both corporations as both companies unquestionably were put on notice of the
recording artists’ intent to terminate by their use of common staff and personnel.
      40.    Furthermore, upon information and belief, “UMG” and “Universal
Music Group” are trade names utilized by UMG Recordings, Inc., which holds itself
out publicly as the owner and controller of Capitol. Both UMG and Capitol have
identical or nearly identical officers and directors.

                                           10
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 11 of 155




      41.    The true names and capacities (whether individual, corporate, associate
or otherwise) of the Defendants named herein as Does 1 through 10, inclusive, are
unknown to Plaintiffs, who therefore sue said Defendants by such fictitious names.
Plaintiffs will amend this Complaint to allege their true names and capacities when
such have been ascertained. Upon information and belief, each of the Doe
Defendants herein is responsible in some manner for the occurrences herein alleged,
and Plaintiffs’ and class members’ injuries as herein alleged were proximately
caused by such Defendants’ acts or omissions.
      42.    Plaintiffs are informed and believe, and on that basis allege, that at all
times mentioned in this Complaint, UMG, Capitol, and each of the Doe Defendants
were the agent of each other and, in doing the things alleged in this Complaint, were
acting within the course and scope of such agency.

                          JURISDICTION AND VENUE
      43.    This is a civil action seeking damages and injunctive relief for copyright
infringement under the Copyright Act, 17 U.S.C. § 101 et seq., and also seeks
declaratory relief with regard to several legal issues that arise from the language and
interpretation of the Copyright Act.
      44.    This Court has original subject matter jurisdiction of this action
pursuant to 28 U.S.C. §§1331 and 1338(a).
      45.    This Court is empowered to issue a declaratory judgment and further
necessary or proper relief pursuant to 28 U.S.C. §§2201 and 2202.
      46.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and
(c) and 1400(a) because both UMG and Capitol are subject to personal jurisdiction
in this District and because a substantial part of the events or omissions by UMG
and Capitol giving rise to the claims occurred in this District.




                                          11
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 12 of 155




                             CLASS ALLEGATIONS
      47.    Plaintiffs bring this action as a class action pursuant to Fed. R. Civ.
Proc. 23 on behalf of themselves and on behalf of two classes of similarly situated
recording artists, defined as follows:
             Class A: All recording artists (and statutory heirs and personal
             representatives of those recording artists, if applicable) who have
             served Defendants with Notices of Termination pursuant to § 203 of
             the Copyright Act describing an effective date of termination for a
             particular work (i) occurring on or after January 1, 2013 and
             (ii) occurring no later than the date the Court grants class certification
             of Class A.
             Class B: All recording artists (and statutory heirs and personal
             representatives of those recording artists, if applicable) who have
             served Defendants with Notices of Termination pursuant to § 203 of
             the Copyright Act, describing an effective date of termination for a
             particular work (i) occurring on or after the date the Court grants class
             certification of Class A and (ii) occurring no later than December 31,
             2030.
      48.    Classes A and B shall include all persons serving any Notice of
Termination on Defendants up to and including the date on which the Court rules
on Plaintiffs’ motion for class certification and shall not be limited to persons who
served Notices of Termination as of the date of the filing of the original or any
amended complaint in this action. Membership in Class A or B shall be determined
based upon whether the effective date of termination occurs on or before the date
the Court grants certification of Class A.
      49.    Excluded from Classes A and B is any officer, director or person
employed by Defendants and any recording artist who has entered into a valid

                                             12
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 13 of 155




written agreement with Defendants pursuant to § 203(b)(4) wherein UMG and/or
Capitol have been granted “a further grant” therein.
      50.       This action has been brought and may be properly maintained as a
class action because there is a well-defined community of interest in the litigation
and the members of the proposed classes are readily and easily ascertainable and
identifiable.
      51.       The members of the classes are so numerous that joinder of all
members is impracticable. Plaintiffs are informed and believe, and on that basis
allege, that there are hundreds of members in the classes who can be readily
located, identified from various records and databases (including those maintained
by Defendants and the United States Copyright Office), and notified of this action.
      52.       Plaintiffs’ claims for copyright infringement, injunctive and
declaratory relief are typical of the claims of the members of the classes, and
Plaintiffs’ interests are consistent with and not antagonistic to those of the other
members of the class they seek to represent.
      53.       Plaintiffs and all members of Class A have sustained damages and
face irreparable harm arising out of Defendants’ continued infringement and
disregard of the Notices of Termination as alleged herein and, thus, are entitled to
recover actual damages and/or statutory damages and obtain injunctive relief to
prevent further wrongful conduct by Defendants.
      54.       Plaintiffs have no interests adverse to, or conflicting with, the
interests of the absent members of the classes and they are able to fairly and
adequately represent and protect the interests of such a class. Plaintiffs believe
strongly in the protection of the rights of recording artists and are committed to
protecting such rights.
      55.       Plaintiffs (except Straw) have raised viable and compelling claims
for copyright infringement of the type reasonably expected to be raised by

                                          13
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 14 of 155




members of the classes and will diligently and vigorously pursue the infringement
claims.
      56.    Plaintiffs are represented by experienced, qualified, and competent
counsel who are committed to prosecuting this action.
      57.    If necessary, Plaintiffs may seek leave of the Court to amend this
Complaint to include additional class representatives to represent any class or to
assert additional claims as may be appropriate.
      58.    Class certification under Fed. R. Civ. Proc. 23(b)(3) is warranted
because questions of fact and law (to the extent that any may exist) are common
to all members of the class and would plainly predominate over any questions
affecting only individual members of the class. These common legal and factual
questions, to the extent that any may exist, do not vary from class member to class
member, and can be determined through common proof without reference to the
individual circumstances of any class member. Said questions include (without
limitation) the following:
             (A)   Whether sound recordings can ever be considered “a work made
      for hire,” as that term is defined in the Copyright Act, where (1) the definition
      of “a work made for hire” set forth in § 101 of the Copyright Act does not
      include sound recordings as being one of the enumerated types of “specially
      ordered” or “commissioned” works that can be a work made for hire, and (2)
      none of the recording artists in the class was ever in an employer-employee
      relationship with the Defendants, their affiliated or related companies, or their
      predecessors-in-interest.
             (B)   Whether the release of sound recordings that were created by a
      particular recording artist in “album” form, as is typical in the music industry,
      constitutes a “contribution to a collective work,” or creates a “compilation,”
      as those terms are used in the definition of “a work made for hire” in § 101 of

                                          14
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 15 of 155




the Copyright Act;
          (C)   Whether a foreign choice of law provision in a recording
agreement has any effect upon the application of United States copyright law
to issues relating to the application of the Copyright Act (and § 203
specifically) to the United States copyrights at issue, and whether such a
clause raises viable claims of “breach of contract” against the recording artists
for the act of exercising their rights under United States copyright law;
          (D)   Whether the recording agreements upon which Defendants base
their position regarding “work made for hire” clauses violate § 203(a)(5) of
the Copyright Act;
          (E)   Whether and to what extent recording artists are barred from
exercising their rights under § 203 of the Copyright Act if a “loan-out
company” or third-party record label, or, in the appellation utilized by
Defendants, a “Furnishing Company”, was involved in the contractual
transaction relating to the original grant; and whether the agreements upon
which Defendants’ position regarding third-party record labels or so called
“Furnishing Companies” is premised violate § 203(a)(5) of the Copyright Act;
          (F)   Whether, in the aforementioned instance of the involvement of a
“Furnishing Company” or a third-party record label, the use of the document
commonly known as an “Inducement Letter” creates a direct grant of rights
from the recording artist to Defendants, or their related or affiliated
companies, so that, if and when the third-party record label or “Furnishing
Company” ceases to exist, the service of a Notice of Termination from the
recording artist to Defendants is a valid termination of the original grant of
rights.
          (G)   Whether the exercise by recording artists of their rights under §
203 of the Copyright Act to terminate the original grant, and to thereafter

                                     15
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 16 of 155




      exploit the sound recordings after the effective date of termination, is a breach
      of contract by the recording artists of a clause in the recording agreement that,
      according to Defendants, provides that recording artists may never exploit the
      sound recordings themselves, and whether such a clause violates § 203(a)(5)
      of the Copyright Act;
             (H)    Whether the assertion of rights by the recording artists under §
      203 of the Copyright Act is “time-barred” because, as alleged by Defendants,
      “claims regarding the initial ownership status of a work must be brought
      within three years of creation,” and the act of serving a Notice of Termination
      is a claim “challenging that issue”; and
              (I)   The basis and method for determining and computing damages,
      including statutory damages.
      59.    Class certification of Class B also is appropriate pursuant to Fed. R.
Civ. Proc. 23(b)(2) because Defendants have acted and/or refused to act on
grounds that are generally applicable to the Class, which makes declaratory and
injunctive relief with respect to Plaintiffs and the Class, as a whole, appropriate.
      60.    A class action is superior to other available methods for the fair and
efficient adjudication of this controversy because individual litigation of the
claims of all class members is impracticable. The claims of the individual
members of the class may range from smaller sums to larger sums. Thus, for those
class members with smaller claims, the expense and burden of individual litigation
may not justify pursuing the claims individually. And even if every member of the
class could afford to pursue individual litigation, the court system could not be so
encumbered. It would be unduly burdensome to those courts in which individual
litigation of numerous cases would otherwise proceed. Individualized litigation
would also present the potential for varying, inconsistent, or contradictory
judgments and would magnify the delay and expense to all parties and to the court

                                          16
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 17 of 155




system resulting from multiple trials of the same factual issues. By contrast, the
maintenance of this action as a class action presents few, if any, management
difficulties, conserves the resources of the parties and court system, and protects
the rights of each member of the class. Plaintiffs anticipate no difficulty in the
management of this action as a class action.


                          FIRST CLAIM FOR RELIEF
                 (Copyright Infringement – Against All Defendants)

       61.     Plaintiffs hereby incorporate the allegations set forth in paragraphs 1
through 60 above, as though fully set forth herein.
       62.     Pursuant to § 203 of the Copyright Act, recording artists (or their
successors) have the right to serve a Notice of Termination to terminate the grant
of rights made to a record label, generally thirty-five (35) years after the
publication of those recordings.
       63.      The Notices of Termination have been duly and correctly served
upon the current grantees, and, with regard to Plaintiffs Waite, Ely, Sulton, Straw,
Phillips, Lee, Caballero, Wynn, Mehaffey, and Pellish, and the members of Class
A, that current grantee is either UMG and/or Capitol.
                                      The Waite Albums
       64.     On or about November 1, 1981, Plaintiff Waite, through a loan-out
company called Heavy Waite, Inc., entered into a recording agreement dated as of
November 1, 1981 with Chrysalis Records, Inc. (“Chrysalis”), a predecessor to
Capitol (the “Heavy Waite Chrysalis Agreement”).2
       65.     Heavy Waite, Inc. was a Delaware corporation incorporated on

2
       Plaintiffs reserve all appellate rights with respect to the Court’s March 31, 2020 dismissal
of Waite’s “claims based on grants transferred by third parties.” Dkt. No. 68 at 24. Plaintiff Waite
hereby amends his claim to clarify that the inducement letters he signed at Defendants’ urging



                                                17
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 18 of 155




October 26, 1981. Waite was the president/sole owner of Heavy Waite, Inc. and
he was not an employee of Heavy Waite, Inc.
       66.     The Heavy Waite Chrysalis Agreement was designed, drafted and
intended by Chrysalis, among other things, to secure the exclusive recording
services of Waite.
       67.     In the Heavy Waite Chrysalis Agreement, Waite was expressly
identified as the “Artist.”
       68.     At the time of execution of the Heavy Waite Chrysalis Agreement,
Waite was not an employee of Chrysalis.
       69.     In fact, Waite was not an employee of Chrysalis at any time during
the term of the Heavy Waite Chrysalis Agreement.
       70.     Nonetheless, without any bona fide employment relationship
between Chrysalis and Waite, and in an attempt to circumvent the § 203 statutory
termination right, Chrysalis sought in the Heavy Waite Chrysalis Agreement to
create an artifice by which Waite would be deemed an employee of Chrysalis and
the works Waite would author as Artist would be characterized as employee
“works made for hire.”
       71.     Indeed, paragraph 4 of the Heavy Waite Chrysalis Agreement
memorialized Chrysalis’s attempted artifice by using the following language
directed at both Plaintiff Waite and Heavy Waite, Inc.: “For the purposes hereof,
you, Artist, and all other persons rendering services in connection with such master
recordings shall be our employees for hire and all such master recordings shall be
works made for hire under the United States Copyright Law.”
       72.     Contemporaneously, because the “work made for hire” language


constituted direct grants of rights to Defendants that fall within the scope of his Notice of
Termination. Waite continues to assert his copyright infringement claim in good faith arising from
these direct grants that are not based on grants transferred by third parties.

                                               18
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 19 of 155




alone is insufficient to establish that a work is, in fact, made for hire and
recognizing that the yet-to-be-created sound recording may not qualify as a “work
made for hire” in the absence of a bona fide employment relationship, Chrysalis
also demanded and obtained several provisions in the Heavy Waite Chrysalis
Agreement that effectuated a direct, personal grant by Waite to Chrysalis of the
copyright in and to the sound recordings that Waite agreed to record pursuant to
the Heavy Waite Chrysalis Agreement.
      73.    Paragraph 4 of the Agreement further memorialized the parties’
expectation and intent that Heavy Waite, Inc. would “cause Artist [John Waite] to
execute and deliver to us any assignments of copyright (including renewals or
extensions thereof) in and to such master recordings as we may reasonably deem
necessary, and you and Artist hereby irrevocably appoint us your and Artist’s
attorney-in-fact for the purposes of executing such assignments in your and
Artist’s name.”
      74.    Indeed, contemporaneously with the Heavy Waite Chrysalis
Agreement and as a material requirement of the Heavy Waite Chrysalis
Agreement itself, and at the request and insistence of Chrysalis, Waite also signed
what is commonly referred to in the music industry as an “inducement letter,” as
an alternative and reliable means to effect a transfer to Chrysalis of the copyright
in and to the subject sound recording. A true and correct copy of the Waite
Chrysalis Inducement Letter dated as of November 1, 1981 is attached as Exhibit
1 and incorporated by reference.
      75.    The Waite Chrysalis Inducement Letter contained a rights provision
that would be triggered in the event Heavy Waite, Inc. ceased to provide or be
entitled to Waite’s recording services, thereby emphasizing that Waite (and not
Heavy Waite, Inc.) was the creative and artistic driving force behind the creation
of the works and that his unique and special talents were the essential

                                         19
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 20 of 155




consideration for the Agreement. In pertinent part, the Waite Chrysalis
Inducement Letter provided:
      “2. If during the term of the Agreement or any extensions or renewals
      thereof Producer [Heavy Waite, Inc.] shall cease to be entitled to my
      recording services in accordance with the terms of the Agreement, or if
      Producer [Heavy Waite, Inc.] shall fail or refuse to furnish my recording
      services to you, I shall, at your request, do all such acts and things as shall
      give to you the same rights, privileges and benefits as you would have had
      under the Agreement if Producer [Heavy Waite, Inc.] had continued to be
      entitled to my recording services and if Producer [Heavy Waite, Inc.] had
      continued to furnish my services to you, and such rights, privileges and
      benefits shall be enforceable in your behalf against me.”
      (Exhibit 1, Waite Chrysalis Inducement Letter, ¶ 2.)
      76.    Paragraph 2 of the Inducement Letter served as a further
acknowledgment by Chrysalis that the copyrights may be deemed to belong to
Waite as the author, thereby necessitating his personal and direct grant of rights to
Chrysalis as a material and essential component of the overall recording
agreement.
      77.    The Waite Chrysalis Inducement Letter, along with paragraph 4 of
the Heavy Waite Chrysalis Agreement, was a direct, personal grant of copyright
rights by Plaintiff Waite to Defendants’ predecessor-in-interest Chrysalis.
      78.    Chrysalis insisted on paragraph 4 of the Agreement and the
Inducement Letter from Waite, including the direct grant of rights, because
Chrysalis needed to ensure that Waite would render the musical performance
services under the Agreement, but knew that Waite would be the author of the
sound recording and the direct grant of rights by Waite was the only way to ensure
that Chrysalis received the contemplated grant of exclusive rights to the sound

                                          20
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 21 of 155




recordings created by Waite.
      79.     Chrysalis knew that, notwithstanding the language in the Heavy
Waite Chrysalis Agreement purporting to characterize Waite as Chrysalis’s
employee, Waite was not at the time of execution and was not at any time
thereafter, a bona fide employee of Chrysalis.
      80.     Chrysalis further knew that sound recordings could not otherwise
qualify as “works made for hire” under the governing Copyright Act definition.
      81.     Because the sound recording, once created, would constitute neither
(a) collections of preexisting materials or data, nor (b) comprised of assembled
contributions constituting separate and independent works in themselves, it would
be neither a collective work nor a compilation as defined under the Copyright Act.
      82.     Chrysalis also knew that any grant of the copyright was not effective
until the work was created by Waite by fixing the work in a tangible medium of
expression.
      83.     Despite Chrysalis’s efforts, because Waite was not an employee of
Chrysalis and the works were not “works made for hire,” Chrysalis’s artificial
construct contained in the Heavy Waite Chrysalis Agreement was ineffective and,
thus, the only effective transfer of the author’s copyright would be made by
Waite’s direct, personal transfer.
      84.     Accordingly, Chrysalis demanded and obtained the direct, personal
grant of Waite’s copyright, which he acquired by law as the author of the work, to
ensure that it could publish, market and commercially exploit the work,
specifically because the facts showed that the sound recording could not qualify
as a “works made for hire.”
      85.     Having enjoyed the benefit of the Waite Chrysalis Inducement Letter
for decades, including certainty as to the effectiveness of Waite’s grant of rights,
Defendants cannot now disavow the effectiveness of Waite’s prior direct grant of

                                          21
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 22 of 155




rights to their predecessors-in-interest.
       86.      After the Waite Chrysalis Inducement Letter was executed as
demanded by Chrysalis, Waite created the sound recording released as the Ignition
Album.
       87.      The Ignition Album, which was Waite’s debut solo album, was
released by Chrysalis on or about June 29, 1982, well after Waite made the direct,
personal grant demanded by Chrysalis.
       88.      In or about March 1986, Heavy Waite, Inc. ceased to be in good
standing in the State of Delaware, and has not been in good standing for well over
thirty years.
       89.      Moreover, upon information and belief, Chrysalis, and its successor-
in-interest Capitol, has not accounted to Heavy Waite, Inc. as a corporation, for
decades.
       90.      Accordingly, Chrysalis and its successors dealt and communicated
directly with Waite or his representatives thereafter.
       91.      Therefore, pursuant to the Waite Chrysalis Inducement Letter, the
relationship between Chrysalis and Capitol, on the one hand, and Heavy Waite,
Inc., on the other, has ceased to exist, and the only contractual relationship that
exists at the present time, and at the time that Waite served his Notice of
Termination upon Capitol, was and is a direct contractual relationship between
Waite and Capitol.
       92.      In September 1983, Waite, through a different loan-out company
called Moonwalk Music, Inc., entered into an agreement with Capitol Records,
Inc. (“Capitol”) (the “First Capitol Agreement”).
       93.      Moonwalk Music, Inc. was a New York corporation incorporated on
March 31, 1982. Waite was the president/sole owner of Moonwalk Music, Inc. He
was not an employee of Moonwalk Music, Inc.

                                            22
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 23 of 155




       94.   The First Capitol Agreement was designed, drafted and intended by
Capitol, among other things, to secure the exclusive recording services of Waite.
       95.   At the time of execution of the First Capitol Agreement, Waite was
not an employee of Capitol.
       96.   In fact, Waite was not an employee of Capitol at any time during the
term of the First Capitol Agreement.
       97.   The First Capitol Agreement was prepared by Capitol and sought to
create an artifice that Waite was an employee of Capitol and that the works Waite
authored as the Artist were “works made for hire” when, in fact, no such
employment relationship existed.
       98.   Nonetheless, without any bona fide employment relationship
between Capitol and Waite, and in an attempt to circumvent the § 203 statutory
termination right, Capitol sought in the First Capitol Agreement to create an
artifice by which Waite would be deemed an employee of Capitol and the works
Waite would author as Artist would be characterized as employee “works made
for hire.”
       99.   Contemporaneously, because the “work made for hire” language
alone is insufficient to establish that a work is, in fact, made for hire and
recognizing that the yet-to-be-created sound recording may not qualify as a “work
made for hire” in the absence of a bona fide employment relationship, Capitol also
demanded and obtained several provisions in the First Capitol Agreement that
effectuated a direct, personal grant by Waite to Capitol of the copyright in and to
the sound recordings that Waite agreed to record pursuant to the First Capitol
Agreement.
       100. Like the Heavy Waite Chrysalis Agreement, Capitol memorialized
Capitol’s attempted artifice by using “work made or hire” language in paragraph
5(a) of the First Capitol Agreement, even though Capitol knew that Waite did not

                                         23
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 24 of 155




have, and never had, a bona fide employment relationship with Capitol.
      101. Indeed, paragraph 5(a) of the First Capitol Agreement further
memorialized the parties’ expectation and intent that Moonwalk Music, Inc. would
“cause” Waite to execute a declaration and power of attorney as a material and
essential term of the Agreement.
      102. The declaration demanded by Capitol provided in paragraph B that,
notwithstanding the “work made for hire” language added to the Agreement to
create the artifice described above, Waite agreed “to the extent, if any, that I may
deemed an ‘author’ of any Work, I grant and assign to EMIA [Capitol] all
exclusive right, title and interest in and to such Work throughout the universe,
including, but not limited to, all rights of the owner of copyright specified in 17
U.S.C. §106.” A true and correct copy of the First Capitol Declaration is attached
as Exhibit 2 and incorporated by reference.
      103. Contemporaneously with the First Capitol Agreement and as a
material requirement of the First Capitol Agreement itself, and at the request and
insistence of Capitol, Waite also signed what is commonly referred to in the music
industry as an “inducement letter,” as an alternative and reliable means to effect a
transfer to Capitol of the copyright in and to the subject sound recording. A true
and correct copy of the First Capitol Inducement Letter dated as of August 29,
1983 is attached as Exhibit 3 and incorporated by reference.
      104. The First Capitol Inducement Letter similarly contained a provision
that would be triggered in the event Moonwalk Music, Inc. ceased to provide or
be entitled to Waite’s recording services thereby again emphasizing that Waite
was the creative and artistic driving force behind the creation of the works and that
his unique and special talents were the essential consideration for the Agreement.
In pertinent part, the First Capitol Inducement Letter provided:
      “If during the term of this Agreement or any extensions, or renewals or

                                          24
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 25 of 155




      modifications thereof [Moonwalk Music, Inc.] shall cease to be entitled to
      make my recording services available to you in accordance with the terms
      of the Agreement, or if [Moonwalk Music, Inc.] shall fail or refuse to make
      my recording services to you, I shall, at your request, do all such acts and
      things as shall give to you the same rights, privileges and benefits as you
      would have had under the Agreement if [Moonwalk Music, Inc.] had
      continued to be entitled to my recording services, and I shall make the same
      available to you, and such rights, privileges and benefits shall be
      enforceable on your behalf against me.”
      (Exhibit 3, First Capitol Inducement Letter, para. 6).
      105. Paragraph 6 of the First Capitol Inducement Letter served as a further
confirmation by Capitol that the copyrights may be deemed to belong to Waite as
the author, thereby necessitating his personal and direct grant of rights to Capitol
as a material and essential component of the overall recording agreement.
      106. The First Capitol Declaration, along with First Capitol Inducement
Letter and paragraph 5(a) of the First Capitol Agreement, was a direct, personal
grant of rights by Plaintiff Waite to Capitol.
      107. Capitol insisted on the First Capitol Inducement Letter, including its
direct grant of rights, from Waite because Capitol needed to ensure that Waite
would render the musical performance services under the First Capitol Agreement,
but knew that Waite would be the author of the sound recording and the direct
grant of rights by Waite was the only way to ensure that Capitol received the
contemplated grant of rights to the sound recording created by Waite.
      108. Capitol knew that, notwithstanding the language in the First Capitol
Agreement purporting to characterize Waite as an employee, Waite was not at the
time of execution and was not at any time thereafter a bona fide employee of
Capitol.

                                          25
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 26 of 155




      109. Capitol further knew that the sound recording could not otherwise
qualify as “work made for hire” under the governing Copyright Act definition.
      110. Because the sound recording, once created, would constitute neither
(a) collections of preexisting materials or data, nor (b) comprised of assembled
contributions constituting separate and independent works in themselves, it would
be neither a collective work nor a compilation as defined under the Copyright Act.
      111. Capitol also knew that any grant of the copyright was not effective
until the work was created by Waite by fixing the work in a tangible medium of
expression.
      112. Despite Capitol’s efforts, because Waite was not an employee of
Capitol and the works were not “works made for hire,” Capitol’s artificial
construct contained in the First Capitol Agreement was ineffective and, thus, the
only effective transfer of the author’s copyright would be made by Waite’s direct,
personal grant.
      113. Accordingly, Capitol demanded and obtained the direct, personal
grant of Waite’s copyright, which he acquired by law as the author of the works,
to ensure that it could publish, market and commercially exploit the works,
specifically because the facts showed that the sound recording could not qualify
as “work made for hire.”
      114. Having enjoyed the benefit of the First Capitol Inducement Letter for
decades, including certainty as to the effectiveness of Waite’s grant of rights,
Defendants cannot now disavow the effectiveness of Waite’s prior direct grant of
rights to them.
      115. After the Declaration and First Capitol Inducement Letter were
executed as demanded by Capitol, Waite created the sound recordings released as
the No Brakes Album.
      116. The No Brakes Album was Waite’s second solo album and was

                                        26
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 27 of 155




released by Capitol in June 1984, well after Waite made the direct, personal grant
demanded by Capitol.
       117. On March 25, 1992, Moonwalk Music, Inc. ceased to be in good
standing in the State of New York, and not has not been in good standing for nearly
thirty years.
       118. Accordingly, Capitol and its successors dealt and communicated
directly with Waite or his representatives thereafter
       119. Moreover, upon information and belief, Capitol, and its successor-in-
interest Capitol, has not accounted to Moonwalk Music, Inc. as a corporation, for
decades.
       120. Therefore, pursuant to the First Capitol Inducement Letter of the First
Capitol Agreement and the Waite First Capitol Declaration, the relationship
between Capitol and its successor Capitol, on the one hand, and Moonwalk Music,
Inc., on the other, has ceased to exist, and the only contractual relationship that
exists at the present time, and at the time that Waite served his Notice of
Termination upon Capitol, was and is a direct contractual relationship between
Waite and Capitol.
       121. In July 1985, Waite, through another loan-out company called
Diamond Strife, Inc.3, entered into another agreement with Capitol (the “Second
Capitol Agreement”).
       122. Diamond Strife, Inc. was a New York corporation incorporated on
June 27, 1985. Waite was the president/sole owner of Diamond Strife, Inc. He was
not an employee of Diamond Strife, Inc.
       123. The Second Capitol Agreement was designed, drafted and intended


3
 The correct name of the corporation is “Diamond Strife, Inc.” However, the documents drafted
by Capitol incorrectly referred to the corporation as “Diamond Stripe, Inc.” The allegations
herein shall utilize the correct corporate name, “Diamond Strife, Inc.”

                                             27
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 28 of 155




by Chrysalis, among other things, to secure the exclusive recording services of
Waite.
       124. At the time of the execution of the Second Capitol Agreement, Waite
was not an employee of Capitol.
       125. In fact, Waite was not an employee of Capitol at any time during the
term of the Second Capitol Agreement.
       126. Nonetheless, without any bona fide employment relationship
between Capitol and Waite, and in an attempt to circumvent the § 203 statutory
termination right, Capitol sought in the Second Capitol Agreement to create an
artifice by which Waite would be deemed an employee of Capitol and the works
Waite would author as Artist would be characterized as employee “works made
for hire.”
       127. Contemporaneously, because the “work made for hire” language
alone is insufficient to establish that a work is, in fact, made for hire and
recognizing that the yet-to-be-created sound recording may not qualify as a “work
made for hire” in the absence of a bona fide employment relationship, Capitol also
demanded and obtained several provisions in the Second Capitol Agreement that
effectuated a direct, personal grant by Waite to Capitol of the copyright in and to
the sound recordings that Waite agreed to record pursuant to the Second Capitol
Agreement.
       128. Like the Heavy Waite Chrysalis Agreement and the First Capitol
Agreement, Capitol memorialized its attempted artifice by using “work made for
hire” language in paragraph 5(a) of the Second Capitol Agreement, even though
Capitol knew that Waite did not have, and never had, a bona fide employment
relationship with Capitol.
       129. Paragraph 5(a) of the Second Capitol Agreement further
memorialized the parties’ expectation and intent that Diamond Strife, Inc. would

                                         28
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 29 of 155




“cause” Waite to execute a declaration and power of attorney as a material and
essential term of the Agreement.
      130. The declaration demanded by Capitol provided in paragraph B that,
notwithstanding the “work made for hire” language added to the Agreement to
create the artifice described above, Waite agreed “to the extent, if any, that I may
be deemed an ‘author’ of any Work, I grant and assign to [Capitol] all exclusive
right, title and interest in and to such Work throughout the universe, including, but
not limited to, all rights of the owner of copyright specified in 17 U.S.C. §106.”
A true and correct copy of the Second Capitol Declaration (captioned “Exhibit
‘E’”) is attached as Exhibit 4 and incorporated by reference.
      131. Contemporaneously with the Second Capitol Agreement and as a
material requirement of the Second Capitol Agreement itself, and at the request
and insistence of Capitol, Waite also signed another so-called “inducement letter.”
A true and correct copy of the Second Capitol Inducement Letter, captioned
“EXHIBIT ‘A’ ARTIST DECLARATION” and dated July 4, 1985, is attached as
Exhibit 5 and incorporated by reference.
      132. The Second Capitol Inducement Letter similarly contained a
provision that would be triggered in the event that Diamond Strife, Inc. ceased to
provide or be entitled to Waite’s recording services, thereby again emphasizing
that Waite was the creative and artistic driving force behind the creation of the
works and that his unique and special talents were the essential consideration for
the Agreement. In pertinent part, the Second Capitol Inducement Letter provided:
“If during the term of this Agreement or any extensions, or renewals or
modifications thereof, [Diamond Strife, Inc.] shall cease to be entitled to make my
services available to you in accordance with the terms of the Agreement, or if
[Diamond Strife, Inc.] shall fail or refuse to make my services to you, I shall, at
your request, do all such acts and things as shall give to you the same rights,

                                          29
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 30 of 155




privileges and benefits as you would have had under the Agreement if [Diamond
Strife, Inc.] had continued to be entitled to my services, and I shall make the same
available to you, and such rights, privileges and benefits shall be enforceable on
your behalf against me.”
      (Exhibit 5, Second Capitol Inducement Letter, para. 6).
      133. Paragraph 6 of the Second Capitol Inducement Letter served as a
further confirmation by Capitol that the copyrights may be deemed to belong to
Waite as the author, thereby necessitating his personal and direct grant of rights to
Capitol as a material and essential component of the recording agreement.
      134. The Second Capitol Declaration, along with the Second Capitol
Inducement Letter and paragraph 5(a) of the Second Capitol Agreement was a
direct, personal grant of rights by Plaintiff Waite to Capitol.
      135. Capitol insisted on the Second Capitol Inducement Letter, including
its direct grant of rights, from Waite because Capitol needed to ensure that Waite
would render the musical performance services under the Second Capitol
Agreement, but knew that Waite was the author of the sound recording and the
direct grant of rights by Waite would be the only way to ensure that Capitol
received the contemplated grant of rights to the sound recording created by Waite.
      136. Capitol knew that, notwithstanding the language in the Waite Second
Capitol Agreement purporting to characterize Waite as an employee, Waite was
not at the time of execution and was not at any time thereafter a bona fide
employee of Capitol.
      137. Capitol further knew that the sound recording could not otherwise
qualify as “work made for hire” under the governing Copyright Act definition.
      138. Because the sound recording, once created, would constitute neither
(a) collections of preexisting materials or data, nor (b) comprised of assembled
contributions constituting separate and independent works in themselves, it would

                                          30
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 31 of 155




be neither a collective work nor a compilation as defined under the Copyright Act.
       139. Capitol also knew that any grant of the copyright was not effective
until the work was created by Waite by fixing the work in a tangible medium of
expression.
       140. Despite Capitol’s efforts, because Waite was not an employee of
Capitol and the works were not “works made for hire,” Capitol’s artificial
construct contained in the Second Capitol Agreement was ineffective and the only
effective transfer of the author’s copyright would be made by Waite’s direct,
personal transfer.
       141. Accordingly, Capitol demanded and obtained the direct, personal
grant of Waite’s copyright, which he acquired by law as the author of the works,
to ensure it could publish, market and commercially exploit the works, specifically
because the sound recording could not qualify as “work made for hire.”
       142. Having enjoyed the benefit of the Second Capitol Inducement Letter
for decades, including certainty as to the effectiveness of Waite’s grant of rights,
Defendants cannot now disavow the effectiveness of Waite’s prior direct grant of
rights to them.
       143. After the Second Declaration and Second Capitol Inducement Letter
were executed as demanded by Capitol, Waite created the sound recording
released as the Mask of Smiles Album.
       144. The Mask of Smiles Album, which was Waite’s third solo album, was
released by Capitol on July 26, 1985, well after Waite made the direct, personal
grant demanded by Capitol.
       145. On or about June 24, 1992, Diamond Strife, Inc. ceased to be in good
standing in the State of New York and has not been in good standing for nearly
thirty years.
       146. Accordingly, Capitol and its successors dealt and communicated

                                         31
        Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 32 of 155




directly with Waite or his representatives.
        147. Moreover, upon information and belief, Capitol, and its successor-in-
interest Capitol, has not accounted to Diamond Strife, Inc. as a corporation, for
decades.
        148. Therefore, pursuant to the Second Capitol Inducement Letter, the
relationship between Capitol and its successor Capitol, on the one hand, and
Diamond Strife, Inc., on the other, has ceased to exist, and the only contractual
relationship that exists at the present time, and at the time that Waite served his
Notice of Termination upon UMG/Capitol, was and is a direct contractual
relationship between Waite and Capitol.
        149. At no time did any facts, which would establish an employer-
employee relationship between Waite and any of the loan-out companies named
above, exist, and at no time did any facts exist which would have established an
employer-employee relationship between Waite and any of the Defendants or their
predecessors.
        150. On or about April 20, 2015, Waite served a Notice of Termination
(the “Waite Termination Notice”) upon Capitol’s agent Universal Music Group,
notifying Defendants of Waite’s termination of any prior grants of rights with
respect to the sound recordings on the Ignition Album, the No Brakes Album and
the Mask of Smiles Album.
        151. Thereafter, Waite promptly caused the Waite Termination Notice to
be recorded in the United States Copyright Office, on August 30, 2016, as
document V9924 D957 P1 through P3. A true and correct copy of the Waite
Termination Notice is attached hereto as Exhibit 6 and incorporated by reference.
        152. The effective date of termination for the Ignition Album was May 22,
2017.
        153. Initially, UMG made an effort to cease the United States exploitation

                                          32
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 33 of 155




of the Ignition Album, and although UMG disputed the validity of the Notice of
Termination, UMG and/or Capitol sought to negotiate a further grant from Waite,
pursuant to § 203(a)(5).
      154. On or about August 1, 2017, after Waite rejected UMG/Capitol’s
inadequate proposal, Waite began to exploit the Ignition Album himself, via
digital outlets, through a record label that he owns.
      155. In May 2018, UMG, despite its previous decision to cease the United
States exploitation of the Ignition Album, suddenly reversed its position, asserting
that Waite’s exploitation of the Ignition Album was improper.
      156. On May 31, 2018, counsel for UMG/Capitol sent Waite a letter
setting forth UMG/Capitol’s legal positions for its claims that the Waite Notice
was invalid, and, in addition, demanded that Waite “cease and desist from any and
all unauthorized exploitation of the sound recordings, including the ‘Ignition’
Album.” A true and correct copy of the May 31, 2018 letter is attached as Exhibit
7.
      157. In or about early July 2018, UMG/Capitol issued a take-down notice
against Waite’s digital release of that album.
      158. After UMG/Capitol caused Waite’s release to be taken down from
digital sites, UMG/Capitol resumed the digital exploitation of the Ignition Album
through UMG/Capitol’s normal digital outlets.
      159. The effective date of termination for the No Brakes Album was June
16, 2019.
      160. The effective date of termination has passed for both the Ignition
Album and the No Brakes Album.
      161.    Notwithstanding the filing and pendency of this action and the
passage of the effective date, Defendants have not changed their position with
respect to the No Brakes Album and instead continue to infringe on Waite’s rights

                                          33
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 34 of 155




with respect to the sound recording on the No Brakes Album, just like their
infringement of the Ignition Album.
      162. Despite these facts, and UMG/Capitol’s knowledge of the effective
termination dates, UMG/Capitol willfully infringed upon the United States
copyright belonging to Waite by continuing to exploit the sound recordings, as if
the Waite Notice of Termination had not been sent at all, in complete disregard of
the law.
      163. In addition, the effective date of termination for the third album set
forth on the Waite Notice, Mask of Smiles, is July 27, 2020, approximately three
months from the date of this amendment.
      164. Defendants have not changed their position or indicated any change
will be forthcoming with respect to the Mask of Smiles Album in approximately
three years – well prior to the scheduled trial date in this action.
      165. Upon information and belief, Plaintiff Waite expects and believes in
good faith that Defendants will infringe on Waite’s rights with respect to the Mask
of Smiles Album, just as they have done with respect to the Ignition and No Brakes
Albums.
      166. UMG/Capitol routinely markets, distributes, and sells sound
recordings in digital media format (e.g., permanent digital song downloads, and
interactive and non-interactive song streams) of individual tracks (i.e., songs)
taken from the subject albums.
      167. Under § 106 of the Copyright Act, the copyright owner of a sound
recording has the exclusive right to reproduce and distribute the sound recordings,
including, but not limited to, in phonorecords, and to exploit or authorize the
exploitation of interactive streams and digital downloads of the sound recordings
through subscription or non-subscription online digital music services.
      168. Pursuant to the Waite Notice of Termination, Waite is currently the

                                           34
       Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 35 of 155




owner of the United States copyright in and to the sound recordings comprising
the Ignition Album and the No Brakes Album. Waite will become the owner of
the United States copyright in and to the sound recording comprising the Mask of
Smiles Album on July 27, 2020.
       169. By willfully continuing to exploit the sound recordings comprising
the Ignition Album and the No Brakes Album in the United States after the
effective dates of termination, all of which occurred within the past three years,
UMG and/or Capitol have infringed upon those recordings, and, furthermore, the
unlawful reproduction and distribution of the sound recordings owned by Waite
as alleged hereinabove constitutes copyright infringement under the Copyright
Act.
       170. Additionally, by willfully continuing to exploit the sound recording
comprising the Mask of Smiles Album in the United States after the effective date
of termination on July 27, 2020, Defendants will infringe upon that sound
recording and any unlawful reproduction and distribution of the sound recording
will constitute copyright infringement under the Copyright Act.
       171. Upon information and belief, Defendants engaged in substantially
similar practices with respect to the small minority of class members who used
“loan-out” companies at the time they entered into recording agreements with
Defendants and their predecessors-in-interest.
       172. Upon information and belief, of those particular class members, all
of them, without exception, executed “inducement letters” which provided that if
the “loan-out” company or the third-party record labels ceased to exist, a direct
transfer of rights or relationship between the recording artists and Defendants or
their predecessors would exist.
       173. These inducement letters constituted a direct, personal grant of rights
by these class members to Defendants or their predecessors-in-interest.

                                         35
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 36 of 155




       174. In addition to grant language in the recording agreements directed at
the class members, Defendants or their predecessors insisted on the inducement
letters, including their direct grant of rights, from the class members because
Defendants needed to ensure that the class members would render the musical
performance services under the recording agreements, but knew that the class
members were the authors of the sound recordings and the direct grant of rights
by the class members was the only way to ensure that Defendants received the
contemplated grant of rights to the sound recordings created by the artists.
       175. Having enjoyed the benefit of the inducement letters for decades,
including certainty as to the effectiveness of the class members’ grants of rights,
Defendants cannot now disavow the effectiveness of the class members’ prior
direct grants of rights to Defendants.
       176. Accordingly, Waite further seeks to represent a subclass of similarly
situated recording artists within the scope of Class A who executed direct grants
of rights to Defendants pursuant to the inducement letters demanded by
Defendants or their predecessors-in-interest.
                                        The Ely Albums
       177. Ely entered into a recording agreement with MCA Records, Inc.
(“MCA”), a predecessor of UMG, in 1976 (the “MCA Agreement”).
       178. In February 1979, Ely’s third album, Down on the Drag, was released
on the MCA label. 4

4
        Plaintiffs reserve all appellate rights with respect to the Court’s March 31, 2020 dismissal
of Ely’s “claims based on grants transferred by third parties” or his “claim related to his 1976
agreement for sound recordings that were created prior to January 1, 1978.” Dkt. No. 68 at 24.
Plaintiff Ely hereby amends his claim to clarify that the inducement letters he signed at
Defendants’ urging constituted direct grants of rights to Defendants that fall within the scope of
his Notice of Termination. Ely continues to assert his copyright infringement claim in good faith
arising from these direct grants that are not based on grants transferred by third parties.
Additionally, he continues to assert copyright infringement claims with respect to sound recordings
that were created on or after January 1, 1978.


                                                36
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 37 of 155




         179. Ely created Down on the Drag, and the subsequent albums, after
December 31, 1977.
         180. In February 1980, Ely recorded live recordings in London, United
Kingdom, which were released on March 27, 1981, as the album entitled Live
Shots.
         181. Both Down on the Drag and Live Shots were recorded by Ely
pursuant to the MCA Agreement.
         182. On or about July 1, 1980, Ely entered into an agreement with South
Coast Records, Inc. (“South Coast”) for Ely’s recording services (the “Ely South
Coast Agreement”).
         183. South Coast, in turn, entered into an agreement with MCA on July 1,
1980 (the “South Coast MCA Agreement”) in which South Coast agreed to furnish
Ely’s services to MCA.
         184. South Coast was a Texas corporation incorporated on July 31, 1979.
Michael Brovsky (“Brovsky”) was the principal of South Coast.
         185. At the time of execution of the Ely South Coast Agreement, Ely was
not an employee of South Coast or of MCA.
         186. In fact, Ely was not an employee of South Coast, or of MCA, at any
time during the term of the Ely South Coast Agreement.
         187. The Ely South Coast Agreement was prepared by MCA and sought
to create an artifice that Ely was an employee of MCA and that the works Ely
authored as the Artist were “works made for hire” when, in fact, no such
employment relationship existed.
         188. Nonetheless, without any bona fide employment relationship
between Ely and South Coast, or Ely and MCA, and in an attempt to circumvent
the § 203 statutory termination right, MCA sought in the Ely South Coast
Agreement to create an artifice by which Ely would be deemed an employee of

                                         37
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 38 of 155




MCA and the works Ely would author as Artist would be characterized as
employee “works made for hire.”
      189. Contemporaneously, because the “work made for hire” language
alone is insufficient to establish that a work is, in fact, made for hire and
recognizing that the yet-to-be-created sound recording may not qualify as a “work
made for hire” in the absence of a bona fide employment relationship, MCA also
demanded and obtained several provisions in the Ely South Coast Agreement that
effectuated a direct, personal grant by Ely to MCA of the copyright in and to the
sound recordings that Ely agreed to record pursuant to the Ely South Coast
Agreement.
      190. MCA memorialized MCA’s attempted artifice by using “employee
for hire” language in paragraph 12(a) of the Ely South Coast Agreement, even
though MCA knew that Ely did not have, and never had, a bona fide employment
relationship with either South Coast or MCA.
      191. In connection with the Ely South Coast Agreement, MCA required
Ely to sign an “inducement letter” (the “Ely MCA Inducement Letter”) which
similarly provided in its paragraph 7 that “If, during the term of the Production
Agreement or any extensions or renewals thereof, [South Coast] shall cease to be
entitled to my recording services in accordance with the terms of said Agreement,
or, if [South Coast] shall fail or refuse to convey any of my recordings to you, I
shall, at your request, do all such acts and things as shall give to you the same
rights, privileges and benefits as you would have had under the Production
Agreement if [South Coast] had continued to be entitled to my recording services
and if [South Coast] had continued to deliver to you my recordings, and such
rights, privileges and benefits shall be enforceable in your behalf against me; . . .
.” A true and correct copy of the inducement letter attached to the Second South
Coast Agreement as “EXHIBIT ‘B’” is attached as Exhibit 8 and incorporated by

                                          38
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 39 of 155




reference.
      192. The Ely MCA Inducement Letter was a direct, personal grant of
rights by Ely to Defendants’ predecessor-in-interest MCA.
      193. MCA insisted on the Ely MCA Inducement Letter, including its
direct grant of rights, from Ely because MCA needed to ensure that Ely would
render the musical performance services under the South Coast Agreement, but
knew that Ely was the author of the sound recording and the direct grant of rights
by Ely would be the only way to ensure that MCA received the contemplated grant
of rights to the sound recording created by Ely.
      194. MCA knew that, notwithstanding the language in the South Coast
Agreement purporting to characterize Ely as an employee, Ely was not at the time
of execution and was not at any time thereafter a bona fide employee of MCA.
      195. MCA further knew that the sound recording could not otherwise
qualify as “work made for hire” under the governing Copyright Act definition.
      196. Because the sound recording, once created, would constitute neither
(a) collections of preexisting materials or data, nor (b) comprised of assembled
contributions constituting separate and independent works in themselves, it would
be neither a collective work nor a compilation as defined under the Copyright Act.
      197. MCA also knew that any grant of the copyright was not effective until
the work was created by Ely by fixing the work in a tangible medium of
expression.
      198. Despite MCA’s efforts, because Ely was not an employee of MCA
and the works were not “works made for hire,” MCA’s artificial construct
contained in the Ely South Coast Agreement was ineffective and the only effective
transfer of the author’s copyright would be made by Ely’s direct, personal transfer.
      199. Accordingly, MCA demanded and obtained the direct, personal grant
of Ely’s copyright, which he acquired by law as the author of the works, to ensure

                                         39
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 40 of 155




it could publish, market and commercially exploit the works, specifically because
the sound recording could not qualify as “work made for hire.”
      200. After the Ely MCA Inducement Letter was executed as demanded by
MCA, Ely created the sound recording released as the Musta Notta Gotta Lotta
Album.
      201. The Musta Notta Gotta Lotta Album was released by MCA (on the
South Coast sublabel) on or about April 11, 1981, well after Ely made the direct,
personal grant demanded by MCA.
      202. MCA knew that, notwithstanding the language in the South Coast
Agreement purporting to characterize Ely as an employee, Ely was not at the time
of execution and was not at any time thereafter a bona fide employee of MCA.
      203. MCA further knew that the sound recording could not otherwise
qualify as “work made for hire” under the governing Copyright Act definition.
      204. Because the sound recording, once created, would constitute neither
(a) collections of preexisting materials or data, nor (b) comprised of assembled
contributions constituting separate and independent works in themselves, it would
be neither a collective work nor a compilation as defined under the Copyright Act.
      205. MCA also knew that any grant of the copyright was not effective until
the work was created by Ely by fixing the work in a tangible medium of
expression.
      206. Despite MCA’s efforts, because Ely was not an employee of MCA
and the works were not “works made for hire,” MCA’s artificial construct
contained in the South Coast Agreement was ineffective and the only effective
transfer of the author’s copyright would be made by Ely’s direct, personal transfer.
      207. Accordingly, MCA demanded and obtained the direct, personal grant
of Ely’s copyright, which he acquired by law as the author of the works, to ensure
it could publish, market and commercially exploit the works, specifically because

                                         40
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 41 of 155




the sound recording could not qualify as “work made for hire.”
      208. Having enjoyed the benefit of the Ely MCA Inducement Letter for
decades, including certainty as to the effectiveness of Ely’s grant of rights,
Defendants cannot now disavow the effectiveness of Ely’s prior direct grant of
rights to them.
      209. On February 20, 1984, South Coast ceased to be in good standing in
the State of Texas, and not has not been in good standing for over 25 years.
Therefore, pursuant to the Ely MCA Inducement Letter, the relationship between
South Coast and MCA (and its successor UMG) has ceased to exist, and the only
contractual relationship that exists at the present time, and at the time that Ely
served his Notice of Termination upon UMG, was and is a direct contractual
relationship between Ely and UMG.
      210. Moreover, upon information and belief, MCA, and its successor-in-
interest UMG, has not accounted to South Coast as a corporation, for decades.
      211. Accordingly, MCA and its successor UMG dealt and communicated
directly with Ely or his representatives thereafter.
      212. Therefore, pursuant to the Ely MCA Inducement Letter, the
relationship between MCA, on the one hand, and South Coast, on the other, has
ceased to exist, and the only contractual relationship that exists at the present time,
and at the time that Ely served his Notice of Termination upon UMG, was and is
a direct contractual relationship between Ely and UMG.
      213. At no time did any facts, which would establish an employer-
employee relationship between Ely and South Coast, or Ely and MCA, exist, and
at no time did any facts exist which would have established an employer-employee
relationship between Ely and South Coast or between Ely and MCA.
      214. In 1997, Jerry Jeff Walker (“Walker”), a recording artist associated
with South Coast, sued the principal of South Coast, Brovsky , in Texas state court

                                           41
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 42 of 155




for Travis County (Case No. 455,736), as well as South Coast itself, and other
related entities. In settlement of Walker’s claims therein, Brovsky assigned all
right, title, and interest of South Coast to any sound recording recorded by both
Walker and Ely, to Walker, on August 8, 1997.
      215. On August 14, 1997, counsel for Ely wrote to Brenda Prackup of
MCA, and informed her of this assignment to Walker, so that, as of that date, MCA
had full knowledge that South Coast no longer had any rights in the Ely recordings.
      216. On or about January 1, 1998, Walker assigned all of his right, title,
and interest in and to those sound recordings to Ely (further memorialized on
June 24, 2019 in a memorandum of the transfer entitled, “Acknowledgement of
Assignment”, a true and correct copy of which is attached as Exhibit 9). At that
point, Ely became the owner of the rights in the sound recordings (recorded by
Ely) that had been owned by South Coast or Walker, and succeeded to whatever
termination rights South Coast and/or Walker had had before that date, if any.
      217. On December 15, 2015, Ely served a Notice of Termination (the “Ely
Notice”) upon UMG. In doing so, he was acting on behalf of his own termination
rights afforded to him pursuant to § 203 of the Copyright Act, and pursuant to the
rights that had formerly been with either South Coast, or Walker, or both, if any,
and that were assigned to Ely in 1998. A true and correct copy of the Ely Notice
is attached as Exhibit 10 and incorporated by reference.
      218. Thereafter, Ely caused the Notice of Termination to be recorded in
the United States Copyright Office, on August 30, 2016, as document V9921 D732
P1 through P3.
      219. The effective date of termination for three albums on the Ely Notice,
namely, Down the Drag, Live Shots, and Musta Notta Gotta Lotta was December
16, 2017, and the effective date of termination for the final album on the Ely
Notice, Hi-Res, was April 3, 2019 (the “Ely Albums”).

                                         42
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 43 of 155




       220. On May 6, 2016, counsel for UMG sent Ely a letter setting forth
UMG’s legal positions for its claims that the Ely Notice was invalid, and, in
addition, demanded that Ely “refrain from attempting to exploit the recordings
yourself or taking any other actions interfering with UMG’s continuing rights in
the recordings that are the subject of your termination notice.” A true and correct
copy of that letter is attached hereto as Exhibit 11.
       221. UMG failed and refused to cease the sale, distribution, and
exploitation of the Ely Albums on the effective dates of termination, that is,
December 16, 2017, and April 3, 2019, and has continued such exploitation after
that date.
       222. Indeed, notwithstanding the filing and pendency of this action and the
passage of the effective date, Defendants have not changed their position with
respect to the Hi-Res Album and instead continue to infringe on Ely’s rights with
respect to the sound recording on the Hi-Res Album, just like their willful
infringement of the Down the Drag, Live Shots, and Musta Notta Gotta Lotta
Albums for more than two years.
       223. Despite UMG’s knowledge of the effective dates of termination,
UMG has willfully infringed upon the United States copyrights belonging to Ely
by continuing to exploit the sound recordings, as if the Ely Notice had not been
sent at all, in complete disregard of the law. UMG routinely markets, distributes,
and sells sound recordings in digital media format (e.g., permanent digital song
downloads, and interactive and non-interactive song streams) of individual tracks
(i.e., songs) taken from the subject albums.
       224. Under § 106 of the Copyright Act, the copyright owner of a sound
recording has the exclusive right to reproduce and distribute the sound recordings,
including, but not limited to, in phonorecords, and to exploit or authorize the
exploitation of interactive streams and digital downloads of the sound recordings

                                          43
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 44 of 155




through subscription or non-subscription online digital music services.
      225. Pursuant to the Ely Notice, Ely is currently the owner of the United
States copyright in and to the sound recordings comprising the Ely Albums.
      226. By willfully continuing to exploit the sound recordings comprising
the Ely Albums in the United States after the effective date, all of which occurred
within the past three years, UMG has infringed upon Ely’s rights in those
recordings, and, furthermore, unlawful reproduction and distribution of the sound
recordings owned by Ely as alleged hereinabove constitutes copyright
infringement under the Copyright Act.


                                The Sulton Album
      227. Sulton entered into a recording agreement with EMI America
Records, Inc. (“EMI”), a predecessor to Capitol, on September 29, 1980 (the
“Sulton Agreement”).
      228. The Sulton Agreement was designed, drafted and intended by EMI,
among other things, to secure the exclusive recording services of Sulton.
      229. At the time of execution of the Sulton Agreement, Sulton was not an
employee of EMI.
      230. In fact, Sulton was not an employee of EMI at any time during the
term of the Sulton Agreement.
      231. The Sulton Agreement was prepared by EMI and sought to create an
artifice that Sulton was an employee of EMI and that the work Sulton authored as
the Artist were “works made for hire” when, in fact, no such employment
relationship existed.
      232. Nonetheless, without any bona fide employment relationship
between Ely and EMI, and in an attempt to circumvent the § 203 statutory
termination right, EMI sought in the Sulton Agreement to create an artifice by

                                         44
       Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 45 of 155




which Sulton would be deemed an employee of EMI and the works Sulton would
author as Artist would be characterized as employee “works made for hire.”
       233. EMI memorialized EMI’s attempted artifice by using “work made or
hire” language in paragraph 6 of the Sulton Agreement, even though EMI knew
that Sulton did not have, and never had, a bona fide employment relationship with
EMI.
       234. EMI knew that, notwithstanding the language in the Sulton
Agreement purporting to characterize Sulton as an employee, Sulton was not at
the time of execution and was not at any time thereafter a bona fide employee of
EMI.
       235. EMI further knew that the sound recording could not otherwise
qualify as “work made for hire” under the governing Copyright Act definition.
       236. Contemporaneously, because the “work made for hire” language
alone is insufficient to establish that a work is, in fact, made for hire and
recognizing that the yet-to-be-created sound recording may not qualify as a “work
made for hire” in the absence of a bona fide employment relationship, EMI also
demanded and obtained several provisions in the Sulton Agreement that
effectuated a direct, personal grant by Sulton to EMI of the copyright in and to the
sound recordings that Sulton agreed to record pursuant to the Sulton Agreement.
       237. Because the sound recording, once created, would constitute neither
(a) collections of preexisting materials or data, nor (b) comprised of assembled
contributions constituting separate and independent works in themselves, it would
be neither a collective work nor a compilation as defined under the Copyright Act.
       238. EMI also knew that any grant of the copyright was not effective until
the work was created by Sulton by fixing the work in a tangible medium of
expression.
       239. Despite EMI’s efforts, because Sulton was not an employee of EMI

                                         45
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 46 of 155




and the works were not “works made for hire,” EMI’s artificial construct contained
in the Sulton Agreement was ineffective and the only effective transfer of the
author’s copyright would be made by Sulton’s direct, personal transfer.
      240.    On January 11, 1982, EMI released Kasim, an album sound
recording authored by Sulton.
      241. On July 20, 2016, Sulton served a Notice of Termination (the “Sulton
Notice”) upon UMG, as agent for Capitol. A true and correct copy of the Sulton
Notice is attached hereto as Exhibit 12 and incorporated by reference.
      242. Thereafter, Sulton promptly caused the Notice to be recorded in the
United States Copyright Office, on July 25, 2016, as document V9924 D803 P1
through P3.
      243. The effective date of termination for Kasim (the “Sulton Album”)
was July 21, 2018.
      244. On September 20, 2016, counsel for UMG/Capitol sent Sulton a letter
setting forth the legal positions of UMG and/or Capitol for their claims that the
Sulton Notice was invalid, and, in addition, demanded that Sulton “refrain from
attempting to exploit the recordings yourself or taking any other actions interfering
with Capitol’s continuing rights in such sound recordings.” A true and correct
copy of that letter is attached as Exhibit 13.
      245. UMG and/or Capitol failed and refused to cease the sale, distribution,
and exploitation of the Sulton Album on the effective date of termination, that is,
July 21, 2018, and continued such exploitation in the United States after that date.
      246. Despite the knowledge of UMG and/or Capitol of the effective date,
UMG and/or Capitol have willfully infringed upon the United States copyrights
belonging to Sulton by continuing to exploit the sound recording, as if the Sulton
Notice had not been sent at all, in complete disregard of the law.
      247. UMG/Capitol routinely markets, distributes, and sells sound

                                          46
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 47 of 155




recordings in digital media format (e.g., permanent digital song downloads, and
interactive and non-interactive song streams) of individual tracks (i.e., songs)
taken from the subject albums.
      248. Under § 106 of the Copyright Act, the copyright owner of a sound
recording has the exclusive right to reproduce and distribute the sound recordings,
including, but not limited to, in phonorecords, and to exploit or authorize the
exploitation of interactive streams and digital downloads of the sound recordings
through subscription or non-subscription online digital music services.
      249. Pursuant to the Sulton Notice, Sulton is currently the owner of the
United States copyright in and to the sound recording comprising the Sulton
Album.
      250. By willfully continuing to exploit the sound recording comprising the
Sulton Album in the United States after the effective date, all of which occurred
within the past three years, UMG/Capitol has infringed upon Sulton’s rights in the
recordings, and, furthermore, unlawful reproduction and distribution of the sound
recording owned by Sulton as alleged hereinabove constitutes copyright
infringement under the Copyright Act.
                                 The Dickies Album
      251. The members of The Dickies entered into a recording agreement with
A&M Records, Inc. (“A&M”), a predecessor of UMG, on April 3, 1978 (the
“Dickies Agreement”).
      252. The Dickies Agreement was designed, drafted and intended by
A&M, among other things, to secure the exclusive recording services of The
Dickies.
      253. At the time of execution of the Dickies Agreement, none of the band
members of The Dickies were employees of A&M.
      254. In fact, none of the band members of The Dickies was an employee

                                         47
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 48 of 155




of A&M at any time during the term of the Dickies Agreement.
      255. The Dickies Agreement was prepared by A&M and sought to create
an artifice that the members of The Dickies were employees of A&M and that the
works The Dickies authored as the Artist were “works made for hire” when, in
fact, no such employment relationship existed.
      256. Nonetheless, without any bona fide employment relationship
between the members of The Dickies and A&M, and in an attempt to circumvent
the § 203 statutory termination right, A&M sought in the Dickies Agreement to
create an artifice by which the members of The Dickies would be deemed
employees of A&M and the works that the members of The Dickies would author
as Artist would be characterized as employee “works made for hire.”
      257. A&M memorialized A&M’s attempted artifice by using “employees
for hire” language in paragraph 4 of the Dickies Agreement, even though A&M
knew that the band members of The Dickies did not have, and never had, a bona
fide employment relationship with MCA.
      258. A&M knew that, notwithstanding the language in the Dickies
Agreement purporting to characterize band members of The Dickies as employees,
The Dickies band members were not at the time of execution and were not at any
time thereafter bona fide employees of A&M.
      259. Contemporaneously, because the “work made for hire” language
alone is insufficient to establish that a work is, in fact, made for hire and
recognizing that the yet-to-be-created sound recording may not qualify as a “work
made for hire” in the absence of a bona fide employment relationship, A&M also
demanded and obtained several provisions in the Dickies Agreement that
effectuated a direct, personal grant by the members of The Dickies to A&M of the
copyright in and to the sound recording that the members of The Dickies agreed
to record pursuant to the Dickies Agreement.

                                        48
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 49 of 155




      260. A&M further knew that the sound recording could not otherwise
qualify as “work made for hire” under the governing Copyright Act definition.
      261. Because the sound recording, once created, would constitute neither
(a) collections of preexisting materials or data, nor (b) comprised of assembled
contributions constituting separate and independent works in themselves, it would
be neither a collective work nor a compilation as defined under the Copyright Act.
      262. A&M also knew that any grant of the copyright was not effective
until the work was created by the members of The Dickies by fixing the work in a
tangible medium of expression.
      263. Despite A&M’s efforts, because no member of The Dickies was an
employee of A&M and the works were not “works made for hire,” A&M’s
artificial construct contained in the Dickies Agreement was ineffective and the
only effective transfer of the author’s copyright would be made by band members’
direct, personal transfers.
      264.    On November 9, 1979, A&M released Dawn of The Dickies, an
album sound recording authored by Phillips, Lee, Bill Remar p/k/a Billy Club,
Bob Davis a/k/a Chuck Wagon, and Caballero’s brother, Carlos a/k/a Karlos
Kaballero (the “Dickies Album”).
      265. On September 12, 2017, a majority of the authors (or their successors,
in the case of Caballero), set forth above, served a Notice of Termination (the
“Dickies Notice”) upon UMG.
      266. Thereafter, the majority of The Dickies caused the Dickies Notice to
be recorded in the United States Copyright Office, on June 19, 2019, as document
V9964 D904 P1 through P3. A true and correct copy of the recorded Dickies
Notice is attached as Exhibit 14 and incorporated by reference.
      267. The effective date of termination for the Dickies Album was
September 13, 2019.

                                        49
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 50 of 155




      268. On January 23, 2018, counsel for UMG sent Phillips, Lee, and
Caballero a letter setting forth UMG’s legal positions for its claims that the Dickies
Notice was invalid, and, in addition, demanded that Phillips, Lee, and Caballero
“refrain from attempting to exploit the recordings themselves or taking any other
actions interfering with our clients’ continuing rights in the sound recordings that
are the subject of the termination notice.” A true and correct copy of the letter
dated January 23, 2018 is attached as Exhibit 15 and incorporated by reference.
      269. Under § 106 of the Copyright Act, the copyright owner of a sound
recording has the exclusive right to reproduce and distribute the sound recording,
including, but not limited to, in phonorecords, and to exploit or authorize the
exploitation of interactive streams and digital downloads of the sound recording
through subscription or non-subscription online digital music services.
      270. Pursuant to the Dickies Notice, the authors of the Dickies Album are
the owners of the United States copyright in and to the sound recording comprising
the Dickies Album, as of September 13, 2019, the effective date of termination set
forth in the Dickies Notice.
      271. Indeed, notwithstanding the filing and pendency of this action and the
passage of the effective date, Defendants have not changed their position with
respect to the Dawn of the Dickies Album and instead continue to infringe on
Phillips, Lee, and Caballero’s rights with respect to the sound recording on the
Dawn of the Dickies Album.
      272. Despite the knowledge of UMG of the effective date, UMG has
willfully infringed upon the United States copyright belonging to the authors of
the Dickies Album by continuing to exploit the sound recording, as if the Dickies
Notice had not been sent at all, in complete disregard of the law.
      273. UMG routinely markets, distributes, and sells sound recordings in
digital media format (e.g., permanent digital song downloads, and interactive and

                                          50
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 51 of 155




non-interactive song streams) of individual tracks (i.e., songs) taken from the
subject albums.
      274. Pursuant to the Dickies Notice, the authors of the Dickies Album are
currently the owners of the United States copyright in and to the sound recording
comprising the Dickies Album.
      275. By willfully continuing to exploit the sound recording comprising the
Dickies Album in the United States after the effective date, all of which occurred
within the past three years, UMG has infringed upon the recording, and,
furthermore, unlawful reproduction and distribution of the sound recording owned
by the authors of the Dickies Album as alleged hereinabove constitutes copyright
infringement under the Copyright Act.
                          The Dream Syndicate Album
      276. The members of The Dream Syndicate entered into a recording
agreement with A&M Records, Inc. (“A&M”), a predecessor of UMG, in 1984
(the “Dream Syndicate Agreement”).
      277. The Dream Syndicate Agreement was designed, drafted and intended
by A&M, among other things, to secure the exclusive recording services of the
members of The Dream Syndicate.
      278. At the time of execution of the Dream Syndicate Agreement, none of
the band members of The Dream Syndicate were employees of A&M.
      279. In fact, none of the band members of The Dream Syndicate was an
employee of A&M at any time during the term of the Dream Syndicate Agreement.
      280. The Dream Syndicate Agreement was prepared by A&M and sought
to create an artifice that members of The Dream Syndicate were employees of
A&M and that the works The Dream Syndicate authored as the Artist were “works
made for hire” when, in fact, no such employment relationship existed.
      281. Nonetheless, without any bona fide employment relationship

                                        51
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 52 of 155




between the members of The Dream Syndicate and A&M, and in an attempt to
circumvent the § 203 statutory termination right, A&M sought in the Dream
Syndicate Agreement to create an artifice by which the members of The Dream
Syndicate would be deemed employees of A&M and the works that the members
of The Dream Syndicate would author as Artists would be characterized as
employee “works made for hire.”
      282. A&M memorialized A&M’s attempted artifice by using “work made
or hire” language in the Dream Syndicate Agreement, even though A&M knew
that the band members of The Dream Syndicate did not have, and never had, a
bona fide employment relationship with MCA.
      283. A&M knew that, notwithstanding the language in the Dream
Syndicate Agreement purporting to characterize band members of The Dream
Syndicate as employees, The Dream Syndicate band members were not at the time
of execution and were not at any time thereafter bona fide employees of A&M.
      284. Contemporaneously, because the “work made for hire” language
alone is insufficient to establish that a work is, in fact, made for hire and
recognizing that the yet-to-be-created sound recording may not qualify as a “work
made for hire” in the absence of a bona fide employment relationship, A&M also
demanded and obtained several provisions in the Dream Syndicate Agreement that
effectuated a direct, personal grant by the members of The Dream Syndicate to
A&M of the copyright in and to the sound recording that the members of The
Dream Syndicate agreed to record pursuant to the Dream Syndicate Agreement.
      285. A&M further knew that the sound recording could not otherwise
qualify as “work made for hire” under the governing Copyright Act definition.
      286. Because the sound recording, once created, would constitute neither
(a) collections of preexisting materials or data, nor (b) comprised of assembled
contributions constituting separate and independent works in themselves, it would

                                        52
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 53 of 155




be neither a collective work nor a compilation as defined under the Copyright Act.
      287. A&M also knew that any grant of the copyright was not effective
until the work was created by the members of The Dream Syndicate by fixing the
work in a tangible medium of expression.
      288. Despite A&M’s efforts, because no member of The Dream Syndicate
was an employee of A&M and the works were not “works made for hire,” A&M’s
artificial construct contained in the Dream Syndicate Agreement was ineffective
and the only effective transfer of the author’s copyright would be made by band
members’ direct, personal transfers.
      289. On May 7, 1984, A&M released Medicine Show, an album of
recording authored by Wynn, Mehaffey, Pellish, and Karl Precoda (the “Dream
Syndicate Album”).
      290. On March 1, 2016, all of the authors, set forth above, served a Notice
of Termination (the “Dream Syndicate Notice”) upon UMG.
      291. Thereafter, the four authors promptly caused the Dream Syndicate
Notice to be recorded in the United States Copyright Office, on July 11, 2016, as
document V9924 D131 P1 through P6. A true and correct copy of recorded the
Dream Syndicate’s Notice is attached as Exhibit 16 and incorporated by reference.
      292. The effective date of termination for the Dream Syndicate Album was
May 8, 2019.
      293. Under § 106 of the Copyright Act, the copyright owner of a sound
recording has the exclusive right to reproduce and distribute the sound recording,
including, but not limited to, in phonorecords, and to exploit or authorize the
exploitation of interactive streams and digital downloads of the sound recordings
through subscription or non-subscription online digital music services.
      294. Pursuant to the Dream Syndicate Notice, the authors of the Dream
Syndicate Album are the owners of the United States copyright in and to the sound

                                        53
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 54 of 155




recording comprising the Dream Syndicate Album, as of May 8, 2019, the
effective date of termination set forth in the Dream Syndicate Notice.
      295. Indeed, notwithstanding the filing and pendency of this action and the
passage of the effective date, Defendants have not changed their position with
respect to the Dream Syndicate Album and instead continue to infringe on rights
the authors with respect to the sound recording on the Medicine Show Album.
      296. Despite the knowledge of UMG of the effective date, UMG has
willfully infringed upon the United States copyright belonging to the authors of
the Dream Syndicate Album by continuing to exploit the sound recording, as if the
Dream Syndicate Notice had not been sent at all, in complete disregard of the law.
      297. UMG routinely markets, distributes, and sells sound recordings in
digital media format (e.g., permanent digital song downloads, and interactive and
non-interactive song streams) of individual tracks (i.e., songs) taken from the
subject albums.
      298. Pursuant to the Dream Syndicate Notice, the four authors of the
Dream Syndicate Album are currently the owner of the United States copyright in
and to the sound recording comprising the Dream Syndicate Album.
      299.   By willfully continuing to exploit the sound recording comprising the
Dream Syndicate Album in the United States after the effective date, all of which
occurred within the past three years, UMG has infringed upon the authors’ rights
in and to the recordings, and, furthermore, the unlawful reproduction and
distribution of the sound recording owned by The Dream Syndicate as alleged
hereinabove constitutes copyright infringement under the Copyright Act.
      300. Plaintiffs are further informed and believe, and on that basis allege,
that the continued willful exploitation by UMG and/or Capitol of sound recordings
of members of Class A in the United States after the effective dates set forth in the
Notices of Termination that were served on UMG and/or Capitol pursuant to § 203

                                          54
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 55 of 155




by or on behalf of such class members, all of which occurred within the past three
years, constitutes willful infringement by UMG/Capitol. UMG/Capitol’s acts of
infringement have been willful, intentional, and purposeful, in disregard of and
indifferent to the rights of Plaintiffs and the members of the class.
      301. As a direct and proximate result of Defendants’ infringements of
Plaintiffs’ copyrights and the copyrights of the members of Class A, pursuant to
17 U.S.C. § 504(c), Plaintiffs and the class members are entitled to recover up to
$150,000 in statutory damages for each sound recording infringed. Alternatively,
at their election, pursuant to 17 U.S.C. § 504(b), Plaintiffs and the class members
are entitled to their actual damages, as well as all profits attributable to the
infringement, including but not limited to UMG/Capitol’s profits from
infringement, as will be proven at trial.
      302. Defendants’ actions have caused, and will continue to cause,
irreparable harm to Plaintiffs, and will continue to so harm Plaintiffs unless
Defendants, and their respective agents, servants, directors, officers, principals,
employees, representatives, subsidiaries and affiliated companies, successors,
assigns, and those acting in concert with them or at their direction, and each of
them, are permanently enjoined and restrained under 17 U.S.C. § 502 from directly
or indirectly infringing on Plaintiffs’ and the class members’ rights under federal
law in the copyrighted recordings and any sound recording that is owned or
controlled by Plaintiffs or the members of the Plaintiff classes, including without
limitation by using the internet or online media distribution system to reproduce
(i.e., download), license, or stream any of the sound recordings, or to distribute
(i.e., upload), license, or stream any of the sound recordings, or to make any of the
sound recordings available for distribution to the public, except pursuant to a
lawful license or with the express permission of the Plaintiff or class member.
      303. Furthermore, there is no available remedy at law sufficient to make

                                            55
       Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 56 of 155




Plaintiffs and the members of Class B whole.
       304. Plaintiffs and the class members also are entitled to recover attorney’s
fees and costs pursuant to 17 U.S.C. § 505, and prejudgment interest according to
law.
       WHEREFORE, Plaintiffs, on behalf of themselves and on behalf of all other
members of Class A, respectfully request that the Court enter judgment against
Defendants, and each of them, as follows:
       A.    Determining that this is a proper class action maintainable pursuant to
Rule 23 of the Federal Rules of Civil Procedure, certifying Plaintiffs as class
representatives and Plaintiffs’ counsel as class counsel;
       B.    Awarding Plaintiffs actual damages according to proof, or, at Plaintiffs’
election, statutory damages in an amount of $150,000 per infringed work, or
according to proof;
       D.    A permanent injunction enjoining and restraining Defendants, and their
respective    agents,   servants,    directors,   officers,   principals,   employees,
representatives, subsidiaries and affiliated companies, successors, assigns, and those
acting in concert with them or at their direction, and each of them, from directly or
indirectly infringing on Plaintiffs’ and the class members’ rights under federal law
in the copyrighted recordings and any sound recording that is owned or controlled
by Plaintiffs or the members of the Plaintiff classes, including without limitation by
using the internet or online media distribution system to reproduce (i.e., download),
license, or stream any of the sound recordings, or to distribute (i.e., upload), license,
or stream any of the sound recordings, or to make any of the sound recordings
available for distribution to the public, except pursuant to a lawful license or with
the express permission of the Plaintiff or class member;;
       E.    For pre- and post-judgment interest;
       F.    For such fees and costs (including reasonable attorney’s fees) incurred

                                           56
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 57 of 155




herein as permitted by law; and
      G.        For such other and further relief as this Court deems just and proper.

                          SECOND CLAIM FOR RELIEF
                    (Declaratory Relief – Against All Defendants)

      305. Plaintiffs hereby incorporate the allegations set forth in paragraphs 1
through 304 above, as though fully set forth herein.
                                 The Syd Straw Album
      306. Straw entered into a recording agreement with Virgin Records
America, Inc. (“Virgin”), a predecessor of Capitol on July 20, 1987 (the “Straw
Agreement”).
      307. On June 21, 1989, Virgin released Surprise, an album of recording
authored by Straw.
      308. Straw was never an employee of Virgin, Capitol or any of the
Defendants and there are no facts to establish any such employer-employee
relationship.
      309. The Straw Agreement was designed, drafted and intended by Virgin,
among other things, to secure the exclusive recording services of Straw.
      310. The Straw Agreement was prepared by Virgin and sought to create
an artifice that Straw was an employee of Virgin and that the works Straw authored
as the Artist were “works made for hire” when, in fact, no such employment
relationship existed.
      311. Nonetheless, without any bona fide employment relationship
between Straw and Virgin, and in an attempt to circumvent the § 203 statutory
termination right, Virgin sought in the Straw Agreement to create an artifice by
which Straw would be deemed an employee of Virgin and the works Straw would
author as Artist would be characterized as employee “works made for hire.”


                                            57
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 58 of 155




      312. EMI memorialized EMI’s attempted artifice by using “work made or
hire” language in paragraph 6(a) of the Straw Agreement, even though Virgin
knew that Straw did not have, and never had, a bona fide employment relationship
with Virgin.
      313. Virgin knew that, notwithstanding the language in the Straw
Agreement purporting to characterize Straw as an employee, Straw was not at the
time of execution and was not at any time thereafter a bona fide employee of
Virgin.
      314. EMI further knew that the sound recording could not otherwise
qualify as “work made for hire” under the governing Copyright Act definition.
      315. Contemporaneously, because the “work made for hire” language
alone is insufficient to establish that a work is, in fact, made for hire and
recognizing that the yet-to-be-created sound recording may not qualify as a “work
made for hire” in the absence of a bona fide employment relationship, Virgin also
demanded and obtained several provisions in the Straw Agreement that effectuated
a direct, personal grant by Straw to Virgin of the copyright in and to the sound
recording that Straw agreed to record pursuant to the Straw Agreement.
      316. Because the sound recording, once created, would constitute neither
(a) collections of preexisting materials or data, nor (b) comprised of assembled
contributions constituting separate and independent works in themselves, it would
be neither a collective work nor a compilation as defined under the Copyright Act.
      317. Virgin also knew that any grant of the copyright was not effective
until the work was created by Straw by fixing the work in a tangible medium of
expression.
      318. Despite Virgin’s efforts, because Straw was not an employee of
Virgin and the works were not “works made for hire,” Virgin’s artificial construct
contained in the Straw Agreement was ineffective and the only effective transfer

                                        58
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 59 of 155




of the author’s copyright would be made by Straw’s direct, personal transfer.
      319. On June 21, 2016, Straw served a Notice of Termination (the “Straw
Notice”) upon UMG, as agent for Capitol.
      320. Thereafter, Straw promptly caused the Notice to be recorded in the
United States Copyright Office, on May 31, 2019 as document V9964 D257 P1
through P3. A true and correct copy of Straw’s recorded Notice is attached as
Exhibit 17 and incorporated by reference.
      321. The effective date of termination for the album on the Straw Notice,
namely, Surprise (the “Straw Album”) is June 22, 2024.
      322. On December 16, 2016, counsel for UMG sent Straw a letter setting
forth UMG’s legal positions for its claims that the Straw Notice was invalid, and,
in addition, demanded that Straw “refrain from attempting to exploit the
recordings yourself or taking any other actions interfering with Capitol’s
continuing rights in such sound recordings.” A true and correct copy of that
December 16, 2016 letter is attached as Exhibit 18 and incorporated by reference.
      323. Under § 106 of the Copyright Act, the copyright owner of a sound
recording has the exclusive right to reproduce and distribute the sound recordings,
including, but not limited to, in phonorecords, and to exploit or authorize the
exploitation of interactive streams and digital downloads of the sound recordings
through subscription or non-subscription online digital music services.
      324. Pursuant to the Straw Notice, Straw will be the owner of the United
States copyright in and to the sound recording comprising the Straw Album, as of
the effective date of termination set forth in the Straw Notice.
      325. Based upon the foregoing facts, pursuant to 28 U.S.C. §§ 2201 &
2202, a case of actual and present controversy within the jurisdiction of this court
has arisen and now exists between Straw and UMG, concerning their respective
rights and duties concerning the Straw Notice, as herein set forth below.

                                          59
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 60 of 155




      Declaratory Relief Applicable to Plaintiffs and All Class B Members
      326. In addition, pursuant to 28 U.S.C. §§ 2201 & 2202, a case of actual
and present controversy within the jurisdiction of this court has arisen and now
exists between Plaintiffs and the members of Class B on the one hand, and
Defendants on the other hand, concerning their respective rights and duties, in that
Plaintiffs and the members of Class B contend that:
             (A)    Sound recordings cannot be considered “a work made for hire,”
      as that term is defined in the Copyright Act, because the definition set forth in
      § 101 of the Copyright Act does not include sound recordings as being one of
      the types of works that can be “a work made for hire”;
             (B)    There are no facts as to Plaintiff Straw and, upon information and
      belief, no such facts as to the members of Class B that would establish that
      Straw or any class member was ever in an employer-employee relationship
      with Defendants, or any of their affiliated or related companies, at the time
      the recording artists entered into the recording agreements, or during the time
      that the recordings pertaining thereto were created;
             (C)    The release of sound recordings that were created by a particular
      recording artist in “album” form, as is typical in the music industry, do not
      constitute a “contribution to a collective work,” or a “compilation,” as those
      terms are used in § 101 of the Copyright Act, and do not qualify the sound
      recordings as “works made for hire”;
             (D) A foreign choice of law provision in a recording agreement has
      no effect upon the application of United States copyright law, exclusively, to
      issues relating to the application of the Copyright Act (and § 203 specifically)
      to the United States copyright, and cannot support a claim of “breach of
      contract” by the recording artists for exercising their rights under United
      States law;

                                         60
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 61 of 155




         (E)   Defendants’ position regarding “a work made for hire” clauses
violates § 203(a)(5) of the Copyright Act;
         (F)   Sound recordings created and delivered pursuant to a recording
agreement are not “specially ordered” or “commissioned works,” as such
terms are used in § 101 of the Copyright Act, thereby disqualifying any sound
recording as “a work made for hire”;
         (G)   Recording artists are not barred from exercising their rights
under § 203 of the Copyright Act, even if a “loan-out company,” or, in the
appellation utilized by UMG, a “Furnishing Company” was involved in the
contractual transaction relating to the original grant; and UMG’s position
regarding “Furnishing Company” clauses violates § 203(a)(5) of the
Copyright Act;
         (H)   The exercise by recording artists of their rights under § 203 of
the Copyright Act to terminate the original grant, and to thereafter exploit the
sound recordings after the effective date of termination, does not constitute a
breach of contract of the recording agreements; and
         (I)   The assertion of rights by the recording artists under § 203 of the
Copyright Act are not “time-barred” because “claims regarding the initial
ownership status of a work must be brought within three years of creation.”
327.           Defendants, on the other hand, contend that:
         (A)   Each of the sound recordings at issue are “a work made for hire,”
because the recording agreements at issue contain clauses that purport to be
an agreement between the parties to those agreements that the sound
recordings should be so characterized;
         (B)   The sound recordings at issue are contributions to a “collective
work” or “compilation,” i.e., record albums, and so are “a work made for
hire”;

                                     61
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 62 of 155




             (C)    If a recording agreement so provides, foreign law may be applied
      to the rights of recording artists in United States copyrights, and may be used
      to deny terminations that would be otherwise valid under the United States
      Copyright Act;
             (D)    Defendants’ position regarding “work made for hire” clauses
      does not violate § 203(a)(5) of the Copyright Act;
             (E)    Sound recordings created and delivered pursuant to a recording
      agreement are “commissioned works,” as that term is used in § 101 of the
      Copyright Act, thereby transforming each of the sound recordings into “a
      work made for hire”;
             (F)    Recording artists are barred from exercising their rights under §
      203 of the Copyright Act if a “loan-out company,” or, in the appellation
      utilized by UMG, a “Furnishing Company” was involved in the contractual
      transaction relating to the original grant;
             (G)    The exercise by recording artists of their rights under § 203 of
      the Copyright Act to terminate the original grant, and to thereafter exploit the
      sound recordings after the effective date of termination, constitutes a breach
      of contract of the recording agreements; and
             (H)    The assertion of rights by the recording artists under § 203 of the
      Copyright Act are “time-barred” because “claims regarding the initial
      ownership status of a work must be brought within three years of creation.”
      328. Plaintiff Straw and the members of Class B desire a judicial
determination of their rights and duties, and a present declaration that their Notices
of Termination are valid, the dates of termination in the Notices are effective, their
termination rights vested and Defendants’ disregard of the rights of Plaintiff Straw
and the members of Class B violates the Copyright Act.
      329. Such a prompt and immediate, judicial determination of the rights

                                          62
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 63 of 155




and duties of the parties is presently ripe, useful and necessary at this time, in that
Defendants have repeatedly refused to honor Plaintiffs’ rights, including the rights
of Straw, and those of the Plaintiff class members because:
      (i) Defendants have engaged in the virtually identical conduct with respect
      to both Classes A and B, and Defendants have shown no willingness or
      intent to alter their willful behavior during this litigation absent a judicial
      order, judgment or declaration;
      (ii) Defendants have not advanced any defenses or arguments beyond or
      outside of the detailed arguments asserted in their lengthy letters refusing to
      honor Plaintiffs and the class members’ Notices of Termination and
      Defendants’ central defense – that the sound recordings qualify as “works
      made for hire” – can be readily disposed of on a class-wide basis because
      Defendants are unable to prove the existence of bona fide employment
      relationships with Plaintiff Straw and the class members;
      (iii) Defendants have created an actual and immediate disagreement with
      Plaintiff Straw and, upon information and belief, members of Class B by
      accusing these recording artists of anticipatory breach of contract and/or
      asserting repudiation claims arising from Defendants’ inclusion of “work
      made for hire” language and related representations in the underlying
      recording agreements;
      (iv) Defendants have stated their clear intent not to honor the Notices of
      Termination served by Plaintiffs and class members pursuant to § 203, and
      therefore, Plaintiffs and class members, as the rightful owners of the sound
      recordings that they themselves created, should not be forced to wait until a
      date far in the future after their effective termination dates and the resolution
      of (possibly piecemeal) litigation over the validity of their ownership rights,
      and in the interim lose the ability to license, exploit or otherwise monetize

                                           63
       Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 64 of 155




       those valuable copyrights;
       (v) Plaintiffs and class members – most of whom are well over 60 years of
       age – will be substantially aided in developing and implementing their estate
       plans with respect to their rights to the sound recordings in that there is a
       very real and genuine need to value the rights for purposes of their
       calculation of the gift and/or estate tax exemptions, depending on whether
       they make an inter vivos gift or a testamentary bequest to a beneficiary
       under his or her will;
       (vi) the requested declaratory relief would determine in all material respects
       and/or completely the validity of the termination notices, the effective dates
       of termination and the vesting of the termination rights; and
       (vii) in that Defendants’ legal position is centrally dependent upon their
       factual contention that the recordings at issue are “works made for hire,” if
       Defendants are able to prove that issue, then there is no termination right
       available and the Notices of Termination served by the members of Class B
       are invalid. On the other hand, if Defendants are unable to prove that the
       recordings are “works made for hire,” then the members of Class B seek to
       be protected from future infringement and potential piecemeal litigation
       from Defendants on the identical or substantially similar defensive
       positions.5
       330. In the absence of prompt and immediate declaratory relief, Plaintiff
Straw and the members of Class B will continue to experience significant

5
        In making these new allegations and arguments, Plaintiffs do not dispute or quarrel with
the Court’s power or discretion in deciding sua sponte to consider the ripeness of Plaintiffs’ claim
for declaratory relief. Because Defendant UMG did not raise the ripeness issue on its motion to
dismiss and the issue did not arise during oral argument on UMG’s motion, Plaintiffs were unable
to address the Court’s concerns with respect to Plaintiffs’ allegations in paragraph 86 of the First
Amended Complaint. Plaintiffs respectfully submit that these more detailed allegations provide an
effective and useful justification for permitting the declaratory relief claim to proceed at this time.


                                                  64
      Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 65 of 155




uncertainty with respect to their termination rights and they will be unable to
accurately calculate the value of their rights given the future, indeterminate
litigation cloud hanging over their rights. They will be left to await the virtually
certain future event of Defendants’ infringement of their copyrights and then incur
years of additional delay before gaining clarity and vindication of their rights – all
while they wonder whether they will live to see their rights vindicated, or whether
Defendants will profit from the unlawful exploitation of the sound recordings.
      331. In the absence of prompt and immediate declaratory relief,
Defendants will be allowed to destroy the value and ultimate salability of the
subject sound recordings, in direct contradiction of the second chance guaranteed
by the Copyright Act. Furthermore, with regard to Plaintiff Straw and the members
of Class B for which the effective dates of termination have not yet arrived, the
policies, practices and actions of Defendants are injuring the interests of those
class members; for instance, many, if not most, of the class members are over the
age of 60 (and in many cases, many years older than 60), and are actively engaged
in estate planning activities, including devising or bequeathing valuable rights in
the copyrights in and to sound recordings that are the subject matter of the Notices
of Termination sent to UMG and Capitol.
      332. Due to the conduct of UMG and Capitol, as described above, class
members, most of whom are over 60 years of age, cannot be sure that any estate
planning activities in which they engage (including, but not limited to, the drafting
of wills and trusts, and tax planning and analysis; pursuant to § 203(b)(2), the post-
termination rights in sound recordings become vested upon service of the Notices
of Termination, and the right to devise or bequeath those rights are, at that point
in time, within the sole power of the authors (and not pursuant to the succession
scheme set forth in § 203(a)(2)), in many cases years before the effective dates of
termination) will have the effect envisioned by § 203 of the Copyright Act, that is,

                                          65
        Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 66 of 155




full ownership of the United States copyright in and to the sound recordings set
forth in the Notices of Termination and the right to collect all revenues from the
United States exploitation of sound recordings, on a date certain in the future.
Without this certainty, any such estate or tax planning cannot be fully realized or
relied upon, causing present injury to those class members, and not just at a future
time.
        333. Defendants’ actions have caused, and will continue to cause,
irreparable harm to Plaintiffs, and will continue to so harm Plaintiffs unless
Defendants, and their respective agents, servants, directors, officers, principals,
employees, representatives, subsidiaries and affiliated companies, successors,
assigns, and those acting in concert with them or at their direction, and each of
them, are permanently enjoined and restrained under 17 U.S.C. § 502 from directly
or indirectly infringing on Plaintiffs’ and the class members’ rights under federal
law in the copyrighted recordings and any sound recording that is owned or
controlled by Plaintiffs or the members of the Plaintiff classes, including without
limitation by using the internet or online media distribution system to reproduce
(i.e., download), license, or stream any of the sound recordings, or to distribute
(i.e., upload), license, or stream any of the sound recordings, or to make any of the
sound recordings available for distribution to the public, except pursuant to a
lawful license or with the express permission of the Plaintiff or class member.
        334. Furthermore, there is no available remedy at law sufficient to make
Plaintiffs and the members of Class B whole.
                          PRAYER FOR RELIEF
        WHEREFORE, Plaintiff Straw, on behalf of herself and on behalf of all other
members of Class B, respectfully requests that the Court enter judgment against
Defendants and each of them, as follows:
        A.    Determining that this is a proper class action maintainable pursuant to

                                          66
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 67 of 155




Rule 23 of the Federal Rules of Civil Procedure, certifying Plaintiff as class
representatives and Plaintiffs’ counsel as class counsel;
      B.     For declaratory relief, regarding the legal issues described in
paragraphs 314 through 322, above;
      C.     A permanent injunction enjoining and restraining Defendants, and their
respective   agents,    servants,   directors,   officers,   principals,   employees,
representatives, subsidiaries and affiliated companies, successors, assigns, and those
acting in concert with them or at their direction, and each of them, from directly or
indirectly infringing on Plaintiffs’ and the class members’ rights under federal law
in the copyrighted recordings and any sound recording that is owned or controlled
by Plaintiffs or the members of the Plaintiff classes, including without limitation by
using the internet or online media distribution system to reproduce (i.e., download)
any of the sound recordings, or to distribute (i.e., upload) any of the sound
recordings, or to make any of the sound recordings available for distribution to the
public, except pursuant to a lawful license or with the express permission of the
Plaintiff or class member;;
      E.     For pre- and post-judgment interest;
      F.     For such fees and costs (including reasonable attorney’s fees) incurred
herein as permitted by law; and
      G.     For such other and further relief as this Court deems just and proper.

                                       BLANK ROME LLP

Dated: April 30, 2020                        /s/Ryan E. Cronin
                                       Ryan E. Cronin
                                       Roy W. Arnold (admitted pro hac vice)
                                       David M. Perry (admitted pro hac vice)
                                       Gregory M. Bordo (admitted pro hac vice)
                                       BLANK ROME LLP
                                       1271 Avenue of the America


                                          67
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 68 of 155




                              New York, NY 10020
                              (212) 885-5000
                              RCronin@BlankRome.com
                              RArnold@BlankRome.comGBordo@Blank
                              Rome.com
                              Perry@BlankRome.com
                              and

                              Evan S. Cohen (admitted pro hac vice)
                              Maryann R. Marzano (admitted pro hac
                              vice)
                              COHEN MUSIC LAW
                              1180 South Beverly Drive, Suite 510
                              Los Angeles, CA 90035-1157
                              (310) 556-9800
                              esc@cohenmusiclaw.com
                              mmarzano@cohenmusiclaw.com
                              Attorneys for Plaintiffs




                                68
     Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 69 of 155




                        DEMAND FOR JURY TRIAL
    Plaintiffs demand a trial by jury of the claims alleged in this Second Amended
Complaint.


                                     BLANK ROME LLP



Dated: April 30, 2020                      /s/Ryan E. Cronin
                                     Ryan E. Cronin
                                     Roy W. Arnold (admitted pro hac vice)
                                     David M. Perry (admitted pro hac vice)
                                     Gregory M. Bordo (admitted pro hac vice)
                                     BLANK ROME LLP
                                     1271 Avenue of the America
                                     New York, NY 10020
                                     (212) 885-5000
                                     RCronin@BlankRome.com
                                     RArnold@BlankRome.com
                                     GBordo@BlankRome.com
                                     Perry@BlankRome.com
                                     and
                                     Evan S. Cohen (admitted pro hac vice)
                                     Maryann R. Marzano (admitted pro hac
                                     vice)
                                     COHEN MUSIC LAW
                                     1180 South Beverly Drive, Suite 510
                                     Los Angeles, CA 90035-1157
                                     (310) 556-9800
                                     esc@cohenmusiclaw.com
                                     mmarzano@cohenmusiclaw.com
                                     Attorneys for Plaintiffs




                                       69
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 70 of 155




                              EVAN S. COHEN
                              COHEN MUSIC LAW
                              1180 South Beverly Drive, Suite 510
                              Los Angeles, CA 90035-1157
                              (310) 556-9800
                              esc@cohenmusiclaw.com
                              Attorneys for Plaintiffs




                                70
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 71 of 155




              EXHIBIT 1
  Case
  Case1:19-cv-01091-LAK
       1:19-cv-01091-LAK Document
                         Document74-2
                                  39-1 Filed
                                       Filed05/08/20
                                             05/03/19 Page
                                                      Page72
                                                           38of
                                                              of155
                                                                 41


                                   JOHN WAITE




                                                 Dated: As o f November 1, 1981




C h r y s a l i s Records, Inc.
9255 Sunset Bouleverd, Ste. 200
Los Angeles, C e l i f o r n i e 90069
             Re:    Heevy Weite, Inc.
Gentlemen:
                  Pursuent t o an exclusive recording oontreot between
the undersigned end tbe ehove mentioned producer ( h e r e i n
c e l l e d "Producer"), Producer i s e n t i t l e d t o my e x c l u s i v e
s e r v i c e s f o r the recording o f phonograph records. I heve
been advised t h e t Producer i s e n t e r i n g i n t o a w r i t t e n agree-
ment w i t h you ( h e r e i n c e l l e d t h e "Agreement"), pursuent t o
which Producer i s egreeing t o f u r n i s h t o you my recording
s e r v i c e s , a l l upon terms and c o n d i t i o n s which have been
f u l l y expleined t o me.
                I n c o n s i d e r a t i o n o f your executing the Agreement
end es e f u r t h e r inducment f o r you t o do so ( i t being t o my
b e n e f i t es e recording a r t i s t t h a t you execute seme), I
hereby egree es f o l l o w s :
              1.     I confirm, warrant, guarantee, covenant and
egree t h a t :
                           (a)     Producer has the r i g h t , i n s o f e r es I em
       concerned, t o enter i n t o t h e Agreement end t o assume
       e l l o f the o b l i g a t i o n s , warranties and undertekings t o
       you on the p a r t o f Producer t h e r e i n contelned, end
       Producer w i l l continue t o heve such r i g h t d u r i n g the
       term o f the Agreement end t h e r e e f t e r u n t i l a l l s a i d
       o b l i g a t i o n s , w a r r e n t i e s and undertakings have been
       f u l l y performed and discharged.




                                     EXHIBIT A
  Case
  Case1:19-cv-01091-LAK
       1:19-cv-01091-LAK Document
                         Document74-2
                                  39-1 Filed
                                       Filed05/08/20
                                             05/03/19 Page
                                                      Page73
                                                           39of
                                                              of155
                                                                 41



                  (h) A l l of the w e r r e n t l e s , representations,
       covenants end egreements on the p e r t o f Producer contained
       I n the Agreement, which concern me, ere t r u e and c o r r e c t .
                       (c)    I w i l l duly and t o the best o f my a b i l i t y
       perform end dlscherge e l l o f the o h l l g e t l o n s end under-
       t a k i n g s contained i n tbe Agreement i n s o f a r as t h e seme
       are r e q u i r e d o f me end t o the extent which Producer hes
       underteken t o procure my performence thereof.
                 2.     I f d u r i n g the term o f the Agreement or eny
extensions or renewels thereof Producer s h e l l ceese t o be
e n t i t l e d t o my recording services I n eccordence w i t h t h e
terms o f the Agreement, or i f Producer s h a l l f a l l or refuse
to f u r n i s h my recording services t o you, I s h e l l , e t your
request, do e l l such acts and t h i n g s as s h a l l give t o you
the same r i g h t s , p r i v i l e g e s end b e n e f i t s es you would heve
hed under the Agreement I f Producer hed continued t o be
e n t i t l e d t o my recording services and I f Producer hed continued
to f u r n i s h my services t o you, end such r i g h t s , p r i v i l e g e s
and b e n e f i t s s h e l l be enforceeble I n your behelf against me.
                3.    You have the exclusive r i g h t t o use and
p u b l i s h and t o permit others t o use end p u b l i s h my neme
(hoth l e g a l and p r o f e s s l o n e l ) and likeness f o r a d v e r t i s i n g
end purposes o f trade end otherwise, without r e s t r i c t i o n . I n
connection w i t h your record business end r e c o r d - r e l e t e d
products, end you heve the r i g h t t o r e f e r t o me es your
exclusive e r t l s t .
                  4.       I s h a l l not, d u r i n g the term o f the Agreement
or eny extensions or renewals t h e r e o f , perform f o r enyone
other than you o r Producer f o r the purpose o f making phono-
graph records, end 1 s h a l l not,^ p r i o r t o the l e t ^ r o f the
f o l l o w i n g dates, perform f o r anyone other then you, f o r t h e
purpose o f making phonograph records, eny s e l e c t i o n embodied
I n eny recording which s h a l l have been conveyed t o you or t o
which you s h a l l have been e n t i t l e d under the Agreement:
(1) t h e date f i v e years subsequent t o the dete on which such
s e l e c t i o n s h a l l have been l a s t recorded under the Agreement,
or (11) the date two (2) years subsequent t o the e x p i r a t i o n
or t e r m i n a t i o n o f the term o f the Agreement.
                  5.      No t e r m i n a t i o n o f the Agreement s h e l l operate
t o d i m i n i s h m y . l i a b i l i t y or o b l i g a t i o n hereunder w i t h o u t
your w r i t t e n consent.
          5.          You may i n your own name I n s t i t u t e eny a c t i o n
or proceeding        egelnst me t o enforce your r i g h t s under the
Agreement end        under t h i s guarantee, or pursuant t o my recording
oontreot with        Producer.




                                           A-2
   Case
   Case1:19-cv-01091-LAK
        1:19-cv-01091-LAK Document
                          Document74-2
                                   39-1 Filed
                                        Filed05/08/20
                                              05/03/19 Page
                                                       Page74
                                                            40of
                                                               of155
                                                                  41


                  7.       I expressly acknowledge t h e t my end ^ r o -
^u^^^           services hereunder end under the Agreement ere c f e
s p e c l e l , u n i q u e an^ I n t e l l e c t u e l character wh^ch give them
p e c u l l e r velue, end t h a t I n t h ^ ^ v ^ n t of a hreech hy me cr
Producer of eny term, c o n d i t i o n , or covenent hereof or c f
the Agreement, you w i l l he ceused I r r e p e r e h l e i n j u r y . I
expressly agree t h e t I n the event Producer or I s h e l l hreech
eny p r o v i s i o n hereof or of the Agreement, you s h e l l he
e n t i t l e d t o I n j u n c t i v e r e l i e f end/or demeges, es you mey
deem appropriate. I n e d d l t l o n t o eny other r i g h t s or remedies
a v a l l a h l e t o you, and you s h e l l heve the r i g h t t o recoup any
such demeges r e s u l t i n g from any such hreech from any monies
which may he payahle t o me or Producer hereunder or under
the Agreement.
                  8.      I s h a l l look s o l e l y t o Producer f o r any and
e l l r o y e l t l e s , recording fees and other monies which s h a l l
he peyehle t o me w i t h respect t o the meklng of e l l recordings
under my recording c o n t r a c t w i t h Producer end i n connection
w i t h your menufecture end sele of records embodying seid
recordings and your e x p l o i t a t i o n o f said recordings, e l l
throughout the world.
                   9.       I werrent end represent t h e t pursuant t o my
exclusive recording oontreot w i t h Producer, 1 em e n t i t l e d t o
receive. I n respect s o l e l y of the services rendered by me
thereunder and f o r your b e n e f i t pursuent t o the Agreement,
et e minimum the sum of Six Thousend O o l l e r s ($6,000.00)
each per ennum d u r i n g the term o f the Agreement, whether or
not seid term I s extended or suspended. I f u r t h e r werrent
and represent t h a t I n the event the O a l l f o r n l e Oode of C i v i l
Procedure Section 526 end/or the O e l l f o r n l a C i v i l Code
Section 2422 I s amended or supplemented t o provide t h a t the
minimum compensetion under en enforceeble personei services
c o n t r a c t entered I n t o p r i o r t o the e f f e c t i v e date of such
amendment s h a l l be a sum greeter then Six Thousend D o l l e r s
($6,000.00) per annum, t h a t the p r o v i s i o n s o f my exclusive
r e c o r d i n g c o n t r a c t w i t h Producer ere e u t o m a t l c a l l y deemed
emended pursuant t o the p r o v i s i o n t h e r e o f so es t o provide
f o r me t o receive ennual compensetion pursuant t o said
e x c l u s i v e recording oontreot i n the amount the e p p i i c e h i e
emended or supplemented law s p e c i f i e s . H e r e i n a f t e r said Six
Thousand D o l l a r s ($6,000.00) or other minimum compensetion
I s r e f e r r e d t o es "Minimum Compensation."                 I n the event, f o r
any reeson whatsoever. Producer s h e l l f e l l t o pey t o me the
e p p i i c e h i e Minimum Compensetion per annum d u r i n g the term of
the Agreement, whether or not said term I s extended or
suspended, you egree, provided t h a t I am not I n breach o f
any o f the terms and p r o v i s i o n s hereof or I f the Agreement,
t o pay t o me an amount which when edded t o the emount ( I f




                                          A-2
   Case
   Case1:19-cv-01091-LAK
        1:19-cv-01091-LAK Document
                          Document74-2
                                   39-1 Filed
                                        Filed05/08/20
                                              05/03/19 Page
                                                       Page75
                                                            41of
                                                               of155
                                                                  41


any) so paid t o ms by Produosr s b a i i equal tbe applioable
Minimum Compensetion per annum during tbe term o f tbe Agree-
ment, ^wbiob peyment s b e i i c o n s t i t u t e an advance egainst and
be recoupable from any and a l l monies peyebie under my
oontreot w i t b Producer or under tbe Agreement. You ecknowl-
edge and agree t b e t your sucb egreement s b e i i epply regerdless
of wbetber tbe p r o v i s i o n s of Peragrapb 2 bereof s b e i i become
e p p l i c e b l e . I ecknowledge and confirm t b a t your sucb agree-
ment i s intended t o e s t e b l i s b and preserve your r i g b t t o
i n j u n c t i v e r e l i e f t o prevent e breacb by Producer end/or me
of tbe egreement end/or o f tbe p r o v i s i o n s o f t b i s l e t t e r
agreement. Accordingly, i t i s your end my mutuel i n t e n t i o n
t b e t your sucb agreement be i n t e r p r e t e d end construed i n
sucb e menner as to comply w i t b tbe p r o v i s i o n s o f Section 3^23
( P i f t b ) o f tbe C e l i f o r n i e C i v i l Code concerning tbe e v a i l a b i -
l i t y o f i n j u n c t i v e r e l i e f t o prevent tbe breecb o f e oontreot
i n w r i t i n g f o r tbe r e n d i t i o n o r f u r n i s b i n g of personei
services.

                                              Very t r u l y yours,


                                              ^SoL          IA)^4<^
                                                        JOSHMhifE-


AGREED AND ACCEPTED:
HEAVY WAITE, INC.

By: ^^twl/O^
    An Auhho i) i & a d G
                                      IAA^^
                                   at/o r y

CHRYSALIS RECORDS, INC.

By: . /L/C^L^^}
      'An Authorized Signetory




                                          A-4
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 76 of 155




              EXHIBIT 2
      Case1:19-cv-01091-LAK
      Case 1:19-cv-01091-LAK Document
                             Document74-2
                                      39-2 Filed
                                           Filed05/08/20
                                                 05/03/19 Page
                                                          Page77
                                                               41of
                                                                  of155
                                                                     48
                                                               8-29-83B2Bptn:HAB38BA


                                                              C o n t r a o t No.

                                                              Los AnqoLos,          CaLrfornra
                                                              Dato:

                       DECLARATION RE COLLECTIVE WORK
                            AND ROWER OE ATTORNEY


          EMI AMERICA RECORDS, a d i v i s i o n o f C a p i t o i Rooords, I n o .
 ("EMIA^ andMoonwaik Musio, I n o . ("Company") a r o p a r t i o s t o an
agroomont ("EMIA-Company Agroomont"), w i t h r o s p o o t t o "masters"
and "sound r o o o r d i n g s " , "phonoreoords" and "oopies"
manufaotured f r o m suoh m a s t e r s ( i n d i v i d u a i i y and o o i i e o t i v e i y
o a i i e d t h e "Works"). Eor v a i u a h i e o o n s i d e r a t i o n , r e o e i p t o f
whioh i s herehy aoknowiedged:

          A.       The u n d e r s i g n e d ( j o i n t l y and s e v e r a i i y i f more t h a n
one) aoknowiedge and agree t h a t eaoh master reoorded under t h e
EMIA-Company Agreement emhedying t h e r e s u i t s and preeeeds o f my
s e r v i c e s ( i ) i s p r e p a r e d w i t h i n t h e soope o f Company's
engagement o f my p e r s o n a i s e r v i o e s and i s a work made f o r h i r e ,
o r ( i i ^ as p a r t o f an aihum o o n s t i t u t e s a work s p e o i a i i y
o r d e r e d hy Company f o r use as a o o n t r i h u t i o n t o a o o i i e o t i v e
work and s h a i i he e e n s i d e r e d           a work made f o r h i r e . I f u r t h e r
aoknowiedge t h a t Cempany i s t h e e x o i u s i v e ewner o f a i i r i g h t ,
t i t i e and i n t e r e s t i n and t o eaoh Work t h r o u g h o u t t h e u n i v e r s e ,
i n o i u d i n g , h u t n o t i i m i t e d t o , a i i r i g h t s o f t h e owner o f
o o p y r i g h t s p e o i f i e d i n 17 U.S.C. ^106.

          E^       N o t w i t h s t a n d i n g t h e p r o v i s i o n s o f Raragraph A. ahove,
I agree t o t h e e x t e n t , i f any, t h a t I may he deemed an " a u t h o r "
ef any Werk, I g r a n t and a s s i g n t o EMIA a i i e x o i u s i v e r i g h t ,
t i t i e and i n t e r e s t i n and t o suoh Work t h r o u g h o u t t h e u n i v e r s e ,
i n o i u d i n g , h u t n o t i i m i t e d t o , a i i r i g h t s o f t h e ewner o f
o o p y r i g h t s p e o i f i e d i n i 7 U.S.C. ^106. Eor purposes o f t h i s
Raragraph E.:

                    1.    I herehy make, o o n s t i t u t e and a p p o i n t EMIA,
i r r e v o o a h i y and ooupied w i t h an i n t e r e s t , my t r u e and i a w f u i
A t t o r n e y f e r me and i n my name, p i a o e and s t e a d t o s i g n ,
e x e o u t e , aoknowiedge, d e i i v e r and r e e o r d a i i doouments and
i n s t r u m e n t s neeessary o r d e s i r a h i e t o g r a n t and a s s i g n t o EMIA
a i i e x o i u s i v e r i g h t , t i t i e and i n t e r e s t i n and t o t h e Works
threugheut t h e universe, i n o i u d i n g , h u t n o t i i m i t e d t e , a i i
r i g h t s e f t h e ewner o f o o p y r i g h t s p e c i f i e d i n 17 U.S.C. ^106.

          2.      The documents and i n s t r u m e n t s r e f e r r e d t e i n
Raragraph E . i . aheve s h a i i i n c i u d e , h u t s h a i i n e t he i i m i t e d
to:  documents t e a p p i y f o r and o h t a i n a i i r e g i s t r a t i e n e f




                                     Rage 40 e f 47
829
       Case1:19-cv-01091-LAK
       Case 1:19-cv-01091-LAK Document
                              Document74-2
                                       39-2 Filed
                                            Filed05/08/20
                                                  05/03/19 Page
                                                           Page78
                                                                42of
                                                                   of155
                                                                      48
                                                  8-29-83B2Bptn:HA838BA


c o p y r i g h t s i n and t o any Work, and doonmonts t o a s s i g n snoh
o o p y r i g h t s t o EMiA.

                  3.    Tho n n d o r s i g n o d g r a n t s t o s a i d A t t o r n e y f n i i
powor and a u t h o r i t y t o do and p e r f o r m a i i and every a e t and
t h i n g whatseever r e g u i s i t e , neoessary o r a p p r e p r i a t e t o he dene
w i t h r e s p e o t t e t h e Works as f n i i y t o a i i i n t e n t s and purposes
as i m i g h t o r o o u i d do i f p e r s o n a i i y p r e s e n t , herehy r a t i f y i n g
a i i t h a t my s a i d A t t o r n e y s h a i i i a w f u i i y do o r oause t o he dene
hy v i r t u e o f t h i s Power o f A t t o r n e y .

                    4.      My s a i d A t t o r n e y i s empowered t o d e t e r m i n e i n
h i s s e i e d i s c r e t i o n t h e t i m e when, purpose f o r and manner i n
w h i c h any power c o n f e r r e d upon h i m s h a i i he e x e r o i s e d , and t h e
c o n d i t i o n s , p r o v i s i o n s and covenants o f any document e r
i n s t r u m e n t w h i c h may he e x e c u t e d hy h i m p u r s u a n t t o t h i s Power
of Attorney.


          i N WITNESS WHEPEOE, t h e u n d e r s i g n e d has executed t h i s
" O e c i a r a t i o n Pe C o i i e c t i v e Work and Pewer o f A t t o r n e y " on t h e
date f i r s t ahove w r i t t e n .
                                             MCONWAEKMUSiC, INC.


                                             By   : PfcLrS B-61)7^
                                             Title:     ()<P.
                                                      An A u t h o r i z e d   Signer




                                    Page 41 o f 47
8 29
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 79 of 155




              EXHIBIT 3
      Case1:19-cv-01091-LAK
      Case 1:19-cv-01091-LAK Document
                             Document74-2
                                      39-2 Filed
                                           Filed05/08/20
                                                 05/03/19 Page
                                                          Page80
                                                               39of
                                                                  of155
                                                                     48
                                                 8-29-83/2/ptn:HAB38/A



                                      EXHIBIT "B'


                                                             Date:
EMI AMERICA RECORDS, a d i v i s i o n
o f C a p i t o l Records, I n c .
6920 Sunset B o u l e v a r d
Los Angeles, C a l i f o r n i a  90028
Gentlemen:
You have a d v i s e d me t h a t you a r e about t o e n t e r i n t o an
agreement w i t h Moonwalk Music, I n c . ("Company") under t h e terms
o f w h i c h you w i l l u n d e r t a k e t o d i s t r i b u t e r e c o r d i n g s embodying
my performances ("Agreement"). I have been a d v i s e d o f t h e
terms o f t h e Agreement and acknowledge i t i s b e n e f i c i a l t o me
and I am d e s i r o u s t h a t i t be executed.

I n o r d e r t o i n d u c e you t o e n t e r s a i d Agreement, I agree as
follows:
1.     I w a r r a n t and r e p r e s e n t t h a t I am now under e x c l u s i v e
       c o n t r a c t w i t h Company as t o t h e s e r v i c e s t o be r e n d e r e d
       p u r s u a n t t o t h e Agreement and s a i d c o n t r a c t w i l l c o n t i n u e
       i n f u l l f o r c e and e f f e c t d u r i n g t h e t e r m o f t h e Agreement
       i n c l u d i n g a l l e x t e n s i o n s , renewals and m o d i f i c a t i o n s
       thereof.
2.     Company has t h e r i g h t i n s o f a r as I am concerned t o e n t e r
       i n t o t h e Agreement w i t h you and t o assume a l l o f t h e
       o b l i g a t i o n s , w a r r a n b i e s and u n d e r t a k i n g s t h e r e i n
       contained.
3.     A l l o f t h e w a r r a n t i e s , r e p r e s e n t a t i o n s and covenants on
       the p a r t o f Company c o n t a i n e d i n t h u s Agreement c o n c e r n i n g
       me a r e t r u e and c o r r e c t and I hereby agree t o be bound by
       same as though I were a p a r t y t o t h e Agreement.

4.     I w i l l d u l y and t o t h e b e s t o f my a b i l i t y p e r f o r m and
       d i s c h a r g e a l l o f t h e o b l i g a t i o n s and u n d e r t a k i n g s
       c o n t a i n e d i n t h e Agreement i n s o f a r as t h e same a r e
       r e q u i r e d o f me and w h i c h Company has u n d e r t a k e n t o p r o c u r e
       me t o do and p e r f o r m i n t h e Aqreement.

5.     I a l s o acknowledqe t h a t no d i r e c t payment w i l l be made by
       you t o me and t h a t any r o y a l t i e s f o r performances t h a t may
       be due on t h e s a l e o f r e c o r d s p u r s u a n t t o t h e Aqreement
       s h a l l be p a i d d i r e c t l y by you t o Company and p r o v i d e d t h a t
       you have r e n d e r e d a c c o u n t i n q s t a t e m e n t s t o Company and
       made t h e payments s p e c i f i e d t h e r e i n , I s h a l l l o o k s o l e l y
       t o Company w i t h r e s p e c t t o a l l a r t i s t r o y a l t i e s and




                                     Paqe 38 o f 47
829
      Case1:19-cv-01091-LAK
      Case 1:19-cv-01091-LAK Document
                             Document74-2
                                      39-2 Filed
                                           Filed05/08/20
                                                 05/03/19 Page
                                                          Page81
                                                               40of
                                                                  of155
                                                                     48
                                                 8-29-83B2Bptn:HAB38BA


       Company w i l l bo s o l e l y l i a b l e f e r a r b l s b r o y a l t i e s      wblob
       may be due me.

       I f d u r l n q bbe berm e f bbe Aqreemenb e r any e x b e n s i o n s ,
       renewals o r m e d l f l o a f l o n s b b e r e o f , Cempany s b a l l oease be
       be e n b i b l e d be make my s e r v i o e s a v a i l a b l e f o you I n
       aeeerdanee wlbb bbe berms o f bbe Aqreemenb, e r I f Company
       s b a l l f a l l o r r e f u s e bo make my s e r v i o e s a v a i l a b l e bo y o u ,
       1 s b a l l , ab your requesb, de a l l suob aobs and b b l n q s as
       s b a l l q i v e be you bbe same r i q b b s , p r i v i l e q e s and b e n e f i b s
       as you w o u l d bave bad under bbe Aqreemenb I f Cempany bad
       o^onblnued bo be e n b i b l e d bo my s e r v i c e s , and 1 s b a l l make
       bbe same a v a i l a b l e be you, and suob r i q b b s , p r i v i l e q e s and
       b e n e f i b s s b a l l be e n f o r o e a b i e on y o u r b e b a i f a q a i n s b me.

       1 do bereby aoknowiedqe bbab my s e r v i o e s a r e s p e c i a l ,
       unique and e x b r a o r d l n a r y , bbe l o s s o f wblob oannob be
       r e a s o n a b l y o r a d e q u a t e l y compensated f o r I n an a c t i o n a t
       law, and t b a t I n a d d i t i o n t o any r i q b t s yeu may bave a t
       law, you s b a l l be e n t i t l e d t o seek i n j u n c t i v e r e l i e f t o
       e n f o r c e your r i q b t s bereunder.

       I f t b l s Aqreement I s e x e c u t e d by mere t b a n one persen as
       A r t i s t , t b e f i r s t person s i n q u l a r s b a l l I n c l u d e t b e p l u r a l
       wberever t b e c o n t e x t so r e q u i r e s .
       1 r e p r e s e n t t b a t 1 s b a l l beoome a member o f a l l u n i o n s
       r e q u i s i t e f o r me t o f u l f i l l my o b l l q a t l o n s p u r s u a n t t o
       t b l s Aqreement.

                                                Very t r u l y y o u r s .




                                      Page 39 o f 47
829
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 82 of 155




              EXHIBIT 4
  Case1:19-cv-01091-LAK
  Case 1:19-cv-01091-LAK Document
                         Document74-2
                                  39-3 Filed
                                       Filed05/08/20
                                             05/03/19 Page
                                                      Page83
                                                           50of
                                                              of155
                                                                 77
                                                         o-27-85/jt:KB39/A


                                           E x h i b i t "E"
                            DECLARATION RE COLLECTIVE WORK
                                 AND POWER OF ATTORNEY


          C o n c u r r e n t l y h e r e w i t h Diamond S t r i p e , I n c . ("Company") and
tlMI America Records, a d i v i s i o n o i C a p i t o l Records, I n c . ("EMIA")
are e n t e r i n g i n t o an agreement ("EMIA-Company A g r e e m e n t " ) , w i t h
r e s p e c t t o "masters" emhodying my performances and "sound
r e c o r d i n g s " , "phonorecords" and " c o p i e s " m a n u f a c t u r e d f r o m such
masters ( i n d i v i d u a l l y and c o l l e c t i v e l y c a l l e d t h e "Works"). F o r
v a l u a b l e c o n s i d e r a t i o n , r e c e i p t o f w h i c h i s hereby acknowledged:

          A.     The u n d e r s i g n e d ( j o i n t l y and s e v e r a l l y i f more t h a n
one) acknowledge and agree t h a t each master r e c o r d e d under t h e
EMIA-Company Agreement embodying t h e r e s u l t s and proceeds o f my
s e r v i c e s ( i ) i s p r e p a r e d w i t h i n t h e scope o f Company's engagement
Oi my p e r s o n a l s e r v i c e s and i s a work made i o r h i r e , o r ( i i ) as
p a r t o i an i p - m a s t e r c o n s t i t u t e s a work s p e c i a l l y o r d e r e d by
Company f o r use as a c o n t r i b u t i o n t o a c o l l e c t i v e work and s h a l l
be c o n s i d e r e d a work made f o r h i r e . I f u r t h e r acknowledge t h a t
Company i s t h e e x c l u s i v e owner o f a l l r i g h t , t i t l e and i n t e r e s t
i n and t o each Work t h r o u g h o u t t h e u n i v e r s e , i n c l u d i n g , b u t n o t
l i m i t e d t o , a l l r i g h t s o i t h e owner o f c o p y r i g h t s p e c i f i e d i n 17
U.S.C. §106.

          B.       N o t w i t h s t a n d i n g t h e p r o v i s i o n s o i Paragraph A. above, I
agree t o t h e e x t e n t , i i any, t h a t I may be deemed an " a u t h o r " o f
any Work, I g r a n t and a s s i g n t o EMIA a l l e x c l u s i v e r i g h t , t i t l e
and i n t e r e s t i n and t o such Work t h r o u g h o u t t h e u n i v e r s e ,
i n c l u d i n g , b u t n o t l i m i t e d t o , a l l r i g h t s o i t h e owner o f
c o p y r i g h t s p e c i f f e d f n 17 U.S.C. §106. For purposes o f t h i s
Paragraph B.:

                     1.     I hereby make, c o n s t i t u t e and a p p o i n t EMIA,
i r r e v o c a b l y and c o u p l e d w i t h an i n t e r e s t , my t r u e and l a w f u l
A t t o r n e y f o r me and f n my name, p l a c e and s t e a d t o s i g n , e x e c u t e ,
acknowledge, d e l i v e r and r e c o r d a l l documents and i n s t r u m e n t s
necessary o r d e s i r a b l e t o g r a n t and a s s i g n t o EMIA a l l e x c l u s i v e
r i g h t , t i t l e and i n t e r e s t i n and t o t h e Works t h r o u g h o u t t h e
u n i v e r s e , i n c l u d i n g , b u t n o t l i m i t e d t o , a l l r i g h t s o f t h e owner
o f c o p y r i g h t s p e c i f i e d i n 17 U.S.C. §106.

            2.    The documents and i n s t r u m e n t s r e f e r r e d t o i n
Raragraph B . l . above s h a l l i n c l u d e , b u t s h a l l n o t be l i m i t e d t o :
documents t o a p p l y f o r and o b t a i n a l l r e g i s t r a t i o n o f c o p y r i g h t s
i n and t o any Work, and documents t o a s s i g n such c o p y r i g h t s t o
EMIA.




0328A
                                      Page 48 o f 75
                                                                                                    m.
  Case
  Case1:19-cv-01091-LAK
       1:19-cv-01091-LAK Document
                         Document74-2
                                  39-3 Filed
                                       Filed05/08/20
                                             05/03/19 Page
                                                      Page84
                                                           51of
                                                              of155
                                                                 77




                3.      The undersigned granhs he said Ahherney i u i i pewer
ahd auhherihy he de aud perferm a i i aud every aeh and hhing
w^ahseever r e g u i s i h e , neeessary e r appropriate he he deue wihh
respeeh he hhe Werks as f u i i y f e a i i i n f e n f s aud purposes as i
i^ighh o r oouid do i i p e r s o u a i i y presenf, herehy r a t i f y i n g a i i
hhat my said Attoruoy s h a i i i a w i u i i y do or oause t o he doue hy
v i r t u e o i t h i s Power o i Attorney.
                    4.      My said Attoruey i s empowered t o determiue i n h i s
^oie d i s o r e t i o u the time when, purpose f o r aud mauner i u whioh
any power oonferred upon him s h a i i he exeroised, and the
c o n d i t i o n s , p r o v i s i o u s and oovenants o f any dooumeut o r
instrument whioh may he exeouted hy him pursuant t o t h i s Power o i
Attorney.

     iN WITNESS WHEPEOP, the undersigned has exeouted t h i s
"Deoiaration Pe C o i i e o t i v e Work aud P o w e r ^ ^ A t t o r n e y " ou the
date i i r s t ahove w r i t t e n .




                                Page 49 o f 75
0328A                                                                                 ^
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 85 of 155




              EXHIBIT 5
  Case1:19-cv-01091-LAK
  Case 1:19-cv-01091-LAK Document
                         Document74-2
                                  39-3 Filed
                                       Filed05/08/20
                                             05/03/19 Page
                                                      Page86
                                                           42of
                                                              of155
                                                                 77
                                                                                    6-27-85/jt:KB39/A



                                            EXHIBIT "A'


                                        ARTIST DECLARATION

                                                                      Date: J%/(, ^
EMI AMERICA RECORDS, a d i v i s i o n
o i C a p i t o l Records, I n c .
6920 Sunset B o u l e v a r d
Los Angeles, C a l i f o r n i a  90028
Gentlemen:

          You have a d v i s e d me t h a t you a r e about t o e n t e r i n t o an
agreement w i t h Diamond S t r i p e , I n c . ("Company") under t h e terms
o f whfch you w i l l u n d e r t a k e t o d i s t r i b u t e r e c o r d i n g s embodying my
performances ("Agreement"). I have been a d v i s e d o f t h e terms o f
the Agreement and acknowledge i t i s b e n e i i c i a l t o me and I am
d e s i r o u s t h a t i t be e x e c u t e d .

     I n o r d e r t o induce you t o e n t e r s a i d Agreement, I agree as
follows:

          1.        I w a r r a n t and r e p r e s e n t t h a t I am now under e x c l u s i v e
c o n t r a c t w i t h Company as t o t h e s e r v i c e s t o be r e n d e r e d p u r s u a n t
t o t h e Agreement and s a i d c o n t r a c t w i l l c o n t i n u e i n f u l l f o r c e
and e f f e c t d u r i n g t h e t e r m o f t h e Agreement i n c l u d i n g a l l
e x t e n s i o n s , renewals and m o d i f i c a t i o n s t h e r e o f .

          2.        Company has t h e r i g h t i n s o f a r as I am concerned t o
e n t e r i n t o t h e Agreement w i t h you and t o assume a l l o f t h e
o b l i g a t i o n s , w a r r a n t i e s and u n d e r t a k i n g s t h e r e i n c o n t a i n e d .
        3.    A l l o f t h e w a r r a n t i e s , r e p r e s e n t a t i o n s and covenants on
the p a r t o f Company c o n t a f n e d i n t h u s Agreement c o n c e r n i n g me a r e
t r u e and c o r r e c t and I hereby agree t o be bound by same as though
I were a p a r t y t o t h e Agreement.

          4.      I w i l l d u l y and t o t h e b e s t o f my a b i l i t y p e r f o r m and
d i s c h a r g e a l l o f t h e o b l i g a t i o n s and u n d e r t a k i n g s c o n t a i n e d i n
the Agreement i n s o f a r as t h e same a r e r e g u i r e d o f me and which
Company has u n d e r t a k e n t o p r o c u r e me t o do and p e r f o r m i n t h e
Agreement.
        5.       I a l s o acknowledge t h a t :

              a.        no d i r e c t payment w i l l be made by you t o me and
t h a t any r o y a l t i e s f o r performances t h a t may be due on t h e s a l e




                                         Page 41 o f 75                                                     #
0328A
  Case1:19-cv-01091-LAK
  Case 1:19-cv-01091-LAK Document
                         Document74-2
                                  39-3 Filed
                                       Filed05/08/20
                                             05/03/19 Page
                                                      Page87
                                                           43of
                                                              of155
                                                                 77
                                                         6-28-85Bjt:K639BA



o f r o o o r d s p u r s u a n f f o f h o Agroomouf s h a i f ho p a i d d f r o o f i y hy
you f o Compauy aud Auouymous Musfo, i u o . ("Auouymous") aud
p r o v i d o d f h a f you havo r o u d o r o d a o o o u u f i u g s f a f o m o u f s f o Compauy
aud mado f h o paymoufs s p o o f f f o d f h o r o i u , i s h a i i i o o h s o i o i y f o
Compauy w i f h r o s p o o f ho a i i a r h i s h r o y a i f i o s aud Compauy w i i i ho
s o i o i y i i a h i o f o r a r f i s f r o y a i f i o s whioh may ho duo mo.

                h.   i havo road aud uudorshaud a i i o f f h o forms o f f h o
Agroomouf i u o i u d i u g h u f u o f i i m i h o d f o f h o s o p r o v i s i o u s r o g u i r i u g
hho paymouh o f s p o o f f f o d sharos o f r o y a i f i o s aud o f h o r sums
hhorouudor ho Auouymous as soh f o r f h i u Suhparagraph u. o f
E x h i h i h "C" ahhaohod ho aud i n o o r p o r a h o d i u f o suoh Agroomouf.

                  o.    i a i s o aohuowiodgo f h a f i havo r o o o i v o d
iudspoudouf o o u u s o i u u r o i a f o d f o Auouymous aud f h a f i havo
o u f o r o d h h i s Agroomouh w i f h o u f h o i u g s u h j o o f f o auy o o o r o i o u o r
uuduo i u f i u o u o o from auy p a r f y .

          6.       i f d u r i u g f h o f o r m o f f h o Agroomouf o r auy oxhousious,
rouewais o r m o d i i i o a h i o u s h h o r o o f , Compauy s h a i i ooaso ho ho
o u h i h i o d ho mako my s o r v i o o s a v a i i a h i o f o you i u aooordauoo ^ i f h
f h o horms o f hho Agroomouf, o r i f Compauy s h a i i f a i i o r r o f u s o f o
make my s o r v f o o s a v a i i a h i o f o you, i s h a i i , a f y o u r r o g u o s f , do
a i i suoh a o f s aud f h i u g s as s h a i i g i v o f o you f h o samo r i g h h s ,
p r i v i i o g o s aud h o u o f i f s as you wouid havo had uudor f h o Agroomouh
i i Compauy had o o u f i u u o d ho ho o u h i h i o d f o my s o r v i o o s , aud i
s h a i i mako hho samo a v a i i a h i o ho y o u , aud suoh r i g h f s , p r i v i i o g o s
aud h o u o f i f s s h a i i ho o u i o r o o a h i o ou y o u r h o h a i f a g a i u s f moD

          7.     i do horohy aoknowiodgo f h a h my s o r v i o o s a r o s p o o i a i ,
u u i g u o and e x h r a o r d i n a r y , hho i o s s o f whioh oauuof ho roasouahiy
o r adoguahoiy oomponsafod f o r i n an a o f i o n ah i a w , and f h a h i n
a d d i h i o n ho auy r i g h h s you may havo a f i a w , you s h a i i ho o n f f h i o d
f o sook i n j u u o h i v o r o i i o i ho o n f o r o o y o u r r i g h f s horoundor.

       8.       i f f h f s Agroomonh f s oxooufod hy moro hhau ouo porson
as A r f i s f , f h o f i r s h p o r s o u s i n g u l a r s h a i i i n o i u d o hho p i u r a i
whorovor f h o oonhoxh so r o g u i r o s .
          9.      i roprosonh f h a f i s h a i i hooomo a momhor o f a i i uuious
r o g u i s i f o f o r mo f o f u i f i i i my o h i i g a h i o n s p u r s u a n f ho f h i s
Agroomonf.
     10.  Eor f h o oxpross and d i r o o f h o n o f i f o f EMiA, i f u r f h o r
aoknowiodgo and agroo f h a h :
              a.   hho h o u o f i f s f d ho d o r i v o d hy mo from f h o
Agroomonf a r o a f i o a s f as f a v o r a h i o as o o u i d ho o h f a i n o d hy mo
from o f h o r phonograph r o o o r d oompanios;




                                      Pago 42 o i 75
0328A
   Case1:19-cv-01091-LAK
   Case 1:19-cv-01091-LAK Document
                          Document74-2
                                   39-3 Filed
                                        Filed05/08/20
                                              05/03/19 Page
                                                       Page8844of
                                                                of155
                                                                   77
                                                            27-85Bit:KB39BA


                b.      t h e h e n e t i t s a f i o t d e d me under t h e Agreement a r e
egmmensurate w i t h t h e p r e s e n t v a l u e e f t h e r i g h t s e e n f e r r e d upen
C a p i t e i aud t h e i r v a i u e i u t h e i u t u r e ;

                 eD     t h e terms e t t h e Agreement a r e mere f a v e r a h i e t e
m^ t h a u t h e s e e i t h e " P r i e r Agreemeut" (as t h a t t e r m i s d e f i u e d
i h t h e Agreement) whieh p u r s u a u t t e my demand has heen t e r m i u a t e d
i n w r i t i n g hy FMIA and Meenwaih P r e d u e h i e n s , l u e . as e f a d a t e
p i i e r t e t h e d a t e e f t h e Agreement;

                  dD        v i e w i n g t h e Agreemeut as a w h e i e , t h e r e i s ne
d e t r i m e n t s u f f e r e d hy me hy reasen e f Cempauy's e n t e r i n g i n t e t h e
Agreemeut e r hy Meeuwaih Preduehiens, l u e . h e r m i n a h i u g hhe P r i e r
Agreemeut;

                 e.    t h e Agreemeut was n e g o t i a t e d n o t o n i y a t arms'
i e u g t h h u t as t h o u g h 1 was i r e e o f any o h i i g a t i o n under t h e P r i o r
Agreement;

                  f.        t h e h e n e f i t s a o o r u i n g t o me hereunder a r e
o o u i e r r e d e f f e o t i v e as o f t h e d a t e o f e x e o u t i o n o f t h o Agreement
ahd i w i i i n o t he r e g u i r e d ho w a i h u n t i l t h e d a t e w h i o h , exoept
f o r t h e Agreemeut, wouid have heeu t h e soheduied t e r m i n a t i o n d a t e
o f t h e P r f o r Agreemeut, t o e n j o y suoh h e n e f f t s f o r any reason;

               gD       t h e Agreement does n o t o o u s t f t u t e an amendment t o
o r an e x t e n s i o n o f t h e P r i o r Agreement, h u t i s au e u t i r e i y uew
and s e p a r a t e agreement;

                   hD       i t wouid o o u s t i t u t e au u n j u s t e n r i o h m e n t t o me i i
FMiA does n o t , hy v i r t u e o i auy attemph hy me t o i u v o h e t h e
p r o v i s i o u s o f S e o t f o n 2855 o f t h o hahor Code o f t h e S t a t e o f
C a i i f o r u f a and t o o i a i m t h a t t h e Agreemeut i s an ameudmeut o f ,
au e x t e n s i o n o f , o r o t h e r w i s e t h e same as o r p a r t o f t h e P r i o r
Agreemeut, f o r purposes o f i n t e r p r e t i n g s a i d hahor Code
p r o v i s i o n , e n j o y i h s r i g h t s under t h e Agreement i o r i u i i t e r m
h e r e o f aud t o t h e f u i i e x t e n t o f t h e r e g u i r e m e u t s h e r e o i r e i a t i n g
t o t h e d e i i v e r y o f master r e o o r d i n g s i e a t u r i n g my performanoesD

                                                 Very     truiy




                                       Page 43 o f 75
0328A
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 89 of 155




              EXHIBIT 6
Case
 Case1:19-cv-01091-LAK
       1:19-cv-01091-LAKDocument
                         Document74-2
                                  45-1Filed 05/08/20
                                        Filed 06/05/19Page
                                                       Page902of
                                                              of155
                                                                 5
Case
 Case1:19-cv-01091-LAK
       1:19-cv-01091-LAKDocument
                         Document74-2
                                  45-1Filed 05/08/20
                                        Filed 06/05/19Page
                                                       Page913of
                                                              of155
                                                                 5
Case 1:19-cv-01091-LAK Document 45-1 Filed 06/05/19 Page 4 of 5   Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 92 of 155
Case
 Case1:19-cv-01091-LAK
       1:19-cv-01091-LAKDocument
                         Document74-2
                                   45-1Filed 05/08/20
                                         Filed 06/05/19Page
                                                        Page935of
                                                                of155
                                                                   5
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 94 of 155




              EXHIBIT 7
    Case
     Case1:19-cv-01091-LAK
           1:19-cv-01091-LAKDocument
                             Document74-2
                                       45-2Filed
                                             Filed
                                                 05/08/20
                                                   06/05/19Page
                                                            Page952of
                                                                    of155
                                                                       7

               Case 1:19-cv-01091 Document 1-2 Filed 02/05/19 Page 2 of 7

COWAN/{                           -·-,:                               Cow,in, Liebowitz & Li,man, ['.C:.

LIEBOWITZ·
                                                                       114 WL'sl .:J.7<h St reel
                                       f                              '.Jew Yurk, .\JY Hl036

LATMAN,.~...        ,;-,,-"""'';,','
                                                                      (212) 790-9200 Tel
                                                                      (212) 575-0671 Fc1x
                                                                      www.cll.com


                                                                      Thomas Kjellberg
                                                                      (212) 790-9202
                                                                      txk@cll.com


                                                   ~fay 3 1, 2018

VIA CERTIFU:D MAIL,
RETUR~ IU~CEIPT REQUESTED

Mr. John Waite
c/o Bill Vulsll'h:
Provi<lcnt Financial iv1anagcment
2850 Ocean Park Blvd .. Suite 300
Suntu Monica, CA 90405

Mr. John Waite
Chief Executive Officer
No Brakes Tour Inc.
3130 Wilshin.: l31vd., Suite 600
Santa Monica. CA 90403

        Re:     John Waite Copyright Termination Notice
                "'Ignition." ··No Brakes•· and '·Mask of Smiles" /\!bums

Dear Mr. Waite:

         \Ve represent Capitol Records, LLC f/k/a Capitol Re<.:on.ls, Inc. ("Capitol"), the successor
to Chrysalis Records, Inc. ("Chrysalis"), and write with reference to your notice dated April 20,
2015 (which notice Capitol has no record of having received. and of which it had no knowledge
until late 20 I 7) purporting to terminate Capitol's rights in Juhn Waite sound recordings
contained on the albums "Ignition," "No Brakes'' and '·Mask of Smiks'' (the "·Albums''). As set
forth in detail below, your attempt to terminate Capitol's rights in and to these sound recordings
under 17 U.S.C. § 203 is without legal or factual merit.

        .As u threshold matter, your notice fails to comply with the requirl.!ment of ··[aj brid"
                                                                 or
statement rl!asonably identifying the grant to \Vhich the notice termination applies." Your
notice purports to idcntiry a grant --dated in or about 1981 between the 11wmbcrs of the recording
group calk:<l The Babys und Chrysalis Records.'· There is no such agreement covering the sound
rccurdings identified in Sclwduk ,\ to your notice. Rathcr. as addressed below, thos..: recordings
appear to be governed by a series of agreements from 1981, 1983 and 1985 entered into by
various furnishing companies providing your SLTvices to either Chrysalis or Capitol.
Accordingly, while your notice purports to terminate rights in the sound n:cordings on the
           Case
            Case1:19-cv-01091-LAK
                  1:19-cv-01091-LAKDocument
                                    Document74-2
                                              45-2Filed
                                                    Filed
                                                        05/08/20
                                                          06/05/19Page
                                                                   Page963of
                                                                           of155
                                                                              7

                      Case 1:19-cv-01091 Document 1-2 Filed 02/05/19 Page 3 of 7
       Cowan, Liebowitz & Latman, P.C.
       Mr. John Waite
       May 31, 2018
       Page 2


       Albums, you have failed to properly identify any grant covering such works. Certainly, a notice
       that references incorrect parties and dates cannot be considered a reasonable identification of the
       grants you purport to be terminating.




lI
               While your failure to provide a reasonable identification of the alleged grant is itself
       sufficient to render the purported notice ineffective, your tennination attempt would fail even
       had you properly identified the controlling agreement. Accordingly, for purposes of efficiency,
       we proceed to address the absence of any right to tenninate under the applicable agreements.

              The relevant agreements that fonn the basis for the parties' relationship with respect to
•      the Albums are: (1) with respect to "Ignition," a November 1, 1981 agreement (the "1981
1      Agreement") between Chrysalis and Heavy Waite, Inc. ("Heavy Waite"); (2) with respect to "No
       Brakes," a September 22, 1983 agreement (the "1983 Agreement") between Capitol and
""-;
       Moonwalk Music, Inc. ("Moonwalk"); and (3) with respect to "Mask of Smiles," a July 4, 1985
       agreement (the "1985 Agreement") between Capitol and Diamond Stripe, Inc. ("Diamond").
       Heavy Waite, Moonwalk and Diamond (referred to collectively herein as the "Furnishing
       Companies") were each engaged to furnish your recording services. Each of the agreements
       contains unambiguous language specifying that any recordings created during its tenn are works
       made for hire owned by the record company. The 1981 Agreement provides:

              All master recordings embodying the perfonnances of Artist recorded during
              the tenn hereof, from the inception of the recording thereof, and all phonograph
              records and other reproductions made therefrom, together with the performances
              embodied therein and all copyrights therein and thereto, and any and all
              renewals and extensions thereof shall be entirely [Chrysalis's] property, free of
              any claims whatsoever by [Heavy Waite], Artist, or any other person, finn or
              corporation. For the purposes hereof, [Heavy Waite], Artist, and all other
              persons rendering services in connection with such master recordings shall be
              our employees for hire and all such master recordings shall be works made for
              hire under the United States Copyright Law.

       1981 Agreement~ 4. The 1983 and 1985 Agreements contain a provision establishing the
       recordings covered by such agreements as works made for hire:

              With respect to any person whose services are furnished by [Moonwalk or
              Diamond] in connection with masters recorded hereunder, including, but
             not limited to, Artist and/or any person engaged to act as a Producer, [Moonwalk
             or Diamond] has or shall have a contract in which the person acknowledges that
             each master embodying the results and proceeds of his services is prepared
             within the scope of [Moonwalk's or Diamond's] engagement of his personal
             services and is a work made for hire, or as part of an lp-master constitutes a
             work specifically ordered by [Moonwalk or Diamond] for use as a contribution
             to a collective work and shall be considered a work made for hire.
    Case
     Case1:19-cv-01091-LAK
           1:19-cv-01091-LAKDocument
                             Document74-2
                                       45-2Filed
                                             Filed
                                                 05/08/20
                                                   06/05/19Page
                                                            Page974of
                                                                    of155
                                                                       7

              Case 1:19-cv-01091 Document 1-2 Filed 02/05/19 Page 4 of 7

Cowan, Liebowitz & Latrnan, P.C.
Mr. John Waite
May 3 l, 2018
Page 3


1983 and 1985 Agreements 1 5(a); see also~ 18 (acknowledging Capitol as the "sole, exclusive,
and perpetual owner of all masters from inception"). Accordingly, there is no operative grant to
tenninate, but simply a work made for hire relationship, which is not subject to termination
under the statute.

         Moreover, even if Chrysalis and/or Capitol were deemed to have acquired copyright
rights to the sound recordings by virtue of a grant made by the Furnishing Companies, the result
would still not be a transfer terminable under the Copyright Act because any such grant was
made by the company that was signatory to such agreements, not by you. A copyrighted work of
which a corporate entity is the legal author is ipso facto a work made for hire, and transfers of
rights in works made for hire are categorically not terminable under§ 203. The Furnishing
Companies all represented, warranted and agreed that they had the proper authority to enter into
the relevant agreement and to perform all of its terms, including granting the rights covered by
the agreement. 1981Agreement19(a); 1983 and 1985 Agreements~~ 2(i), G), (k). Moreover,
you personally signed inducement letters and/or declarations in which you joined in the
representations and warranties made by the Furnishing Companies, confirmed the Furnishing
Companies' right to perform their contracts with the record companies and/or acknowledged the
work made for hire status of the recordings created under the relevant agreements. 1981
Agreement Exhibit A ~,i I (a)-(c); 1983 Agreement Exhibit B ~,i 1-3, Declaration 1 A; 1985
Agreement Exhibit A ,i, 1-3; Exhibit E ,i A. Having permitted the Furnishing Companies to
enter into these agreements and signed docwnentation confirming their authority to make such
agreements, including most fundamentally the right to transfer the necessary rights, you cannot
now tum around and claim that the rights all along belonged to you and not the entity that made
the relevant agreements with Chrysalis and Capitol. The sound recordings were created by you
within the scope of your employment by the Furnishing Companies, which preswnably were
formed for the purpose of permitting you to be treated as an employee of such companies. See
generally Caso v. Nimrod Productions, lnc., 77 Cal. Rptr. 3rd 313, 316-17 (2d Dist. 2008)
(describing typical entertainment industry loan-out arrangement in which loan-out company
furnishes services ofits employee); see also 17 U.S.C. § 101(1) (defining a work made for hire
as "a work prepared by an employee within the scope of his or her employment."); 17 U.S.C. §
201(b) (under which "the employer or other person for whom the work was prepared is
considered the author for purposes of this title, and, unless the parties have expressly agreed
otherwise in a written instrument signed by them, owns all of the rights comprised in the
copyright").

      The sound recordings also constitute works made for hire under section 101(2) of the
Copyright Act, which defines a ''work made for hire" as

       a work specially ordered or commissioned for use as a contribution to a collective work,
       as a part of a motion picture or other audiovisual work, as a translation, as a
       supplementary work, as a compilation, as an instructional text, as a test, as answer
       material for a test, or as an atlas, if the parties expressly agree in a written instrument
       signed by them that the work shall be considered a work made for hire.
    Case
     Case1:19-cv-01091-LAK
           1:19-cv-01091-LAKDocument
                             Document74-2
                                       45-2Filed
                                             Filed
                                                 05/08/20
                                                   06/05/19Page
                                                            Page985of
                                                                    of155
                                                                       7

               Case 1:19-cv-01091 Document 1-2 Filed 02/05/19 Page 5 of 7

 Cowan, Liebowitz & Latman, P.C.
Mr. John Waite
May 31, 2018
Page4


17 U.S.C. § 101(2). The sound recordings were specially commissioned for use in compilations,
i.e., long-playing record albums. The 1981 Agreement provided in paragraph 2 for delivery of
"sufficient Masters to constitute one (1) 12-inch, 33-1/3 rpm long-playing record, ofno less than
thirty-three (33) minutes in duration (hereinafter such a record is sometimes referred to by the
term 'LP') plus, at our election, sufficient additional Masters to constitute a second LP." The
1983 and 1985 Agreements likewise provided for delivery of "Ip-masters." 1983 and 1985
Agreement, 1. An "Ip-master" is defined as "a set of masters sufficient to constitute a Ip-disc,"
and "Ip-disc" is defined as "a 12 inch, 33-1/3 rpm, long playing disc-type record or its tape
record equivalent, embodying thereon not less than eight (8) nor more than twelve (12)
selections." Id. ,114(e), (h).

        The Albums are compilations under the Copyright Act:

        A "compilation" is a work formed by the collection and assembling of preexisting
        materials or of data that are selected, coordinated, or arranged in such a way that the
        resulting work as a whole constitutes an original work of authorship. The term
        "compilation" includes collective works.

  17 U.S.C. § 101. "An album is a collection of preexisting materials-songs-that are selected
 and arranged by the author in a way that results in an original work of authorship-the album."
 Bryant v. Media Right Prods., 603 F.3d 135, 140-41 (2d Cir. 2010). Accordingly, "[a]n album
 falls within the Act's expansive definition of compilation." Id. at 140. The sound recordings
 selected and arranged to comprise the Albums were subject to signed, written agreements
 deeming such sound recordings to be works made for hire. 1981 Agreement~ 4; 1983 and 1985
 Agreements~ 5(a). In addition, the copyright registration for the Albums specifically identify
 Chrysalis (in the case of "Ignition") and Capitol (in the case of the other two Albums) as owning
 the copyright as "employer for hire." Accordingly, no inrucation of a transfer of copyright from
 you to Chrysalis or Capitol appears on the registrations, which have also never been amended
 since their issuance to reflect any such purported transfer that could potentially be subject to
 termination. The registrations were timely made under 17 U.S.C. § 410(c), and are thus prima
facie evidence that the sound recordings are works made for hire. You would bear the burden of
proving otherwise and rebutting the presumption that Chrysalis and/or Capitol owned all right,
 title and interest in the copyright to the sound recordings in their own names as works made for
hire under § IO l (2) of the Copyright Act from inception.

        In any case, even if the sound recordings were not works made for hire, you would be
time-barred from challenging that issue. Under the three-year statute of limitations for copyright
claims, 17 U.S.C. § 507(b), claims regarding the initial ownership status of a work must be
brought within three years of creation. See, e.g., Robles Vasquez v. Torres-Negron, 2007 U.S.
Dist. LEXIS 57872, *21 (S.D.N.Y. July 11, 2007) ("Since plaintiffs' claim ... relates fo a claim
of copyright ownership, the normal three-year limitations period applies."). Accordingly, in
Aday v. Sony Music, 44 U.S.P.Q.2d 1688 (S.D.N.Y. 1997), the recording artist Meat Loaf was
held to be time-barred when in 1997 he sought to contest the work-for-hire provision in his 1977
    Case
     Case1:19-cv-01091-LAK
           1:19-cv-01091-LAKDocument
                             Document74-2
                                       45-2Filed
                                             Filed
                                                 05/08/20
                                                   06/05/19Page
                                                            Page996of
                                                                    of155
                                                                       7

               Case 1:19-cv-01091 Document 1-2 Filed 02/05/19 Page 6 of 7

Cowan, Liebowitz & Latman, P.C.
Mr. John Waite
May 31, 2018
Page 5


recording agreement with Sony after a royalty dispute. The artist sought a declaration that he
was not an employee for hire, but the Southern District of New York rejected the claim, stating
the singer "had reason to know in 1977 about any of the problems with the work-for-hire
provision that [he] now contend[s] violates the Copyright Act."

        Finally, with respect to the "Ignition" Album, paragraph l l(b) of the 1981 Agreement
prohibits you from making any use of the sound recordings, regardless of whether or not your
purported tennination notice is effective:

        Neither [Heavy Waite] nor Artist shall at any time manufacture, distribute, or sell or
        authorize the manufacture, distribution or sale by any person, finn, or corporation
        other than [Chrysalis] of phonograph records embodying ... any performance
        rendered by Artist during the tenn of this contract.. ..

This provision is not a "grant or transfer or license of copyright or any right under a copyright"
as section 203(a) requires, and thus it is not tenninable. Clearly, the statute does not contemplate
that a terminated assignment or license agreement is rescinded in toto, only that the grant of U.S.
rights is terminated. The remainder of the provisions of the agreement arise under state contract
law and are not affected by termination; the Copyright Act explicitly states in section 203(b)(S)
that termination shall not affect "rights arising under any other Federal, State or foreign laws,"
such as state contract law. Courts have consistently recognized that parties are free to contract
away rights they would otherwise enjoy under the Copyright Act. See Bowers v. Baystate
Technologies, 320 F.3d 1317 (Fed. Cir. 2003) (contract waiving fair use rights); Davidson
Assocs. v. Jung, 422 F.3d 630 (8th Cir. 2005) (same). Accordingly, you would continue to be
bound by your contractual obligation to refrain from exploiting the "Ignition" recordings, or
permitting others to exploit the works, even if your termination of any "grant" to Chrysalis were
given effect. This is not an "agreement to contrary" under section 203(a)(5), because it does not
prevent you from exercising whatever termination rights you may have.

         For all these reasons, Capitol continues to possess the exclusive right to exploit the sound
recordings comprising the Albums pursuant to its rights as outlined above. Any exploitation of
those sound recordings by you or on your behalf would be in violation of Capitol's exclusive
rights, and would render you, and any other individuals or entities involved in such exploitation,
liable for a number of claims including copyright infringement, and subject to all of the remedies
provided by the Copyright Act.

         In fact, we are aware that at least one of the Albums ("Ignition") has been added to
Spotify, Apple and other digital services by an entity named "No Brake Records," which we
believe is controlled by .or associated with you. Accordingly, we hereby demand that you cease
and desist from any and all unauthorized exploitation of the sound recordings, including the
"Ignition" Album, and take immediate steps to remove any such sound recordings from any
digital services to which you, an entity with which you are associated, or an entity purporting to
be acting upon authorization from you have added them without Capitol's authorization.
   Case
     Case
        1:19-cv-01091-LAK
           1:19-cv-01091-LAKDocument
                              Document
                                     74-2
                                       45-2Filed
                                              Filed
                                                 05/08/20
                                                    06/05/19Page
                                                              Page
                                                                 100
                                                                   7 of 155
                                                                        7

              Case 1:19-cv-01091 Document 1-2 Filed 02/05/19 Page 7 of 7
Cowan, Liebowitz & Latman, P.C.
Mr. John Waite
May 31, 2018
Page 6




       This letter is not intended to be a complete statement of the facts or the law, and is
without prejudice to any of Capitol's rights, remedies, or defenses, all of which are expressly
reserved.




cc: Evan S. Cohen, Esq. (via email)
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 101 of 155




              EXHIBIT 8
CD
O         Case
           Case1:19-cv-01091-LAK
                1:19-cv-01091-LAK Document
                                   Document74-2
                                            39-6 Filed
                                                  Filed05/08/20
                                                        05/03/19 Page
                                                                  Page102
                                                                       35 of 39
                                                                             155
                            KJ     .                         <J
O
S     •                                                      July 1, 1980
CJl




          HCA Records, inc.
          100 Universal City Plaza
          Universal City, California        91608
          Gentlemen:
                    I have been advised by SOUTH COAST RECORDS, INC.
          (hereinafter referred to as "Producer") that you have entered
          into a production ageeement pucsuant to*which you shall distri-
          bute master recordings delivered to you by Producer (heeein
          called the "Peoduction Agceement"). The terras of this Produc-
          tion Agreement, insofar as they conceen my secvices, have been
          explained to me.
                    In considecation of and as an induceraent to you to
          include me within tne terms of the Production Agreement, i
          hereby represent, warrant and agree as follows:
                    1.   producer is and will be at all times during
          the term of the Production Agreeraent, as it may be extended
          in accordance with the terms thereof as of the date hereof,
          authorized to furnish my services to you as therein provided;
          and if for any reason my contract of employment with Producer
          should expire or be terminated prior to the completion of the
          Production Agreement, I agree to keep, perform, observe and be
          bound by each and all of the terms, conditions and covenants
          thereof as though I werc a party thereto and had executed the
          same in place of producer, except that the royalty payable to
          me in such event shall be that royalty to which i was en-
          titled pursuant to my recording agreement with Producer.

                    2.   I will look solely to Producer for any and all
          royalties, advances and/or other payments foe secvices to be
          performed by me pursuant to ray agreement with Producer and the
          production Agreement, and l will not look to you for compen-
          sation for services rendered or rights granted to you pursuant
          to the Production Agreement, except as expressly provided for
          in the preceding paragraph.

                    3.   All Of the terms and conditions and restrictions
          relating to me in the Production Agreement Shall be binding
          upon me 'as a performer on phonograph records, whether perform-
          ing alone or as part of a group, regardless of the name or
          names by which I may be identified. Th© rights of Producer
          and the obligations, liabilities, prohibitions and restrictions


                                       EXHIBIT "B"
CD
O                      Case1:19-cv-01091-LAK
                      Case  1:19-cv-01091-LAK Document
                                               Document74-2
                                                        39-6 Filed
                                                              Filed05/08/20
                                                                    05/03/19 Page
                                                                              Page103
                                                                                   36 of 39
                                                                                         155
-P^ .
UJ
         W » «.   V
                                       VJ
 >       ^ /
- i .-   ...
C)
T                     iraposed in the production Agreement shall be deem.ed applicable
CJl
CJl                   to me.
K)
-P^
CO
                                4.    I hereby confirm and join in the granting
                      to you of the rights specified in the• production Ageeement,
                      including, but not limited to, all rights in and to the results
                      and proceeds of my services and the right to use and publish
                      my name and likeness and to write and. publish and permit
                      others to weite and publish articles concerning me for adver-
                      tising and trade purposes. I agree that I will not during
                      the terra of the Production Agreement, or any extension or
                      cenewal theceof (but only so long as you are entitled to my
                      secvices theceundec) , pecfoera foe anyone else foe the pucpose
                      of making phonogeaph cecocds, and I will not cecocd any com-
                      positions which ace cecocded oc acquieed undec the Peoduction
                      Agceement foe. anyone else in accocdance with the pcovisions of
                      Paeagcaph 10 of the Peoduction Agreement.

                                5.   I acknowledge that MCA is the exclusive owner
                      of all rights of copyright in cecocds erabodying the eesults
                      and peoceeds of my secvices, including the exclusive right to
                      copyright sarae as "sound recordings" in the name of MCA, to
                      renew and extend such copyrights, and to exeecise all eights
                      of the copycight pcopcietoe theceundec. I agree that to the
                      extent, if any, that I may be deemed an "author" of "sound
                      cecoedings" manufactueed frora masters recorded under the
                      Peoduction Agreement, I grant to HCA a powee of attocney,
                      iecevocable and coupled with an interest, foe me and in my
                      name to apply foe and obtain, and on obtaining sarae to'assign
                      to HCA, all copyeights and cenewal copyeights in and to such
                      "sound recordings".

                                6.  (a) I am thc sole owner of the professional
                           name: Joe Ely.
                                     (b) To the best of my knowledge, no other
                           person has the right to use the same professional name or
                           to permit it to be used in connection with phonogcaph
                           cecocds.
                                     (c) I have the sole authocity to gcant you the
                           right to use said professional name, and I agree to
                           indemnify and hold you harmless frora any claims, daraages,
                           expenses and litigation which may come about because of
                          * your use of said professional narae in accordance with the
                           provisions of this agreement and the Production Agreeraent-
                                7.   If, during the terra of the Production Agreement
                      or any extensions or renewals thereof. Producer shall cease to
                      be entitled to my recording services in acccrdance with the


                                                          -2-
TT
CD
O
      Case
       Case1:19-cv-01091-LAK
            1:19-cv-01091-LAK Document
                               Document74-2
                                        39-6 Filed
                                              Filed05/08/20
                                                    05/03/19 Page
                                                              Page104    155
                                                                   37 of 39
-P^
ro                     <J                                ^
>
-i
o
X
CJl   terms of said agreement, or if Producer shall fail or refuse to
CJl
K)    convey any of our recocdings to you, I shall, at youc eeguest,
-P^
-P^   do all such acts and things as shall give to you the same
      rights, privileges and benefits as you would have had under the
      Production Agreeraent if Peoducec had continued to be entitled
      to my recording services and if Producer had continued to
      deliver to you my recocdings, and such eights, peivileges
      and benefits shall be enfoeceable in youc behalf against me;
      pcovided howevec, that this paeagcaph 7 shall not be constcued
      to gcant you rights to ray services for a period in excess of
      the teen of my eecoeding agceement with Peoducec, as same may
      be extended in accocdance with the teems theceof.

                                          Very t




      DEA: :mo:B2-5                       -3-
      7/21/80
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 105 of 155




              EXHIBIT 9
       Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 106 of 155
                              ACKNOWLEDGMENT OF ASSIGNMENT

         This acknowledgment of assignment is made b);:}erry Jeff Walker and Groper Music (collectively
herein "Walker" or "Assignor") to ackn_owledge, c~ nni-m, and further memorialize that Assignor made
the following assignment ("Assignment"'j to Earle :R."Joe" Ely (herein "Ely " or "Assignee ") in or about
Janmny 1, 1998 ("Effective Date") : (a) afl of Assignor ' s right, title, and interest in and to each and every
master recording ("Master") primarily featuring the recorded musical performances of Ely, including the
Masters listed "i~ Sch~dul~ A, attached hereto, including the copyrights in and to such Masters and
including the contracts regarding such Masters; and (b) all of Assignor's right, title, and interest in and to
each and every musical composition ("Composition") VvTittenin whole or part by Ely, including the
Compositions listed in Schedule A, attached hereto , including the copyrights in and to such Compositions
and including the contracts regarding such Compositions.

        Assignor acknowledges that Assignor obtained all such rights, title and interest in and to the
Masters and Compositions through the lawsuit styled Jerry Jeff Walker and Grouper lvfusic v. Michael
Brovsky, Free Flow Productions, Inc., Southcoast Records, Inc., Brovsky~Stewart Group, Inc., and
Concorde Capital, Inc.., Cause No. 455.736 in the 261 st District Court of Travis County, Texas (those
named defendants collectively herein «Brovsky"); througlJ the settlement of such lawsuit pursuant to the
settlement agreement executed in or about August of 1997 between Walker and Brovsky (on behalf of
those named defendants, and all other entities which Brovsky then owned or controlled, including April
Songs); and through the assignments by Brovsky, incident to that settlement agreement , which included
assignments dated on or about August 8, 1997, assigning of all ofBrovsky ' s rights and interests in and to
the contracts involving the Masters and Compositions to Walker (Assignor herein). Ely acknowledges
that he signed consents to the assignments ofBrovsky to Walker on or about August 5, 1997.

         lt is Assignor's understanding, and it has always been Assignor's intention, that Assignor
(Walker) made the Assignment to Assignee (Ely) and did so in writing(s) around or as of the Effective
Date; however, the parties have been unable to locate such writing(s) due to the passage of time;
therefore, Assignor and Assignee wish to further memorialize the Assignment with this writing. ln the
event the Assignment is ever deemed to not have occurred as of the Effective Date , it shall be deemed
effective as of the date set forth below in the execution section .

         Assignee acknowledges that Assignor has had the right to receive royalty statements and
payments in connection with the Masters and Compositions from the time of the aforementioned
settlement agreement between Assignor and Brovsky until the date set forth below in the execution
portion of this writing, and Assignee waives any claim to any monies that Assignor or Assignor ' s other
assignees may have received in connection with the Masters and Compositions. Assignor and Assignee
hereby agree that from the date of this writing forward, Assignee shall have the sole right to receive
royalty statements and compensation in connection with the Masters and Compositions. Assignor will
reasonably cooperate with Assignee in connection with directing third parties to account to and pay to
Assignee directly in connection with the Masters and Compositions, rather than accounting and paying
through Assignor. In connection therewith , Assignor agrees to sign letters of direction to such third
parties, such letters prepared by Assignee, subject to the approval of Assignor , such approval not to be
unreasonably withheld.

                                    ACKNOWLEDGED AND AGREED :

                                                         ASSIGNEE:

                                                            .~        /:?
                                        -J.L/·J.ol9
                                     Date                Earle R. "Joe" Ely
                                                         Individually and o/b/o his
                                                         affiliates
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 107 of 155




            EXHIBIT 10
    Case
      Case
         1:19-cv-01091-LAK
            1:19-cv-01091-LAKDocument
                               Document
                                      74-2
                                        45-3Filed
                                               Filed
                                                  05/08/20
                                                     06/05/19Page
                                                               Page
                                                                  108
                                                                    2 of 5
                                                                         155
        Case 1:19-cv-01091-LAK Document 1-3 Filed 02/05/19                           Page 2 of 5




                          Certificate of R.ecordation

                          Thi~ is to ccnily that the a\lached document was recorded
                          011 the dale and in tlii: place shown below.


                          This c..:rtilic,itc is issur.:d um!i.:r thi: seal of the
                          Lnih:d States Copyri,!hl 01-ii-.:c.




                          t:11i11.:d Sta,cs R1.:g1stcr or Cnpyrights :rnd Din:ctor




                           .lu,:c !7,20]6




I
          Case
            Case
               1:19-cv-01091-LAK
                  1:19-cv-01091-LAKDocument
                                     Document
                                            74-2
                                              45-3Filed
                                                     Filed
                                                        05/08/20
                                                           06/05/19Page
                                                                     Page
                                                                        109
                                                                          3 of 5
                                                                               155
                  Case 1:19-cv-01091-LAK Document 1-3 Filed 02/05/19 Paqe 3 of 5
                                                                                              V992fD732 P 1


VIA CER1'IFIED- MAIL
RETIJRN RECEIPT REQUESTED

December 15, 20 IS

Universal Music Group
2220 Colorado Avenue
Santa Monica. CA 90404

As successor-in-interest to MCA Records, Inc.


RE: NOTICE OF TERMINATION UNDER 17 U.S.C. § 203 aad 37 C.F.R. § 201.10

Dear Sir or Madam:

The undersigned persons are the authors of the works listed on Schedule A annexed hereto. Pursuant to 17 U.S.C. § 203
and 37 C.F.R. § 201.10, we ue hereby serving notice of our intention to tenninate the grant or transfer of copyrights and
the rights of the copyright proprietor in the works listed below. To the best of our knowledge and belief. this notice has
been signed by the only penons whose signatures are necessary to tennlnate the grant under 17 U.S.C. § 203.

Works:                          See Schedule A

Name of Author(s):              Joe Ely

Copyright Date:                 See Schedule A

Copyright Registration No:      See Schedule A

Effective Date ofTennination: See Schedule A

Grant Hereby Tenninated:        All grants or transfers of copyright and all rights of copyright proprietor, including
                                publication and recording rights, in and to the above sound recordings including, without
                                limitation to the grant dated in or about 1978 between the recording artist Joe Ely and
                                MCA Records, Inc.

Name{sYAddress(es) of
Person(s) Executing Termination:          Joe Ely
                                          P.O. Box 91479
                                          Austin, TX 78709
                            Case
                              Case
                                 1:19-cv-01091-LAK
                                    1:19-cv-01091-LAKDocument
                                                       Document
                                                              74-2
                                                                45-3Filed
                                                                       Filed
                                                                          05/08/20
                                                                             06/05/19Page
                                                                                       Page
                                                                                          110
                                                                                            4 of 5
                                                                                                 155
                               Case 1:19-cv-01091-LAK    Document 1-3      Filed 02/05/19       Page 4 of 5



                                                            Schedule A

                   Work                      Author     Publication Date      Col!Iri1ht         Termination Notice       El[eclb:e Dete of
                                                                           Registration   rig           !!!!£               Termlga!Jon
N
           Honky Tonk Masquerade          Joe Ely     February 9, 1978      SRO00OOO l 085       December 15, 2015    December 16, 2017
s
a.
N



           Honky Tonk Masquerade          Joe Ely     February 9, 1978      SR000008044S         December 15, 201S    December 16, 20 I 7

       Fingernails/Because Of The Wind    Joe Ely     February 8, 1978      SROOOOOOOl 83        December 15, 2015    December 16, 2017

     Honky Tonk Masquerade/Johnny Blues   Joe Ely     April 26, 1978        SR0000000983         December 15, 2015    December 16, 2017

       She Never Spoke Spanish To Me/     Joe Ely     September27, 1978     SR0000003875         December 15, 20 IS   December 16, 2017
              Combread Moon

               Down The Drag              Joe Ely     February 14, 1979     SR0000008563         December 15, 2015    Decemberl6,2017

                 Live Shots               Joe Ely     April 11, 1981        SR0000033289         December 15, 2015    December 16, 2017

           Musta Netta Gotta Lotta        Joe Ely     March 27, 1981        SR0000025796         December 15, 201S    December 16, 2017


                   Hi-Res                 Joe Ely     April 2, I 984        SR00000536 I 3       December 15, 2015    April 3, 2019
Case
  Case
     1:19-cv-01091-LAK
        1:19-cv-01091-LAKDocument
                           Document
                                  74-2
                                    45-3Filed
                                           Filed
                                              05/08/20
                                                 06/05/19Page
                                                           Page
                                                              111
                                                                5 of 155
                                                                     5
      Case 1:19-cv-01091-LAK Document 1-3 Filed 02/05/19 Page 5 of 5
                                                                        V9921 D732 P 3




                                   PROOF OF SERVICE



 State of California                 )

 County of Los Angeles               J

        I, EVAN S. COHEN, am employed in the aforesaid county, State of
 California; I am over the age of 18 years; my business address is: 1180 South
 Beverly Drive, Suite 510, Los Angeles, California 90035-1157.

         On December 15, 2015, I served the foregoing NOTICE OF
 TERMINATION UNDER 17 U.S.C. §203 and 37 C.F.R. §201.10 on all
 interested parties in this action by placing a true copy thereof, enclosed in a sealed
 envelope, addressed as follows:

                                 Business Affairs
                              Universal Music Group
                            c/o UMG Recordinp, Inc.
                        2220 Colorado Avenuet First Floor
                            Santa Monica, CA 90404

        I am readily familiar with the business's practice for the collection and
 processing of correspondence for mailing with the United States Postal Service and
 the fact that the correspondence would be deposited with the United States Postal
 Service that same day in the ordinary course of business. On this date, the above
 referenced correspondence was placed for deposit at Los Angeles, California and
 placed for collection and mailing following ordinary business practices, via
 certified mail, return receipt requested.

      I declare under penalty of perjury under the Jaws of the United States of
America that the foregoing is true and correct.

Executed on December 15, 2015.



                                                  EVAN S. COHEN
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 112 of 155




            EXHIBIT 11
                Case
                  Case
                     1:19-cv-01091-LAK
                        1:19-cv-01091-LAKDocument
                                           Document
                                                  74-2
                                                    45-4Filed
                                                           Filed
                                                              05/08/20
                                                                 06/05/19Page
                                                                           Page
                                                                              113
                                                                                2 of 155
                                                                                     6

                             Case 1:19-cv-01091 Document 1-4 Filed 02/05/19 Page 2 of 6
                                                                       Cowan, Liebowitz &: Latman, P.C.
\   ....                                                                       114 West 471" Street
                                                                                New York, NY 10036
                                                                               (212) 790-9200 Tel
                                                                               (212) 575-0671 Fax
                                                                               www.cll.com


                                                                               Richard S. Mandel
                                                                               (212) 790-9291
                                                                               rsm@cll.com

                                                              May 6, 2016

           VIA CERTIFIED MAIL,
           RETURN RECEIPT REQUESTED

           Mr. Joe Ely
           P.O. Box 91479
           Austin, Texas 78709

                     Re:      Joe Ely Copyright Termination Notice

           Dear Mr. Ely:

                   We represent UMG Recordings, Inc. ("UMG"), the successor to MCA Records, Inc.
           ("MCA"), and write with reference to your notice dated December 15, 2015 purporting to
           terminate UMG's rights in certain specified recordings containing your perfonnances. As set
           forth in detail below, your attempt to terminate UMG's rights in and to these recordings wider 17
           U.S.C. § 203 is without legal or factual merit.

           The 1976 Agreement
                    The first six works referenced in Schedule A of your termination notice were created
           pursuant to an August 26, 1976 agreement between you and MCA (the "1976 Agreement"). As
           a threshold matter, § 203 has no application to the 1976 Agreement because it was executed prior
           to January 1, 1978. By its clear terms, § 203 only permits termination of grants executed "on or
           after January 1, 1978." To the extent you are attempting to treat either the date of publication of
           the works or the date of creation of such works as being the date of execution, rather than the
           date the relevant agreement was signed, there is no basis for such a strained statutory
           interpretation. Based on the unambiguous meaning of the term, "executed" plainly refers to
           when the agreement was signed and not when the recordings were created or published. Neither
           the courts nor Congress has ever endorsed a contrary interpretation of the term "executed" that
           would fix such date based on the creation or publication of the work rather than the signing of
           the relevant agreement. Even the Copyright Office has recognized in its final rulemaking on the
           issue, 76 Fed. Reg. 32316 (June 6, 2011), that the definition of"executed" in§ 203 "should be
           settled in the courts (or in Congress, if Congress accepts the Office's suggestion to enact
           legislation that will clarify the status of [such grants].)!'




           2059855v. I 30057/00 I
      Case
        Case
           1:19-cv-01091-LAK
              1:19-cv-01091-LAKDocument
                                 Document
                                        74-2
                                          45-4Filed
                                                 Filed
                                                    05/08/20
                                                       06/05/19Page
                                                                 Page
                                                                    114
                                                                      3 of 6
                                                                           155

                  Case 1:19-cv-01091 Document 1-4 Filed 02/05/19 Page 3 of 6
: Cowan, Liebowitz & Latman, P.C.
  Mr. Joe Ely
  May 6, 2016
  Page2

         Even assuming for the sake of argument only that § 203 could apply to pre-1978
 agreements, termination would nevertheless be inapplicable. As the statute itself recognizes,
 termination is not available with respect to works made for hire. Because the relevant
 contractual relationship pre-dates the effective date of the 1976 Copyright Act, the work-made-
 for-hire-status of the recordings is determined under the 1909 Copyright Act. See Roth v.
 Pritikin, 710 F.2d 934 (2d Cir.),~ den, 464 U.S. 961 (1983) (1909 Act governed post-1978
 work created under pre-1978 contract); Merkos L'Inyonei Chinuch, Inc. v. Otsar Sifrei      ·
 Lubayitch, Inc., 312 F.3d 94, 98 (2d Cir. 2002) {work for hire determination "turns on whether
 the relevant contract was entered into prior to January 1, 1978").

         Under the 1909 Act, "in the absence of an express contractual reservation of the
 copyright in the artist, the presumption arises that the mutual intent of the parties is that the title
 to the copyright shall be in the person at whose instance and expense the work is done."
 Twentieth Century Fox Film Com. v. Bntm't Distrib., 429 F.Jd 869,877 (9th Cir. 200S) (quoting
 Lin-Brook Builders Hardware v. Gertler, 352 F.2d 298, 300 (9th Cir. 196S)). Indeed, under the
 1909 Act, there arose "an almost irrebuttable presumption that any person who paid another to
 create a copyrightable work was the statutory 'author' under the 'work for hire' doctrine." Estate
 of Burne Hogarth v. Edgar Rice Burroughs, Inc., 342 F.3d 149, 158 (2d Cir. 2003) (citation
 omitted); Easter Seal Society for Crippled Children & Adults v. Playboy Enters., 815 F.2d 323,
 327 (5th Cir. 1987) (same).
          As the Second Circuit has noted, under the 1909 Act "(a] work is made at the hiring
 party's 'instance and expense' when the employer induces the creation of the work and has the
 right to direct and supervise the manner in which the work is carried out. The right to direct and
 supervise the manner in which work is created need never be exercised." Martha Graham Sch. &
 Dance Found., Inc. v. Martha Graham Ctr. of Contemporary Dance, Inc., 380 F.3d 624, 63S (2d
 Cir. 2004). The recordings here were unmistakably made at the "instance and expense" of MCA,
 which contracted for the delivery of the recordings, approved and paid the budget for such
 recordings and bad the right to approve such recordings as satisfactory.
        In any event, even if the 1976 Act were controlling for purposes of determining the work
made for hire status of the recordings made pursuant to pre-1978 agreements, the recordings
would still constitute works made for hire. The Copyright Act defines a work made for hire as
"a work prepared by an employee within the scope of his or her employment." 17 U.S.C.
§ 101(1);     also 17 U.S.C. § 201(b) (under which "the employer or other person for whom the
work was prepared is considered the author for purposes of this title, and, unless the parties have
expressly agreed otherwise in a written instrument signed by them, owns all of the rights
comprised in the copyright"). The Supreme Court held in Community for Creative Non-
Violence v. Reid 490 U.S. 730 (1989), that whether a person created a work as an "employee
within the scope of his or her employment" under the 1976 Act is to be determined by reference
to the common law of agency. The primary consideration in determining whether a hired party
is an employee under the common law of agency is "the hiring party's right to control the
manner and means by which the product is accomplished." Reid, 490 U.S. at 751. The contract
here provided MCA with such ultimate control, including the ability to accept or reject the

20S9855v. I 30057/00 I
        Case
          Case
             1:19-cv-01091-LAK
                1:19-cv-01091-LAKDocument
                                   Document
                                          74-2
                                            45-4Filed
                                                   Filed
                                                      05/08/20
                                                         06/05/19Page
                                                                   Page
                                                                      115
                                                                        4 of 6
                                                                             155

                    Case 1:19-cv-01091 Document 1-4 Filed 02/05/19 Page 4 of 6
1
     Cowan, Liebowitz & Latman, P.C.
     Mr. Joe Ely
    May 6, 2016
    Page3


    recordings delivered. See 1976 Agreement ,I 2(c). Moreover, numerous other indicia of an
    employment relationship exist, including the fact th.at recording was a regular part ofMCA's
    business, the parties' express acknowledgement of an employment relationship (see 1976
    Agreement~ 8(c)) and the extended duration of the relationship. See generally Reid, 490 U.S. at
    751. Accordingly, the recordings are appropriately categorized as works made for hire,
    regardless of any artistic control that you may have exercised in the recording process. See
    Fifty-Six Hope Rd. Music Ltd. v. UMO Recordings, Inc., 2010 U.S. Dist. LEXIS 94500, •29-30
    (S.D.N.Y. Sept 10, 2010) ("The fact that [Bob] Marley may have exercised artistic control over
    the recording process ... is legally irrelevant; what is dispositive is that Island had the contractual
    right to accept. reject, modify, and otherwise control the creation of the Sound Recordings.").

           The recordings created pursuant to the 1976 Agreement also constitute works made for
    hire under § 101 (2) of the Copyright Act, which defines a "work made for hire" as

             a work specially ordered or commissioned for use as a contribution to a collective
             work, as a part of a motion picture or other audiovisual work, as a translation, as a
             supplementary work. as a compilation. as an instructional text, as a test, as answer
             material for a test, or as an atlas, if the parties expressly agree in a written
             instrument signed by them that the work shall be considered a work made for hire.

    17 U.S.C. § 101(2). Toe recordings were specially commissioned for use in a compilation, i.e., a
    long-playing record album. Toe 1982 Agreement provides in paragraph I for the delivery of
    "LPs," with "LP" or "album" defined in paragraph 21(g) to mean "a sufficient number of master
    recordings to constitute one (1) 12-inch, 33-1/3 rpm, long-playing phonograph record album of
    not less than thirty (30) minutes playing time."

             Such albums are compilations under the 1976 Act:

             A "compilation" is a work fonned by the collection and assembling of preexisting
             materials or of data that are selected, coordinated, or arranged in such a way that
             the resulting work as a whole constitutes an original work of authorship. The
             term "compilation" includes collective works.

    17 U.S.C. § 101. "An album is a collection of preexisting materials-songs-that are selected
    and arranged by the author in a way that results in an original work of authorship-the album."
    Bryant v. Media Right Prods.. 603 F.3d 135, 140-41 (2d Cir. 2010). Accordingly, "[a]n album
    falls within the Act's expansive definition of compilation." Id. at 140.

            The recordings selected and arranged to comprise the relevant albums were subject to a
    signed, written agreement deeming MCA to be the owner of copyright from inception as a work
    made for hire. In addition, the copyright registrations for the recordings specifically identify
    MCA' s ownership status as "employer for hire." Accordingly, no indication of a transfer of
    copyright from you to MCA appears on the registrations, which have also never been amended
    since their issuance to reflect any such purported transfers that could potentially be subject to


    20S98S5v.l 30057/001
        Case
          Case
             1:19-cv-01091-LAK
                1:19-cv-01091-LAKDocument
                                   Document
                                          74-2
                                            45-4Filed
                                                   Filed
                                                      05/08/20
                                                         06/05/19Page
                                                                   Page
                                                                      116
                                                                        5 of 6
                                                                             155

                      Case l:19-cv-01091 Document 1-4 Filed 02/05/19 Page 5 of 6
I   · Cowan, Liebowitz & Latman, P.C.
      Mr. Joe Ely
      May 6, 2016
      Page4


    tennination. The registrations were timely made under 17 U.S.C. § 410(c), and are thus ru:llM
    facie evidence that the master recordings are works made for hire. You would bear the burden of
    proving otherwise and rebutting the presumption that MCA owned all right, title and interest in
    the copyright to the recordings in its own name as works made for hire.

            In any case, even if the sound recordings were not works made for hire, you would be
    time-barred from challenging that issue. Under the three-year statute of limitations for copyright
    claims, 17 U.S.C. § 507(b), claims regarding the initial ownership status of a work must be
    brought within three years of creation. See, Y:., Robles Vasguez v. Torres-Negron. 2007 U.S.
    Dist. LEXIS 57872, •21 (S.D.N.Y. July 11, 2007) ("Since plaintiffs' claim ... relates to a claim
    of copyright ownership, the normal three-year limitations period applies."). Accordingly, in
    Aday v. Sony Music, 44 U.S.P.Q.2d 1688 (S.D.N.Y. 1997), the recording artist Meat Loaf was
    held to be time-barred when in 1997 he sought to contest the work-for-hire provision in his 1977
    recording agreement with Sony after a royalty dispute. The artist sought a declaration that he
    was not an employee for hire, but the Southern District of New York rejected the claim, stating
    the singer "had reason to know in 1977 about any of the problems with the work-for-hire
    provision that [be] now contend[s] violates the Copyright Act."

    The 1980 Agreement

             With respect to the last three works in Schedule A of your termination notice, MCA
    obtained ownership of such recordings by virtue of a July 13, 1979 agreement (the "1979
    Production Agreement..) between two corporate entities, MCA and South Coast Records, Inc.
    ("South Coast"), which furnished the recording services of various artists, including you, to
    MCA. Under the 1979 Production Agreement, South Coast represented that it had or would
    enter into valid written exclusive recording agreements with each artist furnished to MCA, and
    that such recording agreements would contain all appropriate provisions allowing South Coast to
    perfonn its obligations under the 1979 Production Agreement and vesting MCA with ownership
    of the rights in the works covered by the contract. See 1979 Production Agreement 1(c)(ii). In
    paragraph 8, South Coast further acknowledged that MCA was the sole and exclusive owner of
    all the recordings created under the 1979 Production Agreement from inception. Such ownership
    was also provided for specifically with respect to your recordings in paragraph 4(e) of a July I,
    1980 amendment to the 1979 Production Agreement, as well as in paragraph 5 of the inducement
    letter to your July 1, 1980 recording agreement with South Coast (the "1980 Recording
    Agreement"). Accordingly, there is no operative grant to terminate, but simply a work made for
    hire relationship that vested ownership in the works in MCA from inception.

            Moreover, even if MCA were not itself deemed to be the author of a work made for hire,
    but rather to have acquired copyright by virtue of a grant of rights under the 1979 Production
    Agreement, the result would still not be a transfer terminable under the Copyright Act because
    any such transfer was made by the corporate furnishing company, South Coast, and not by you.
    A copyrighted work of which a corporate entity is the legal author is ipso facto a work made for
    hire, and transfers of rights in works made for hire are categorically not terminable under§ 203.



                                                                                                         I
    South Coast expressly warranted in the 1979 Production Agreement that it had or would have a

    205985Sv. I 30057/001
             Case
               Case
                  1:19-cv-01091-LAK
                     1:19-cv-01091-LAKDocument
                                        Document
                                               74-2
                                                 45-4Filed
                                                        Filed
                                                           05/08/20
                                                              06/05/19Page
                                                                        Page
                                                                           117
                                                                             6 of 155
                                                                                  6

                       Case 1:19-cv-01091 Document 1-4 Filed 02/05/19 Page 6 of 6
• J
      ' Cowan,. Liebowitz & Latman, P.C.
        Mr. Joe Ely
        May 6, 2016
        Pages


       valid recording agreement in place with all artists furnished to MCA, including you, and that as
       the "employer of Artist, ... [it] shall pay withholding, payroll and other tru<es, and pension and
       welfare contributions, if any, required to be paid in connection with Artist's ... services to [South
       Coast]." 1979 Production Agreement ,I l(h). Such a recording agreement plainly existed in the
       fonn of the 1980 Recording Agreement, which expressly provided in paragraph 12 for South
       Coast's ownership of your recordings based on your status as South Coast's "employee for hire."
       You cannot now turn around and claim that the rights all along belonged to you and not the
       furnishing company that represented to MCA that it owned the rights necessary for purposes of
       its agreement with MCA. The recordings were created by you within the scope of your
       employment by South Coast, and accordingly are works made for hire under§ 101(1) of the
       Copyright Act.

               These recordings also constitute works made for hire under§ 101(2) of the Copyright Act
       for the same reasons discussed above with respect to the recordings created pursuant to the 1976
       Agreement. Once again, the copyright registrations reflect MCA's ownership of the relevant
       recordings as "employer for hire" and create a preswnption that the recordings are works made
       for hire. And you are also barred by the statute of limitations from challenging MCA's
       ownership of such recordings in the same manner and for the same reasons addressed above
       under the 1976 Agreement

               For all these reasons. UMG continues to possess the right to exploit the recordings
       pursuant to its rights as outlined above. You are hereby advised to refrain from attempting to
       exploit the recordings yourself or taking any other actions interfering with UMG's continuing
       rights in the recordings that are the subject of your tennination notice.

              This letter is without prejudice to any of UMG's rights, remedies, or defenses, all of
       which are expressly reserved.

                                                             Sincerely,


                                                          ~el'-~
                                                             Richard S. Mandel
       cc:     Evan S. Cohen (Via Certified Mail)
               1180 South Beverly Drive, Suite 510
               Los Angeles, CA 90035-1157




      2059855v.1 30057/001
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 118 of 155




            EXHIBIT 12
Case
  Case
     1:19-cv-01091-LAK
        1:19-cv-01091-LAKDocument
                           Document
                                  74-2
                                    45-5Filed
                                           Filed
                                              05/08/20
                                                 06/05/19Page
                                                           Page
                                                              119
                                                                2 of 155
                                                                     5




                       Certificate of Recordation

                      This is to ccrtiry that the attnd1cd docurrn:nt was recorded
                      on the date and in the place shown below.

                      This certificate is issued under the seal of the
                      United Staks Copyright Otlicc.




                      Acting United States Register   or Copyrights and Director




                       July 25, 2016

                       Date Of Rccordation




                       9924                                 S03

                       Volume                               Doc. No.
        Case
          Case
             1:19-cv-01091-LAK
                1:19-cv-01091-LAKDocument
                                   Document
                                          74-2
                                            45-5Filed
                                                   Filed
                                                      05/08/20
                                                         06/05/19Page
                                                                   Page
                                                                      120
                                                                        3 of 5
                                                                             155

                                                                                     V9924 0803 P 1



 VIA CERTIFIED MAIL
 RETURN R§CKIPT REQUESTED
 Ju)y 20, 2016

 Universal Music Group
 2220 Colorado Avenue
 Santa Monica, CA 90404

A s ~ tD EMIAmerica Rocoids, adMima ofCapitnl Roctmls, Inc.


RI: NO'DCB OJl''IBRMINA'DON 1JNDER l7U.S.C. § 2'8 8Dd31 c.l".R. f 201.10
Dear Sir or Madam:

'lhoandcnlipcd J101SODS me d:leembam ofdlo wom listed GD SdsedateAan11Dcod lreleto. Pwaum4 to 17 u.s.c. f 203
and 37 c.P.Jl f 20LIO. wuam =reby somagco1imofourlandon iv ai1111fnAthcpmtormmsfbr6f capydglm and
lhu rigtl1Softh..wpydgt4pmpiiefDria tllewom •        .,._·1bdle lmt.ofourbowleda,e amlbeliat 1hisnatice has
been signed by the only penGm wllose sigm2unis are iiWWW) ID CDm!malD die pmt mtdar-17 U.S.C. f 203.
""1b:                        SertSdieduloA
NameofAmhm(s):               Kamm Saltmi

CopyrishtDatD:               Sea ScbedrdeA

Copylfabtltegistia1km No:    80\J SdmaJo A

El!iJcdwD8SDof"1mmimidoa: 8-ScbedaleA
                             All gallds artraadsas .400ffdaldada0 d,tdsof a,pyrighl plvjN~ inchzdina
                             pabticmioa and aecordma riablB, maad to1flo &bow.sound recmdiDp
                             Hmi!Bdon1odtegrantdSIDdinorabou l981 betwOlilllhe   ieeo,,,_             'Whom
                                                                                           aJtistXmim and EMI
                             America R.econts. a dmsioD ofCapirDI Roomds. Inc.
           Case
             Case
                1:19-cv-01091-LAK
                   1:19-cv-01091-LAKDocument
                                      Document
                                             74-2
                                               45-5Filed
                                                      Filed
                                                         05/08/20
                                                            06/05/19Page
                                                                      Page
                                                                         121
                                                                           4 of 5
                                                                                155




I
I

                                                   Schedule A

                               Anlhor         Pub!!sl!m! Dllfll     Copyrigl!J      Termlnalim! f:!:o~   f;fffflb'e Date     2r
    ....
I
                                                                  Re.tab att2g Hg           1}m            Te!J!llllBd!!!l
               Kasim         Kasim Sulton   January 11, 1982      SR0000032117      July 20, :2016         July 21, 2018




I
Case
  Case
     1:19-cv-01091-LAK
        1:19-cv-01091-LAKDocument
                           Document
                                  74-2
                                    45-5Filed
                                           Filed
                                              05/08/20
                                                 06/05/19Page
                                                           Page
                                                              122
                                                                5 of 155
                                                                     5

        - - - - - - -1       -••--•----------~WIIDS'DSWDSW'PPr-·




                                  PROOF OF SERVICE


 State of California               )

 County of Los Angeles             J•

        I, EVAN S. COHEN, am employed in the aforesaid county, State of
 California; I am over the age of 18 years; my business address is: 1180 South
 Beverly Drive, Suite 510, Los Angeles, califomia 90035-1157.

     On July 20, 2016, I served the foregoing NOTICE OF TERMINATION
 UNDER 17 U.S.C. §203 and 37 C.F.R. §201.10 on all interested parties in this
 action by placing a true copy thereof, enclosed in a sealed envelope, addressed as
 follows:
                                  Business Affairs
                              Unmnal Music Group
                              2220 Colorado Avenue
                             Santa Monica, CA 90404

        I am readily familiar with the business's practice for the collection and
 processing of correspondence for mailing with the United States PostaJ Service and
 the fact that the correspondence would be deposited with the United States Postal
 Service that same day in the ordinary course of business. On this date, the above
 referenced correspondence was placed for deposit at Los Angeles, California and
 placed for collection and mailing (via Certified Mail, Return ReceJpt Requested)
 following ordinary business practices.

       I declare w1<ier penalty of perjury under the laws of the United States of
 America that the foregoing is true and correct.

Executed on July 20, 2016.



                                                EVAN S. COHEN
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 123 of 155




            EXHIBIT 13
Case
  Case
     1:19-cv-01091-LAK
        1:19-cv-01091-LAKDocument
                           Document
                                  74-2
                                    45-6Filed
                                           Filed
                                              05/08/20
                                                 06/05/19Page
                                                           Page
                                                              124
                                                                2 of 155
                                                                     4




                                                                        Cowan, Liebowitz&: Latman, P.C.
   ,CO~~{("").                                                          114 West 4711' Street
    LIEBO
     T A'                   ,        ,::)
                                                                        New York, NY 10036
                                _,                                      (212) 790-9200 Tel
                                                                        (212) 575-0671 Fax
                                                                        www.cll.cx,m


                                                                        Richard S. Mandel
                                                                        (212) 790-9291
                                                                        rsrn@cll.com

                                                   September 20, 2016

     VIA CERTIFIED MAIL,
    RETURN RECEIPT REQUESTED
    Mr. Kasim Sulton
    78 Greeley Avenue
    Staten Island, NY 10306

             Re:       Kasun Sulton Copyright Termination Notice
                      "Kasim"
    Dear Mr. Sulton:

            We represent Capitol Records LLC, formerly known as Capitol Records, Inc.,
    ("Capitol"), the successor to EMI America Records Inc. ("EMI"), and write with reference to
    your notice dated July 20, 2016, pwporting to tenninate Capitol's rights in sound recordings
    from the album "Kasim" (the "Album''). AI; set forth in detail below, your attempt to tenninate
    Capitol's rights in and to these sound recordings under 17 U.S.C. § 203 is without legal or
    factual merit Among other things, the sound recordings at issue are works made for hire under
    the U.S. Copyright Act. AI; such. they are not terminable under§ 203(a), which allows for
    termination of certain transfers and licenses of rights in "any work other than a work made for
    hire" (emphasis added).

           The relevant agreement governing the rights of the parties is a September 29, 1980
    agreement between you and EMI (the "1980 Agreement"). Paragraph 6(a) of the 1980
    Agreement acknowledges that all of the sound recordings created pursuant to the contract are
    works made for hire owned by EMI. Accordingly, there is no "grant" that could be terminable
    under § 203, but rather simply a work-for-hire relationship that was confirmed by explicit
    agreement.

            The Copyright Act defines a work made for hire as "a work prepared by an employee
    within the scope of his or her employment" 17 U.S.C. § 101(1); see also 17 U.S.C. § 20l(b)
    (under which "the employer or other person for whom the work was prepared is considered the
    author for purposes of this title, and, unless the parties have expressly agreed otherwise in a
    written instrument signed by them, owns all of the rights comprised in the copyright"). The
    Supreme Court held in Community for Creative Non-Violence v. Reid, 490 U.S. 730 (1989), that
    whether a person created a work as an "employee within the scope of his or her employment''



    21209.Slv.l 300,7/001
Case
  Case
     1:19-cv-01091-LAK
        1:19-cv-01091-LAKDocument
                           Document
                                  74-2
                                    45-6Filed
                                           Filed
                                              05/08/20
                                                 06/05/19Page
                                                           Page
                                                              125
                                                                3 of 4
                                                                     155




   , Cowan, Uebowitz & Latman, P.C.
     Mr. Kasim Sulton
     September 20, 2016
     Page2

    under the 1976 Act is to be detennined by reference to the common law of agency. The primary
    consideration in determining whether a hired party is an employee under the common law of
    agency is "the hiring party's right to control the manner and means by which the product is
    accomplished." Reid, 490 U.S. at 751. The contract here provided EMI with such ultimate
    control, including the ability to accept or reject the masters delivered as satisfactory and the
    ability to control the time and location of all recording sessions.      1980 Agreement 1 3.
    Moreover, numerous other indicia of an employment relationship exist, including the fact that
    recording was a regular part ofEMI's business, the parties' express acknowledgement of a work
    for hire relationship (as referenced above) and the extended duration of the relationship. See
    generally Reid, 490 U.S. at 751. Accordingly, the recordings are appropriately categorized as
    works made for hire, regardless of any artistic control you may have exercised in the recording
    process. Su Fifty-Six Hope Rd. Music Lid v. UMG Recordings, Inc., 2010 U.S. Dist. LEXIS
    94500, •29-30 (S.D.N.Y. Sept. 10, 2010) ("The fact that [Bob] Marley may have exercised
    artistic control over the recording process ... is legally irrelevant; what is dispositive is that
    Island had the contractual right to accept, reject, modify, and otherwise control the creation of
    the Sound Recordings.").

           The sound recordings created pursuant to the 1980 Agreement also constitute works
    made for hire under § 101 (2) of the Copyright Act, which defines a "work made for hire" as
             a work specially ordered or commissioned for use as a contribution to a collective
             work, as a part of a motion picture or other audiovisual work, as a translation, as a
             supplementary work, .as a compilation, as an instructional text, as a test, as answer
             material for a test, or as an atlas, if the parties expressly agree in a written
             instrument signed by them that the work shall be considered a work lll1!de for hire.

    17 U.S.C. § 101(2). The sound recordings were specially commissioned for use in a
    compilation. i.e., a long-playing record album. The 1980 Agreement provides in paragraph 3 for
    the delivery of masters "as shall constitute •.. long-playing phonograph records(s) ('Albums' or
    •LPs ')." "Albums" and "LPs" are, in tum, defined interchangeably in paragraph I6(b) as "a
    package containing one or more 33-1/3 r.p.m. long-playing disc records (or their tape
    equivalent).•·

             Such albums are compilations under the 1976 Act:

                     A "compilation" is a work fonned by the collection and assembling of
                     preexisting materials or of data that are selected, coordinated, or arranged
                     in such a way that the resulting work as a whole constitutes an original
                     work of authorship. The term "compilation" includes collective works.
    17 U.S.C. § 101. "An album is a collection of preexisting materials-songs-that are selected
    and arranged by the author in a way that results in an original work of authorship-the albwn."
    Bryanl v. Media Righi Prods., 603 F.3d 135, 140-41 (2d Cir. 2010). Accordingly, "[a]n album
    falls within the Act's expansive definition of compilation." Id. at 140.


    ll209Slv.l 30057/001
Case
  Case
     1:19-cv-01091-LAK
        1:19-cv-01091-LAKDocument
                           Document
                                  74-2
                                    45-6Filed
                                           Filed
                                              05/08/20
                                                 06/05/19Page
                                                           Page
                                                              126
                                                                4 of 155
                                                                     4




   , Cowan, Liebowitz & Labnan, P.C.
     Mr. Kasim Sulton
     September 20, 2016
     Page 3


            The sound recordings selected and arranged to comprise the relevant Albwn were subject
    to a signed, written agreement deeming EMI to be the owner of copyright as a work made for
    hire. In addition, the copyright registration for the Album states that the work is owned by
    Capitol as "employer for hue." .Accordingly, no indication of a transfer of copyright from you to
    Capitol (or EMI) appears on the registration, which has also never been amended since its
    issuance to reflect any such purported transfer that could potentially be subject to termination.
    The registration was timely made under 17 U.S.C. § 410(c), and is tbusprimafacie evidence that
    the sound recordings are works made for hire. You would bear the burden of proving otherwise
    and rebutting the presumption that Capitol owned all right, title and interest in the copyright to
    the sound recordings in its own name as works made for hire.

            In any case, even if the sound recordings were not works made for hire, you would be
    time-barred from challenging that issue. Under the three-year statute of limitations for copyright
    claims, 17 U.S.C. § S07(b), claims regarding the initial ownership status ofa work must be ·
    brought within three years of creation. See, e.g., Robles Vasquez v. Torres-Negron, 2007 U.S.
    Dist. LEXIS S7872, *21 (S.D.N.Y. July 11, 2007) ("Since plaintiffs' claim ... relates to a claim
    of copyright ownership, the normal three-year limitations period applies."). Accordingly, in
    Aday v. Sony Music, 44 U.S.P.Q.2d 1688 (S.D.N.Y. 1997), the recording artist Meat Loaf was
    held to be time-barred when in 1997 he sought to contest the work-for-hire provision in his 1977
    recording agreement with Sony after a royalty dispute. The artist sought a declaration that he
    was not an employee for hire, but the Southern District ofNew York rejected the claim, stating
    the singer "had reason to know in 1977 about any of the problems with the work-for-hire
    provision that [he] now contend[s] violates the Copyright Act"
            For all these reasons, Capitol continues to possess the right to exploit the sound
    recordings that are the subject of your termination notice pursuant to its rights as outlined above.
    You are hereby advised to refrain from attempting to exploit the sound recordings yourself or
    taldng any other actions interfering with Capitol's continuing rights in such sound recordings.
           This Jetter is without prejudice to any of Capitol's rights, remedies, or defenses, all of
    which are expressly reserved.




                                                          Richard S. Mandel
     cc:     Evan S. Cohen
             1180 South Beverly Drive, Suite S10
             Los Angeles, CA 90035-1157




    2120951v.l JOOS7/00I
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 127 of 155




            EXHIBIT 14
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 128 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 129 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 130 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 131 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 132 of 155




            EXHIBIT 15
        Case
         Case1:19-cv-01091-LAK
               1:19-cv-01091-LAKDocument
                                 Document74-2
                                           45-10
                                               Filed
                                                   Filed
                                                      05/08/20
                                                         06/05/19
                                                                Page
                                                                  Page
                                                                     1332of
                                                                          of155
                                                                             6


                                                                        Cowan, Liebowitz & Litman, P.C.
                                                                        114 West 47 th Street
                                                                        New York, NY 10036
                                                                        (212.) 790-9200 Tel
                                                                        (212) 575-0671 Fax
                                                                        www.cll.com


                                                                        Richard S. Mundel
                                                                        ('.212) 790-9291
                                                                        rsm@;cll.com

                                                   January 23, 2018

VIA CERTIFIED MAIL,
RETURN RECEIPT REQUESTED
\lr. Leonard Graves Phillips
611 Geneva St., Apt. 221
Glendale, CA 91206

Mr. Stan Sobol
6108 Buffalo Ave.
Van \1t1ys, CA 91401

~fr. Israel Caballero
42320 Aaron Ct.
Lancaster, CA 93536

            Re:     The Dickies Copyright Termination Notice
                    "Dawn Of The Dickies" Album

Dear \ lessrs. Phillips, Sobol and Caballero:
        1




        We represent A&M Records Limited and UMG Recordings, lnc. ("UMG"), the successor
to A&M Records, Inc. (referred lo collectively herein with A&?vl Records Limited as "A&M"),
and write with reference to your Notice of Termination dated September 12, 2017, purporting to
terminate our clients' rights in the sound recordings contained on the album "Dawn Of The
Dickies" (the "Album") performed by the group The Dickies. As set forth below, your attempt
to terminate our clients' rights in and to these sound recordings under 17 U.S.C. § 203 is without
l0gal or factual merit. The recordings at issue arc works made for hire under the Copyright Act.
As such, they arc not terminable under § 203(a), which allows for tcm1ination of certain transfers
and licenses of rights in "any work 01hcr than a work made for hire" (emphasis added).

        Although your notice refers lO a January 7, 1979 agreement between the members of the
recording group The Dickics and A&M, the relevant agreement that forms the basis for the
parties' relationship ,vith respect to the recordings identified in your notice is actually an April 3,
1978 agreement (the ··1978 Agreement") between A&M and the band members Leonard
Phillips, Stan Sobol, Wi1liam Rcmar, Robert Davis and Carlos Caballero. Paragraph 4 of the




2383262v. l 30057100 I
        Case
         Case1:19-cv-01091-LAK
               1:19-cv-01091-LAKDocument
                                 Document74-2
                                           45-10
                                               Filed
                                                   Filed
                                                      05/08/20
                                                         06/05/19
                                                                Page
                                                                  Page
                                                                     1343of
                                                                          of155
                                                                             6


 Cowan, Liebowitz & Latman, P.C.
 Messrs. Leonard Phillips, Stan Sobol and Israel Caballero
 January 23, 2018
 Page2


 1978 Agreement provides in unequivocal tenns that the sound recordings created pursuant to the
 contract were owned from inception by A&M as works made for hire:

                   All master recordings recorded by your during the tenn hereof, from
                   the inception of the recording thereof, and all phonograph records and other
                   reproductions made therefrom, together with the perfonnances embodied
                   therein and all copyrights therein and thereto, and all renewals and extensions
                   thereof, shall be entirely our property free of any claims whatsoever by you
                   or any other person, finn, or corporation. We shall, accordingly, have the
                   sole and exclusive right to copyright such master recordings, phonograph
                   records, or other reproductions, in our name, as the owner and author thereof,
                   and to secure any and all renewals and extensions of such copyrights (it being
                   understood that for such purposes you and all other persons rendering services
                   in connection with such master recordings shall be our employees for hire).

1978 Agreement 1j 4. Accordingly, there is no operative grant to terminate, but simply a work
made for hire relationship that was confirmed by explicit agreement.

         The Copyright Act defines a work made for hire as "a work prepared by an employee
within the scope of his or her employment." 17 U.S.C. § 101(1); s              17 U.S.C. § 201(b)
 (under which "the employer or other person for whom the work was prepared is considered the
 author for purposes of this title, and, unless the parties have expressly agreed otherwise in a
written instrument signed by them, owns all of the rights comprised in the copyright"). The
Supreme Court held in Community for Creative Non-Violence v. Reid, 490 U.S. 730 (1989), that
whether a person created a work as an "employee within the scope of his or her employment''
under the Copyright Act is to be determined by reference to the common law of agency. The
primary consideration in detennining whether a hired party is an employee under the common
law of agency is ~'the hiring partf s right to control the manner and means by which the product
is accomplished." Reid. 490 U.S. at 751. The contract here provided A&M with such ultimate
control, including the ability to accept or reject the masters delivered. See 1978 Agreement 'if
2(b) ("Each Master shall be subject to our approval as technically satisfactory for the
manufacture and sale of phonograph records, and, upon our request, you shall re-record, re-mix,
or otherwise alter any Master recording until a Master technically satisfactory to us shall have
been obtained."). Moreover, nwnerous other indicia of an employment relationship exist,
including the fact that recording was a regular part of A&M's business, the parties' express
acknowledgement of an employment relationship and the extended duration of the relationship.
See generally Reid, 490 U.S. at 751. Accordingly. the recordings are appropriately categori:zed
as works made for hire, regardless of any artistic control that may have been exercised by the
band members in the recording process. See Fifty-Six Hope Rd. Music Ltd. v. UMG
Recordings, Inc., 2010 U.S. Dist. LEXIS 94500, *29-30 (S.D.N.Y. Sept. 10 1 2010) ("The fact
that [Bob] Marley may have exercised artistic control over the recording process ... is legally
irrelevant; what is dispositive is that Island had the contractual right to accept, reject, modify,
and otherwise control the creation of the Sound Recordings.").



2383262v. I 30057/00 I
        Case
         Case1:19-cv-01091-LAK
               1:19-cv-01091-LAKDocument
                                 Document74-2
                                           45-10
                                               Filed
                                                   Filed
                                                      05/08/20
                                                         06/05/19
                                                                Page
                                                                  Page
                                                                     1354of
                                                                          of155
                                                                             6


 Cowan, Liebowitz & Latman, P.C,
 Messrs. Leonard Phillips, Stan Sobol and Israel Caballero
 January 23, 2018
 Page3




       The sound recordings also constitute works made for hire under§ 101(2) of the
 Copyright Act, which defmes a ''work made for hire,, as

          a work specially ordered or commissioned for use as a contribution to a collective work,
          as a part of a motion picture or other audiovisual work, as a translation, as a
          supplementary work, as a compilation, as an instructional text, as a test, as answer
          material for a test, or as an atlas, if the parties expressly agree in a written instrument
          signed by them that the work shall be considered a work made for hire.

17 U.S.C. § 101 (2). The sound recordings were specially commissioned for use in compilations,
i.e.• long-playing record albums. The 1978 Agreement provides in paragraph 2 for the recording
and delivery of "at a minimum sufficient Masters to constitute one (1) 12-inch, 33-1/3 rpm long-
playing record of not less than thirty (30) and of not more than forty-five (45) minutes in
duration (hereinafter referred to by the term 'LP'), plus at our election Masters sufficient to
constitute a second LP."

      The sound recordings created pursuant to the 1978 Agreement are compilations under the
Copyright Act:

         A "compilation" is a work formed by the collection and assembling of preexisting
         materials or of data that are selected, coordinated, or arranged in such a way that the
         resulting work as a whole constitutes an original work of authorship. The term
         "compilation" includes collective works.

17 U.S.C. § 101. "An albwn is a collection of preexisting materials-songs-that are selected
and arranged by the author in a way that results in an original work of authorship-the album."
Bryant v. Media Right Prods., 603 F.3d 135, 140-41 (2d Cir. 2010). Accordingly, "[a]n album
falls within the Act's expansive definition of compilation." Id. at 140. The sound recordings
selected and arranged to comprise the Album were subject to a signed, written agreement
deeming that the copyright in such sound recordings to be owned by A&M as works made for
hire. 1978 Agreement ,r 4. In addition, the copyright registration for the sourid recordings
specifically identify A&M as owning the copyright as "employer for hire." Accordingly, no
indication of. a transfer of copyright from the band members to A&M appears on the registration,
which has also never been amended since its issuance to reflect any such purported transfer that
could potentially be subject to termination. The registration was timely made under 17 U.S.C. §
410(c), and is thus prima facie evidence that the sound recordings are works made for hire. The
band members would bear the burden of proving otherwise and rebutting the presumption that
A&M owned all right, title and interest in the copyright to the sound recordings in its own name
as works made for hire under § 101 (2) of the Copyright Act from inception.

     In any case, even if the sound recordings were not works made for hire, the band
members would be time-barred from challenging that issue. Under the three-year statute of


2383262v. I 30057/00 I
        Case
         Case1:19-cv-01091-LAK
               1:19-cv-01091-LAKDocument
                                 Document74-2
                                           45-10
                                               Filed
                                                   Filed
                                                      05/08/20
                                                         06/05/19
                                                                Page
                                                                  Page
                                                                     1365of
                                                                          of155
                                                                             6


 Cowan, Uebowitz &: Labnan, P.C.
 Messrs. Leonard Phillips, Stan Sobol and Israel Caballero
 January 23, 2018
 Page4


limitations for copyright claims, 17 U.S.C. § 507(b), claims regarding the initial ownership status
of a work must be brought within three years of creation. See, u, Robles Vasquez v. Torres-
Negron, 2007 U.S. Dist. LEXIS 57872, *21 (S.D.N.Y. July 11, 2007) ("Since plaintiffs' claim ...
relates to a claim of copyright ownership, the normal three-year limitations period applies.").
Accordingly. in Aday v. Sony Music, 44 U.S.P.Q.2d 1688 (S.D.N.Y. 1997), the recording artist
Meat Loaf was held to be time-barred when in 1997 he sought to contest the work-for-hire
provision in his 1977 recording agreement with Sony after a royalty dispute. The artist sought a
declaration that he was not an employee for hire, but the Southern District of New York rejected
the claim, stating the singer "had reason to know in 1977 about any of the problems with the
work-for-hire provision that [he] now contend[s] violates the Copyright Act."

        In addition, it should be noted that regardless of whether or not the purported termination
notice is effective, the band members will not be able to make any use of the sound recordings at
issue under the plain language of paragraph 10(b) of the 1988 Agreement:

                  You shall not at any time manufacture, distribute, or sell or authorize or
                  knowingly permit the manufacture, distribution, or sale by any person, firm,
                  or corporation other than us of phonograph records embodying ... any
                  perfonnance rendered by you during the term of this contract ... .

This provision is not a "grant or transfer or license of copyright or any right under a copyright"
as section 203(a) requires, and thus it is not terminable. Clearly, the statute does not contemplate
that a terminated assignment or license agreement is rescinded in toto, only that the grant of U.S.
rights is terminated. The remainder of the provisions of the agreement arise under state contract
law and are not affected by termination; the Copyright Act explicitly states in section 203(b)(5)
that termination shall not affect "rights arising under any other Federal, State or foreign laws."
Courts have consistently recognized that parties are free to contract away rights they would
otherwise enjoy under the Copyright Act. See Bowers v. Baystate Technologies, 320 F.3d 1317
(Fed. Cir. 2003) (contract waiving fair use rights); Davidson Assocs. v. Jung, 422 F.3d 630 (8th
Cir. 2005) (same). Accordingly, the band members would continue to be bound by their
contractual obligation to refrain from exploiting the sound recordings, or permitting others to
exploit them, even if the termination of any "grant" to A&M were given effect. This is not an
"agreement to contrary" under §203(a)(5), because it does not prevent the band members from
exercising whatever termination rights you may have.

        For all these reasons. our clients continue to possess the right to exploit the sound
recordings as outlined above, and the band members should thus refrain from attempting to
exploit the sound recordings themselves or taking any other actions interfering with our clients•
continuing rights in the sound recordings that are the subject of the termination notice.




2383262v. I 30057/001
       Case
        Case1:19-cv-01091-LAK
              1:19-cv-01091-LAKDocument
                                Document74-2
                                          45-10
                                              Filed
                                                  Filed
                                                     05/08/20
                                                        06/05/19
                                                               Page
                                                                 Page
                                                                    1376of
                                                                         of155
                                                                            6


Cowan, Liebowitz & Latman, P.C.
Messrs. Leonard Phillips, Stan Sobol and Israel Caballero
January 23,2018
Page5



       This letter is without prejudice to any of our clients' rights, remedies, or defenses, all of
which are expressly reserved.
                                                       Sincerely,



                                                       Richard S. Mandel

cc:      Evan S. Cohen, Esq.
         1180 South Beverly Drive, Suite 510
         Los Angeles, CA 90035-1157




 2383262v. l 30057/001
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 138 of 155




            EXHIBIT 16
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 139 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 140 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 141 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 142 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 143 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 144 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 145 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 146 of 155




            EXHIBIT 17
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 147 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 148 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 149 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 150 of 155
Case 1:19-cv-01091-LAK Document 74-2 Filed 05/08/20 Page 151 of 155




            EXHIBIT 18
       Case
         Case
            1:19-cv-01091-LAK
               1:19-cv-01091-LAKDocument
                                  Document
                                         74-2
                                           45-8Filed
                                                  Filed
                                                     05/08/20
                                                        06/05/19Page
                                                                  Page
                                                                     152
                                                                       2 of 5
                                                                            155


 COWAN                                                                 Cowan, Liebowitz & Latman, P.C.
                                                                       114 West 47' h Strl!et
 LIEBOWITZ                                                             New York, NY 10036

 LATMAN'                                                               (212) 790-9200 Tel
                                                                       (212) 575-0671 Fi1x
                                                                       www.cll.com


                                                                       Richard S. Mandel
                                                                       (212) 790-9291
                                                                       rsm@cll.com

                                                 December 16, 2016

 VIA CERTIFIED MAIL,
 RETURN RECEIPT REQUESTED

 Susan Straw Harris p/k/a Syd Straw
 P.O. Box 3
 Weston, Vl05161

         Re:      Syd Straw Copyright Termination Notice
                  "Surprise" Album

Dear Ms. IIarris:

         We represent Capitol Records, LLC ("Capitol"), the successor to Virgin Records
America, Inc. ("Virgin"), and write with reference to your Notice of Termination dated June 21,
20 l 6 purporting to terminate Capitol's rights in sound recordings from the album "Surprise" (the
"Album"). As set forth in detail below, your attempt to terminate Capitol's rights in and to these
sound recordings under 17 U .S.C. § 203 is without legal or factual merit. The sound recordings
at issue arc works made for hire under the U.S. Copyright Act. As such, they arc not terminable
under§ 203(a), which allows for termination of certain transfers and licenses of rights in "any
work other than a work made i<.)r hire" (emphasis added).

        The relevant agreement governing the rights of the parties is a July 20, 1987 agreement
between you and Virgin (tht: ·' 1987 Agreement"). Paragraph 6(a) of the 1987 Agreement
acknowledges in unequivocal language that the sound recordings created pursuant to the
~grecn1e!1t ~.:re '-\'Orks n1adc for hire n'.vncd fron1 inception by \'irgin:

                 Subject to the terms of this contract, all Master Recordings recorded during the
                 Term which embody the performances of Artist, from the inception of the
                 recording thereoL shall for purposes of copyright law, be deemed works made
                 for hire for us by you and all other persons rendering services in connection \Vith
                 those Master Recordings as our employees for hire.

Accordingly, there is no "grant" that could be terminable under§ 203, but rather simply a work-
for-hire relationship that was confirmed by explicit agreement.




2156705v.l 30057/001
       Case
         Case
            1:19-cv-01091-LAK
               1:19-cv-01091-LAKDocument
                                  Document
                                         74-2
                                           45-8Filed
                                                  Filed
                                                     05/08/20
                                                        06/05/19Page
                                                                  Page
                                                                     153
                                                                       3 of 5
                                                                            155


Cowan, Liebowitz & Latman, P.C.
Susan Straw Harris p/k/a Syd Straw
December 16, 2016
Page 2


         The Copyright Act defines a work made for hire as "a work prepared by an employee
within the scope of his or her employment." 17 U.S.C. § 101(1); see also l 7 U.S.C. § 201(b)
(under which "the employer or other person for whom the work was prepared is considered the
author for purposes of this title, and, unless the parties have expressly agreed otherwise in a
written instrument signed by them, owns all of the rights comprised in the copyright"). The
Supreme Court held in Community for Creative Non-Violence v. Reid, 490 U.S. 730 (1989), that
whether a person created a work as an "employee within the scope of his or her employment"
under the Copyright Act is to be determined by reference to the common law of agency. The
primary consideration in determining whether a hired party is an employee under the common
law of agency is ''the hiring party's right to control the manner and means by which the product
is accomplished." Reid, 490 U.S. at 751. The contract here provided Virgin with such ultimate
control, including the ability to accept or reject the masters delivered as commercially and
technically satisfactory. See 1987 Agreement~ 4(e) ("Each Master shall be subject to our
approval as commercially and technically satisfactory for the manufacture and sale of
Phonograph Records, and, upon our request, you shall re-record any Musical Composition or
other Selection until a Master commercially and technically satisfactory to us shall have been
obtained"). Moreover, numerous other indicia of an employment relationship exist, including
the fact that recording was a regular part of Virgin's business, the parties' express
acknowledgement of a work for hire relationship (as referenced above) and the extended
duration of the relationship. See generally Reid, 490 U.S. at 751. Accordingly, the sound
recordings are appropriately categorized as works made for hire, regardless of any artistic control
you may have exercised in the recording process. See Fifty-Six Hope Rd. Music Ltd. v. UMG
Recordings, Inc., 2010 U.S. Dist. LEXIS 94500, *29-30 (S.D.N.Y. Sept. 10, 2010) ("The fact
that [Bob] Marley may have exercised artistic control over the recording process ... is legally
irrelevant; what is dispositive is that Island had the contractual right to accept, reject, modify,
and otherwise control the creation of the Sound Recordings.").

       The sound recordings created pursuant to the 1987 Agreement also constitute works
made for hire under§ 101(2) of the Copyright Act, which defines a "work made for hire" as

         a work specially ordered or commissioned for use as a contribution to a collective
         work, as a part of a motion picture or other audiovisual work, as a translation, as a
         supplementary work, as a compilation, as an instructional text, as a test, as answer
         material for a test, or as an atlas, if the parties expressly agree in a written
         instrument signed by them that the work shall be considered a work made for hire.

17 U.S.C. § IO I (2). The sound recordings were specially commissioned for use in a
compilation, i.e., a long-playing record album. The 1987 Agreement provided for delivery of
recordings sufficient to constitute an "album" (1987 Agreement~ 3), with "album" in turn
defined in paragraph 20(j) as "a 12-inch 33-1/3 rpm long-playing disc Phonograph Record of no
fewer than thirty-five (35) and no more than forty (40) minutes in duration, or its tape equivalent
   "




2156705v.l 30057/001
       Case
         Case
            1:19-cv-01091-LAK
               1:19-cv-01091-LAKDocument
                                  Document
                                         74-2
                                           45-8Filed
                                                  Filed
                                                     05/08/20
                                                        06/05/19Page
                                                                  Page
                                                                     154
                                                                       4 of 5
                                                                            155


 Cowan, Liebowitz & Latman, P.C.
Susan Straw Harris p/k/a Syd Straw
December 16, 2016
Page 3



         Such albums are compilations under the Copyright Act:

                  A "compilation" is a work formed by the collection and assembling of
                  preexisting materials or of data that are selected, coordinated, or arranged
                  in such a way that the resulting work as a whole constitutes an original
                  work of authorship. The term "compilation" includes collective works.

17 U.S.C. § 101. "An album is a collection of preexisting materials-songs-that are selected
and arranged by the author in a way that results in an original work of authorship-the album."
Bryant v. Media Right Prods., 603 F.3d 135, 140-41 (2d Cir. 2010). Accordingly, "[a]n album
falls within the Act's expansive definition of compilation." Id. at 140.

        The sound recordings selected and arranged to comprise the relevant Album were subject
to a signed, written agreement deeming Virgin to be the owner of copyright as a work made for
hire. In addition, the copyright registration for the Album states that the work is owned by
Virgin as "employer for hire." Accordingly, no indication of a transfer of copyright from you to
Virgin appears on the registration, which has also never been amended since its issuance to
reflect any such purported transfer that could potentially be subject to termination. The
registration was timely made under 17 U.S.C. § 41 0(c), and is thus primafacie evidence that the
sound recordings are works made for hire. You would bear the burden of proving otherwise and
rebutting the presumption that Virgin owned all right, title and interest in the copyright to the
sound recordings in its own name as works made for hire.

        In any case, even if the sound recordings were not works made for hire, you would be
time-barred from challenging that issue. Under the three-year statute oflimitations for copyright
claims, 17 U.S.C. § 507(b), claims regarding the initial ownership status of a work must be
brought within three years of creation. See, e.g., Robles Vasquez v. Torres-Negron, 2007 U.S.
Dist. LEXIS 57872, *21 (S.D.N.Y. July 11, 2007) ("Since plaintiffs' claim ... relates to a claim
of copyright ownership, the normal three-year limitations period applies."). Accordingly, in
Aday v. Sony Music, 44 U.S.P.Q.2d 1688 (S.D.N.Y. 1997), the recording artist Meat Loaf was
held to be time-barred when in 1997 he sought to contest the work-for-hire provision in his 1977
recording agreement with Sony after a royalty dispute. The artist sought a declaration that he
was not an employee for hire, but the Southern District of New York rejected the claim, stating
the singer "had reason to know in 1977 about any of the problems with the work-for-hire
provision that [he] now contend[s] violates the Copyright Act."

        Finally, it should be noted that regardless of whether or not the purported termination
notice is effective, you will not be able to make any use of the sound recordings from the Album
under the plain language of paragraph 13(c) of the 1987 Agreement:

        You shall not at any time, manufacture, distribute or sell, or authorize or knowingly
        permit the manufacture, distribution, or sale in the Territory by any person other than



2!56705v.I 30057/001
        Case
          Case
             1:19-cv-01091-LAK
                1:19-cv-01091-LAKDocument
                                   Document
                                          74-2
                                            45-8Filed
                                                   Filed
                                                      05/08/20
                                                         06/05/19Page
                                                                   Page
                                                                      155
                                                                        5 of 5
                                                                             155


 Cowan, Liebowitz & Latman, P.C.
 Susan Straw Harris p/k/a Syd Straw
 December 16, 2016
 Page 4


          us of phonograph records embodying ... any performance rendered in any manner by
          you during the term of this agreement. .. .

This provision is not a "grant or transfer or license of copyright or any right under a copyright"
as section 203(a) requires, and thus it is not terminable. Clearly, the statute does not contemplate
that a terminated assignment or license agreement is rescinded in toto, only that the grant of U.S.
rights is terminated. The remainder of the provisions of the agreement arise under state contract
law and are not affected by termination; the Copyright Act explicitly states in section 203(b)(5)
that termination shall not affect "rights arising under any other Federal, State or foreign laws,"
such as state contract law. Courts have consistently recognized that parties are free to contract
away rights they would otherwise enjoy under the Copyright Act. See Bowers v. Baystate
Technologies, 320 F.3d 1317 (Fed. Cir. 2003) (contract waiving fair use rights); Davidson
Assocs. v. Jung, 422 F.3d 630 (8th Cir. 2005) (same). Accordingly, you would continue to be
bound by your contractual obligation to refrain from exploiting the sound recordings, or
permitting others to exploit them, even if the termination of any ''grant" to Virgin were given
effect. This is not an "agreement to contrary" under §203(a)(5), because it does not prevent you
from exercising whatever termination rights you may have.

        For all these reasons, Capitol continues to possess the right to exploit the sound
recordings that are the subject of your termination notice pursuant to its rights as outlined above.
You are hereby advised to refrain from attempting to exploit the sound recordings yourself or
taking any other actions interfering with Capitol's continuing rights in such sound recordings.

       This letter is without prejudice to any of Capitol's rights, remedies, or defenses, all of
which are expressly reserved.

                                                      Sincerely,



                                                      Richard S. Mandel

  cc:     Evan S. Cohen
          1180 South Beverly Drive, Suite 510
          Los Angeles, CA 90035-1157




2156705v. I 30057/00 I
